EXHIBIT 10.1

--------------------------------------------------------------------------------

 
CREDIT AGREEMENT
dated as of
April 6, 2017,
among
AMERICAN AXLE & MANUFACTURING, INC.,
AMERICAN AXLE & MANUFACTURING HOLDINGS, INC.,
The LENDERS Party Hereto
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,
BARCLAYS BANK PLC,
CITIGROUP GLOBAL MARKETS INC.
and
RBC CAPITAL MARKETS*,
as Joint Lead Arrangers and Joint Bookrunners
BARCLAYS BANK PLC,
RBC CAPITAL MARKETS,
CITIGROUP GLOBAL MARKETS INC.,
PNC CAPITAL MARKETS LLC,
and
BMO CAPITAL MARKETS CORP.,
as Co-Syndication Agents
and
CITIZENS BANK, NATIONAL ASSOCIATION,
THE HUNTINGTON NATIONAL BANK,
and
U.S. BANK NATIONAL ASSOCIATION,
as Co- Documentation Agents

--------------------------------------------------------------------------------

[CS&M Ref. 6701-639]
*RBC Capital Markets is a brand name for the capital markets activities of Royal
Bank of Canada and its affiliates.
 


TABLE OF CONTENTS
Page


ARTICLE I
     
Definitions
     
SECTION 1.01.
Defined Terms
1
SECTION 1.02.
Types of Loans and Borrowings
60
SECTION 1.03.
Terms Generally
60
SECTION 1.04.
Accounting Terms; GAAP
61
SECTION 1.05.
Pro Forma Calculations
61
     
ARTICLE II
     
The Credits
     
SECTION 2.01.
Commitments
63
SECTION 2.02.
Loans and Borrowings
64
SECTION 2.03.
Requests for Borrowings
65
SECTION 2.04.
[Reserved]
66
SECTION 2.05.
Letters of Credit
66
SECTION 2.06.
Funding of Borrowings
70
SECTION 2.07.
Interest Elections
71
SECTION 2.08.
Termination and Reduction of Commitments
73
SECTION 2.09.
Repayment of Loans; Evidence of Debt
73
SECTION 2.10.
Amortization of Term Loans
74
SECTION 2.11.
Prepayment of Loans
75
SECTION 2.12.
Fees
79
SECTION 2.13.
Interest
80
SECTION 2.14.
Alternate Rate of Interest
81
SECTION 2.15.
Increased Costs
82
SECTION 2.16.
Break Funding Payments
84
SECTION 2.17.
Taxes
84
SECTION 2.18.
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
89
SECTION 2.19.
Additional Reserve Costs
91
SECTION 2.20.
Mitigation Obligations; Replacement of Lenders
91
SECTION 2.21.
[Reserved]
92
SECTION 2.22.
Assigned Dollar Value
93
SECTION 2.23.
Incremental Facilities
94
SECTION 2.24.
Defaulting Lenders
97
SECTION 2.25.
Extension of Maturity Date
99
SECTION 2.26.
Refinancing Facilities
101
     

 
i

--------------------------------------------------------------------------------

ARTICLE III
     
Representations and Warranties
     
SECTION 3.01.
Organization; Powers
103
SECTION 3.02.
Authorization; Enforceability
103
SECTION 3.03.
Governmental Approvals; No Conflicts
103
SECTION 3.04.
Financial Condition; No Material Adverse Change
103
SECTION 3.05.
Litigation and Environmental Matters
104
SECTION 3.06.
Compliance with Laws and Agreements
104
SECTION 3.07.
Investment Company Status
104
SECTION 3.08.
Taxes
105
SECTION 3.09.
ERISA
105
SECTION 3.10.
Disclosure
105
SECTION 3.11.
Federal Reserve Regulations
105
SECTION 3.12.
Properties
106
SECTION 3.13.
Collateral Matters
106
SECTION 3.14.
Anti-Corruption Laws and Sanctions
107
SECTION 3.15.
Insurance
108
SECTION 3.16.
Use of Proceeds
108
SECTION 3.17.
Solvency
108
     
ARTICLE IV
     
Conditions
     
SECTION 4.01.
Effectiveness
109
SECTION 4.02.
Each Credit Event
111
     
ARTICLE V
     
Affirmative Covenants
     
SECTION 5.01.
Financial Statements and Other Information
112
SECTION 5.02.
Notices of Material Events
114
SECTION 5.03.
Existence; Conduct of Business
114
SECTION 5.04.
Payment of Taxes
115
SECTION 5.05.
Maintenance of Properties; Insurance
115
SECTION 5.06.
Books and Records; Inspection Rights
115
SECTION 5.07.
Compliance with Laws
115
SECTION 5.08.
Use of Proceeds and Letters of Credit
116
SECTION 5.09.
Additional Subsidiary Loan Parties
116
SECTION 5.10.
Information Regarding Collateral
116
SECTION 5.11.
Further Assurances
117
SECTION 5.12.
Maintenance of Ratings
117
SECTION 5.13.
Designation of Subsidiaries
118
SECTION 5.14.
Post-Closing Matters
118
     

 
ii

--------------------------------------------------------------------------------

ARTICLE VI
     
Negative Covenants
     
SECTION 6.01.
Indebtedness; Disqualified Equity Interests
119
SECTION 6.02.
Liens
122
SECTION 6.03.
Fundamental Changes
125
SECTION 6.04.
Investments, Loans, Advances, Guarantees and Acquisitions
126
SECTION 6.05.
Transactions with Affiliates
128
SECTION 6.06.
Restrictive Agreements
129
SECTION 6.07.
Restricted Payments; Certain Payments of Indebtedness
130
SECTION 6.08.
Amendment of Material Documents
131
SECTION 6.09.
Asset Sales
132
SECTION 6.10.
Total Net Leverage Ratio
134
SECTION 6.11.
Cash Interest Expense Coverage Ratio
134
SECTION 6.12.
Lien Basket Amount
135
     
ARTICLE VII
     
Events of Default
     
ARTICLE VIII
     
The Administrative Agent
 
ARTICLE IX
     
Miscellaneous
     
SECTION 9.01.
Notices
144
SECTION 9.02.
Waivers; Amendments
146
SECTION 9.03.
Expenses; Indemnity; Damage Waiver
147
SECTION 9.04.
Successors and Assigns
148
SECTION 9.05.
Survival
156
SECTION 9.06.
Counterparts; Integration; Effectiveness
156
SECTION 9.07.
Severability
157
SECTION 9.08.
Right of Setoff
157
SECTION 9.09.
Governing Law; Jurisdiction; Consent to Service of Process
157
SECTION 9.10.
WAIVER OF JURY TRIAL
158
SECTION 9.11.
Judgment Currency
158
SECTION 9.12.
Headings
159
SECTION 9.13.
Confidentiality
159
SECTION 9.14.
Interest Rate Limitation
159
SECTION 9.15.
USA PATRIOT Act Notice
160
SECTION 9.16.
Non-Public Information
160
SECTION 9.17.
Optional Release of Collateral
161
SECTION 9.18.
No Fiduciary Relationship
162
SECTION 9.19.
Acknowledgment and Consent to Bail-In of EEA Financial Institutions
163

 
iii

--------------------------------------------------------------------------------

 
SCHEDULES:
         
Schedule 1.01
 
Existing Letters of Credit
Schedule 2.01
 
Commitments
Schedule 3.05
 
Disclosed Matters
Schedule 3.12
 
Material Properties
Schedule 3.15
 
Existing Insurance
Schedule 5.14
 
Post-Closing Matters
Schedule 6.01
 
Existing Indebtedness
Schedule 6.02
 
Existing Liens
Schedule 6.04A
 
Existing Investments
Schedule 6.04B
 
Certain Permitted Investments
Schedule 6.05
 
Existing Transactions with Affiliates
Schedule 6.06
 
Existing Restrictions
     
EXHIBITS:
         
Exhibit A
 
Form of Guarantee Agreement
Exhibit B
 
Form of Assignment and Assumption
Exhibit C
 
Form of Affiliated Lender Assignment and Assumption
Exhibit D
 
Auction Procedures
Exhibit E
 
Form of Collateral Agreement
Exhibit F
 
Form of Maturity Date Extension Request
Exhibit G-1
—
Form of U.S. Tax Compliance Certificate for Foreign Lenders that
   
are not Partnerships for U.S. Federal Income Tax Purposes
Exhibit G-2
—
Form of U.S. Tax Compliance Certificate for Non-U.S.
   
Participants that are not Partnerships for U.S. Federal Income Tax
   
Purposes
Exhibit G-3
—
Form of U.S. Tax Compliance Certificate for Non-U.S.
   
Participants that are Partnerships for U.S. Federal Income Tax
   
Purposes
Exhibit G-4
—
Form of U.S. Tax Compliance Certificate for Foreign Lenders that
   
are Partnerships for U.S. Federal Income Tax Purposes
Exhibit H
 
Form of Solvency Certificate



 
 
 

 
iv

--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of April 6, 2017 (this “Agreement”), among AMERICAN
AXLE & MANUFACTURING, INC., AMERICAN AXLE & MANUFACTURING HOLDINGS, INC., the
LENDERS party hereto and JPMORGAN CHASE BANK, N.A., as Administrative Agent.
Pursuant to the Agreement and Plan of Merger dated as of November 3, 2016 (the
“Purchase Agreement”), by and among the Parent, Alpha SPV I, Inc., a newly
formed indirect wholly-owned subsidiary of the Parent (“Merger Sub”), and
Metaldyne Performance Group Inc. (the “Target”), Merger Sub will merge (the
“Acquisition”) with and into the Target, with the Target surviving as a wholly
owned direct or indirect subsidiary of the Parent, for the consideration set
forth in the Purchase Agreement.
In connection with the foregoing, the Borrower has requested that (a) the
Tranche A Term Lenders extend credit in the form of Tranche A Term Loans on the
Closing Date in an aggregate principal amount not in excess of $100,000,000,
(b) the Tranche B Term Lenders extend credit in the form of Tranche B Term Loans
on the Closing Date in an aggregate principal amount not in excess of
$1,550,000,000 and (c) the Revolving Lenders extend credit in the form of
Revolving Loans and the Issuing Banks issue Letters of Credit, in each case at
any time and from time to time during the Revolving Availability Period such
that the Aggregate Revolving Credit Exposure will not exceed $900,000,000 at any
time.  The proceeds of the Term Loans, together with the proceeds of the
Revolving Loans made on the Closing Date and the proceeds of the New Senior
Notes will be used by the Borrower on the Closing Date solely to pay the
Transaction Costs, to consummate the Existing Indebtedness Refinancing, to pay
the cash portion of the Merger Consideration (as defined in the Purchase
Agreement) and for general corporate purposes.  The proceeds of the Revolving
Loans after the Closing Date will be used only for general corporate purposes
(including Permitted Acquisitions).  Letters of Credit will be used only to
support obligations of the Parent and its Restricted Subsidiaries incurred in
the ordinary course of business.
The Lenders are willing to extend such credit to the Borrower, and the Issuing
Banks are willing to issue Letters of Credit for the account of the Borrower and
the other Loan Parties, on the terms and subject to the conditions set forth
herein.  Accordingly, the parties hereto agree as follows:
NOW, THEREFORE, the parties hereto agree as follows:
 
ARTICLE I

Definitions
SECTION 1.01.  Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

--------------------------------------------------------------------------------

2
“Account” means, collectively, (a) an “account” as such term is defined in the
Uniform Commercial Code as in effect from time to time in the State of New York
or under other relevant law, (b) a “payment intangible” as such term is defined
in the Uniform Commercial Code as in effect from time to time in the State of
New York or under other relevant law, and (c) the Parent’s or any Restricted
Subsidiary’s rights to payment for goods sold or leased or services performed or
rights to payment in respect of any monetary obligation owed to the Parent or
any Restricted Subsidiary, including all such rights evidenced by an account,
note, contract, security agreement, chattel paper, or other evidence of
indebtedness or security.
“Acquisition” has the meaning assigned to such term in the preamble to this
Agreement.
“Additional Debt Representative” means, with respect to any series of
Alternative Incremental Facility Debt or Credit Agreement Refinancing
Indebtedness that is secured by a Lien on all or any portion of the Collateral,
the trustee, administrative agent, collateral agent, security agent or similar
agent under the indenture or agreement pursuant to which such Indebtedness is
issued, incurred or otherwise obtained, as the case may be, and each of their
successors in such capacities.
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing (other than
a Eurodollar Borrowing denominated in Euro) for any Interest Period (or, solely
for purposes of clause (c) of the defined term “Alternate Base Rate”, for
purposes of determining the Alternate Base Rate as of any date), an interest
rate per annum (rounded upwards, if necessary, to the next 1/100 of 1%) equal to
(a) the LIBO Rate for the applicable currency for such Interest Period (or such
date, as applicable) multiplied by (b) the Statutory Reserve Rate. 
Notwithstanding the foregoing, in the case of Tranche B Term Loans, in no event
shall the Adjusted LIBO Rate at any time be less than 0.75% per annum, and in
all other cases, if the Adjusted LIBO Rate at any time shall be less than 0.00%
per annum, such rate shall be deemed to be 0.00% per annum.
“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and affiliates), in its capacity as administrative agent for the Lenders
hereunder.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Affiliated Lender Assignment and Assumption” means an assignment and assumption
entered into by a Lender and a Purchasing Borrower Party (with the consent of
any party whose consent is required by Section 9.04), and accepted by the
Administrative Agent, in the form of Exhibit C or any other form approved by the
Administrative Agent.

--------------------------------------------------------------------------------

3
“Agreement” has the meaning assigned to such term in the introductory statement
to this Credit Agreement.
“Aggregate Revolving Credit Exposure” means, at any time, the sum of the total
Revolving Credit Exposure at such time.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1.00% and (c) the Adjusted LIBO Rate in effect on such day
(or, if such day is not a Business Day, the immediately preceding Business Day)
for a Eurodollar Borrowing denominated in Dollars for an Interest Period of one
month plus 1.00%.  If the Administrative Agent shall have determined (which
determination shall be conclusive absent manifest error) that it is unable to
ascertain the NYFRB Rate for any reason, including the inability or failure of
the Administrative Agent to obtain sufficient quotations in accordance with the
terms of the definition thereof, then the Alternate Base Rate shall be
determined without regard to clause (b) of the preceding sentence until the
circumstances giving rise to such inability no longer exist.  For purposes of
clause (c) above, the Adjusted LIBO Rate on any day shall be based on the Screen
Rate at approximately 11:00 a.m., London time, on such day for deposits in
dollars (assuming an Interest Period of one month); provided that (i) if no
Screen Rate shall be available for a one-month Interest Period but Screen Rates
shall be available for maturities both longer and shorter than a one-month
Interest Period, then the Screen Rate for purposes of this sentence shall be the
Interpolated Screen Rate and (ii) if such rate shall be less than zero, such
rate shall be deemed to be zero.  Any change in the Alternate Base Rate due to a
change in the Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the NYFRB Rate or the Adjusted LIBO Rate, respectively.  Notwithstanding
the foregoing, in the case of Tranche B Term Loans, in no event shall the
Alternate Base Rate at any time be less than 1.75% per annum.
“Alternative Currency” means Sterling, Euro, Krona or Peso.
“Alternative Currency Borrowing” means a Borrowing comprised of Alternative
Currency Loans.
“Alternative Currency Equivalent” means, with respect to an amount in Dollars on
any date in relation to a specified Alternative Currency, the amount of such
specified Alternative Currency that may be purchased with such amount of Dollars
at the Spot Exchange Rate with respect to such Alternative Currency on such
date.
“Alternative Currency Letter of Credit” means a Letter of Credit denominated in
an Alternative Currency.
“Alternative Currency Loan” means any Revolving Loan denominated in an
Alternative Currency.

--------------------------------------------------------------------------------

4
“Alternative Incremental Facility Debt” means any Indebtedness incurred by the
Borrower in the form of one or more series of senior secured notes, junior lien
secured notes or term loans or senior unsecured notes or terms loans; provided
that (a) if such Indebtedness is secured, such Indebtedness shall be secured by
the Collateral on a pari passu or junior basis with the Loan Document
Obligations and shall not be secured by any property or assets other than the
Collateral, (b) the stated final maturity of such Indebtedness shall not be
earlier than the Latest Maturity Date (except for any such Indebtedness in the
form of a bridge or other interim credit facility intended to be refinanced or
replaced with long-term Indebtedness, which Indebtedness, upon the maturity
thereof, automatically converts into Indebtedness that satisfies the
requirements set forth in this definition), (c) such Indebtedness shall not be
required to be repaid, prepaid, redeemed, repurchased or defeased, whether on
one or more fixed dates, upon the occurrence of one or more events or at the
option of any holder thereof (except, in each case, (x) upon the occurrence of
an event of default, asset sale, event of loss, or a change in control and (y)
in the case of any such Alternative Incremental Facility Debt in the form of a
bridge or other interim credit facility intended to be refinanced or replaced
with long-term Indebtedness, upon the occurrence of such refinancing or
replacement Indebtedness as long as such refinancing or replacement Indebtedness
satisfies the requirements set forth in this definition) prior to the Latest
Maturity Date, (d) such Indebtedness shall have covenants no more restrictive,
taken as a whole, than those applicable to the Commitments and the Loans (except
for covenants or other provisions (i) applicable only to periods after the
Latest Maturity Date in effect at the time such Alternative Incremental Facility
Debt is incurred or (ii) that are also for the benefit of all other Lenders in
respect of Loans and Commitments outstanding at the time such Alternative
Incremental Facility Debt is incurred), as determined in good faith by the
Borrower (it being understood that such Indebtedness may include one or more
financial maintenance covenants with which the Borrower shall be required to
comply; provided that any such financial maintenance covenant shall also be for
the benefit of all other Lenders in respect of all Loans and Commitments
outstanding at the time that such Alternative Incremental Facility Debt is
incurred), (e) if such Indebtedness is secured, the security agreement relating
to such Indebtedness shall not be materially more favorable (when taken as a
whole) to the holders providing such Indebtedness than the existing Security
Documents are to the Lenders (as determined in good faith by the Borrower), (f)
if such Indebtedness is secured, the Additional Debt Representative with respect
to such Indebtedness shall have become party to a Pari Passu Intercreditor
Agreement or a Junior Lien Intercreditor Agreement, as applicable, mutually
agreed with the Administrative Agent and (g) such Indebtedness shall not be
guaranteed by any Restricted Subsidiary that is not a Loan Party.
“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977 and all other laws, rules, and regulations of any jurisdiction applicable
to the Parent, the Borrower or the Subsidiaries from time to time concerning or
relating to bribery, money laundering or corruption.
“Applicable Revolving Percentage” means, at any time, with respect to any
Revolving Lender, the percentage of the total Revolving Commitments represented
by such Lender’s Revolving Commitment at such time.  If the Revolving
Commitments have terminated or expired, the Applicable Revolving Percentages
shall be determined based upon the Revolving Commitments most recently in
effect, giving effect to any assignments of Revolving Loans and LC Exposure that
occur after such termination or expiration.

--------------------------------------------------------------------------------

5
“Applicable Rate” means, for any day:
 (a) with respect to any Tranche B Term Loan (i) 1.25% per annum, in the case of
an ABR Loan and (ii) 2.25% per annum, in the case of a Eurodollar Loan,
 (b) with respect to any Tranche A Term Loan, the applicable rate per annum set
forth below under the caption “ABR Spread” or “Eurodollar Spread” as the case
may be, based upon the Total Net Leverage Ratio as of the end of the fiscal
quarter for which consolidated financial statements have heretofore been most
recently delivered pursuant to Section 5.01(a) or 5.01(b); provided that until
the delivery to the Administrative Agent pursuant to Section 5.01(a) or 5.01(b)
as of and for the first fiscal quarter ending after the Closing Date, the
Applicable Rate shall be the applicable rate per annum set forth below in
Category 2:
 
Category
 
Total Net Leverage Ratio
 
ABR Spread
 
Eurodollar Spread
 
Category 1
 
> 3.50 to 1.00
1.25%
2.25%
Category 2
 
≤ 3.50 to 1.00 but > 2.75 to 1.00
1.00%
2.00%
Category 3
 
≤ 2.75 to 1.00 but > 2.00 to 1.00
0.75%
1.75%
Category 4
 
≤ 2.00 to 1.00 but > 1.25 to 1.00
0.50%
1.50%
Category 5
 
≤ 1.25 to 1.00
0.25%
1.25%



 
and (c) with respect to any Revolving Loan, or with respect to the commitment
fees payable hereunder the applicable rate per annum set forth below under the
caption “ABR Spread” or “Eurodollar Spread” or “Commitment Fee Rate” as the case
may be, based upon the Total Net Leverage Ratio as of the end of the fiscal
quarter for which consolidated financial statements have heretofore been most
recently delivered pursuant to Section 5.01(a) or 5.01(b); provided that until
the delivery to the Administrative Agent pursuant to Section 5.01(a) or 5.01(b)
as of and for the first fiscal quarter ending after the Closing Date, the
Applicable Rate shall be the applicable rate per annum set forth below in
Category 2:
 
Category
 
Total Net Leverage Ratio
 
ABR Spread
 
Eurodollar Spread
 
Commitment Fee Rate
 
Category 1
 
> 3.50 to 1.00
2.00%
3.00%
0.375%
Category 2
 
≤ 3.50 to 1.00 but > 2.75 to 1.00
1.75%
2.75%
0.375%
Category 3
 
≤ 2.75 to 1.00 but > 2.00 to 1.00
1.50%
2.50%
0.375%
Category 4
 
≤ 2.00 to 1.00 but > 1.25 to 1.00
1.25%
2.25%
0.300%
Category 5
 
≤ 1.25 to 1.00
1.00%
2.00%
0.250%


 

--------------------------------------------------------------------------------

6
For purposes of the foregoing, each change in the Applicable Rate resulting from
a change in the Total Net Leverage Ratio shall be effective during the period
commencing on and including the date of delivery to the Administrative Agent
pursuant to Section 5.01(a) or 5.01(b) of the consolidated financial statements
indicating such change and ending on the date immediately preceding the
effective date of the next such change; provided that the Total Net Leverage
Ratio shall be deemed to be in Category 1 in each case above at the option of
the Administrative Agent or at the request of the Required Lenders if the
Borrower fails to deliver the consolidated financial statements required to be
delivered by it pursuant to Section 5.01(a) or 5.01(b) or the certificate of a
Financial Officer required pursuant to Section 5.01(c) during the period from
the expiration of the time for delivery thereof until such consolidated
financial statements and such certificate are delivered.
“Applicable Total Net Leverage Ratio” means, for any date during any period set
forth below, the ratio set forth below opposite such period:

Period
 
Total Net Leverage Ratio
April 6, 2017, through June 30, 2018
 
4.25 to 1.00
July 1, 2018, through June 30, 2019
 
4.00 to 1.00
July 1, 2019, through June 30, 2020
 
3.75 to 1.00
July 1, 2020, and thereafter
 
3.50 to 1.00

 
“Approved Fund” has the meaning assigned to such term in Section 9.04.
“Arrangers” means JPMorgan Chase Bank, N.A., Barclays Bank PLC, Citigroup Global
Markets Inc. and RBC Capital Markets, each in its capacity as a joint lead
arranger in respect of the credit facilities established hereunder.
“Asset Disposition” has the meaning assigned to such term in the definition of
“Prepayment Event”.
“Assigned Dollar Value” shall have the meaning set forth in Section 2.22.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any Person whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit B or any other form approved by the Administrative Agent.

--------------------------------------------------------------------------------

7
“Auction” means an auction pursuant to which a Purchasing Borrower Party offers
to purchase Term Loans pursuant to the Auction Procedures.
“Auction Manager” means any financial institution or advisor employed by the
Borrower (whether or not an Affiliate of the Administrative Agent) to act as an
arranger in connection with any Auction; provided that the Borrower shall not
designate the Administrative Agent as the Auction Manager without the written
consent of the Administrative Agent (it being understood and agreed that the
Administrative Agent shall be under no obligation to agree to act as the Auction
Manager).
“Auction Procedures” means the procedures set forth in Exhibit D.
“Auction Purchase Offer” means an offer by a Purchasing Borrower Party to
purchase Term Loans of one or more Classes pursuant to an auction process
conducted in accordance with the Auction Procedures and otherwise in accordance
with Section 9.04(f).
“Available Amount” means, at any time, (a) the sum of (i) the Starter Available
Amount, plus (ii) 50% of Consolidated Net Income of the Parent and the
Restricted Subsidiaries for the period (taken as one period) beginning on
January 1, 2013, to the end of the Parent’s most recently ended fiscal quarter
for which financial statements have been delivered pursuant to Section 5.01(a)
or Section 5.01(b), as applicable, plus (iii) the Net Cash Proceeds from any
sale or issuance of Equity Interests (other than Disqualified Equity Interests)
of the Parent to the extent such Net Cash Proceeds are received by the Parent
and any issuance of Indebtedness after the Closing Date that has been converted
into or exchanged for Equity Interests (other than Disqualified Equity
Interests) prior to the applicable date of determination, plus (iv) the amount
of any investment made using the Available Amount of the Parent or any of its
Restricted Subsidiaries in any Unrestricted Subsidiary that has been
re-designated as a Restricted Subsidiary or that has been merged, amalgamated or
consolidated with or into the Parent or any of its Restricted Subsidiaries, plus
(v) to the extent not otherwise included in Consolidated Net Income, the
aggregate amount of cash returns to the Parent or any Restricted Subsidiary in
respect of investments made pursuant to Section 6.04(o) in reliance on the
Available Amount, plus (vi) the aggregate amount of prepayments declined by the
Term Lenders pursuant to Section 2.11(f), plus (vii) an amount equal to the
aggregate amount received by the Borrower or any Restricted Subsidiary in cash
(and the fair market value (as determined in good faith by the Borrower) of
property other than cash received by the Borrower or any Restricted Subsidiary
after the Closing Date from (A) the sale (other than to the Parent or any
Restricted Subsidiary) of the Equity Interests of an Unrestricted Subsidiary or
(B) any dividend or other distribution by an Unrestricted Subsidiary, minus (b)
the sum at such time of (i) Investments previously or concurrently made under
Section 6.04(o) in reliance on the Available Amount, plus (ii) Restricted
Payments previously or concurrently made under Section 6.07(a)(vii) in reliance
on the Available Amount, plus (iii) repayments, repurchases, redemptions,
retirements or other acquisitions for value of Junior Debt previously or
concurrently made under Section 6.07(b)(iii) in reliance on the Available
Amount.

--------------------------------------------------------------------------------

8
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”.
“Bankruptcy Event” means, with respect to any Lender or Lender Parent, that such
Person has become the subject of a bankruptcy or insolvency proceeding, or has
had a receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in, any such
proceeding or appointment; provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority; provided, however, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any agreements made by such Person.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” means American Axle & Manufacturing, Inc., a Delaware corporation.
“Borrowing” means Loans of the same Class, currency and Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect.
“Borrowing Request” means a request by the Borrower for a Revolving Borrowing or
Term Borrowing in accordance with Section 2.03.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan or
an Alternative Currency Loan the term “Business Day” shall also exclude any day
on which banks are not open for dealings in the London interbank market or the
principal financial center of such Alternative Currency or, in the case of an
Alternative Currency Loan denominated in Euro, any day on which the
Trans-European Automated Real-Time Gross Settlement Express Transfer (TARGET)
System is not open.

--------------------------------------------------------------------------------

9
“Capital Expenditures” means, for any period, the aggregate of all expenditures
(whether paid in cash or accrued as liabilities) that would constitute (a) the
additions to property, plant and equipment and other capital expenditures of the
Parent, the Borrower and the Restricted Subsidiaries that are (or should be) set
forth in a consolidated statement of cash flows of the Parent for such period
prepared in accordance with GAAP and (b) Capital Lease Obligations incurred by
the Parent, the Borrower and the Restricted Subsidiaries during such period, but
excluding in each case any such expenditure (i) made by the Parent, the Borrower
or any Restricted Subsidiary to effect leasehold improvements to any property
leased by the Parent, the Borrower or such Restricted Subsidiary as lessee, to
the extent that such expenses have been reimbursed by the landlord, (ii) in the
form of a substantially contemporaneous exchange of similar property, plant,
equipment or other capital assets, except to the extent of cash or other
consideration (other than the assets so exchanged), if any, paid or payable by
the Parent, the Borrower or any Restricted Subsidiary and (iii) made with the
Net Cash Proceeds from the issuance of Equity Interests (other than Disqualified
Equity Interests) in an amount equal the Net Cash Proceeds so applied.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
“Cash Interest Expense Coverage Ratio” means, for any period of four consecutive
fiscal quarters, the ratio of Consolidated EBITDA of the Parent for such period
to Consolidated Cash Interest Expense of the Parent for such period.
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the Closing Date), of Equity
Interests representing more than 35% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Parent;
(b) during any period of two consecutive years, individuals who at the beginning
of such period constituted the board of directors of Parent (together with any
new directors whose election to such board or whose nomination for election by
the stockholders of the Parent was approved by a vote of a majority of the
directors then still in office who were either directors at the beginning of
such period or whose election or nomination for election was previously so
approved), cease for any reason to constitute a majority of such board of
directors then in office, (c) the acquisition of direct or indirect Control of
the Parent by any Person or group; (d) the failure of the Parent to own,
directly or indirectly, all of the outstanding Equity Interests of the Borrower;
(e) at any time that any Existing Senior Notes or New Senior Notes are
outstanding, the occurrence of a Change of Control, as defined in either the
Existing Senior Notes Indenture or New Senior Notes Indenture, as applicable; or
(f) at any time that any Disqualified Equity Interest or any Alternative
Incremental Facility Debt or Credit Agreement Refinancing Indebtedness of the
Parent or any Restricted Subsidiary is outstanding, the occurrence of any
“change of control” (or similar event) shall occur that would require (or
entitle any holder or holders thereof to require) the Parent or any Restricted
Subsidiary to redeem or purchase any such Disqualified Equity Interest or prepay
any such Indebtedness.

--------------------------------------------------------------------------------

10
“Change in Law” means the occurrence, after the Closing Date (or with respect to
any Lender, if later, the date on which such Lender becomes a Lender), of any of
the following: (a) the adoption of or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided however, that notwithstanding anything herein
to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines or directives promulgated thereunder or
issued in connection therewith and (ii) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted or issued.
“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Tranche A Term Loans,
Tranche B Term Loans, Revolving Loans, Incremental Term Loans, Refinancing
Revolving Loans or Refinancing Term Loans, (b) any Commitment, refers to whether
such Commitment is a Tranche A Term Commitment, Tranche B Term Commitment,
Revolving Commitment, Incremental Term Commitment, Refinancing Revolving
Commitment or Refinancing Term Commitment and (c) any Lender, refers to whether
such Lender has a Loan or Commitment of a particular Class.  Incremental Term
Loans, Refinancing Term Loans and Refinancing Revolving Loans (together with the
Commitments in respect thereof) that have different terms and conditions shall
be construed to be in different Classes.  Additional Classes of Loans,
Borrowings, Commitments and Lenders may be established pursuant to Section
2.25.  Notwithstanding anything to the contrary contained in this Agreement, at
no time shall there be more than three Classes of revolving credit commitments
outstanding hereunder.
“Closing Date” means April 6, 2017.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Collateral” means any and all assets, whether real or personal, tangible or
intangible, on which Liens are purported to be granted pursuant to the Security
Documents as security for any of the Secured Obligations.
“Collateral Agent” means JPMorgan Chase Bank, N.A., in its capacity as
collateral agent under the Security Documents.
“Collateral Agreement” means the Collateral Agreement dated as of the date
hereof, among the Borrower, the Parent, the Subsidiary Loan Parties and the
Collateral Agent, substantially in the form of Exhibit E.

--------------------------------------------------------------------------------

11
“Collateral Release Period” means any period during which the Liens on the
Collateral granted pursuant to the Security Documents have been released (or are
required to have been released) pursuant to Section 9.17 and are not required to
be reinstated pursuant to such Section, determined as provided in such Section.
“Collateral Release Ratings Requirement” means the requirement that the Borrower
has a Corporate Rating of at least BBB- (with a stable outlook) or better from
S&P and Baa3 (with a stable outlook) or better from Moody’s.
“Collateral Requirement” means, at any time other than during a Collateral
Release Period, the requirement that:
(a) the Collateral Agent shall have received from each Loan Party either (i) a
counterpart of the Collateral Agreement duly executed and delivered on behalf of
such Loan Party or (ii) a supplement to the Collateral Agreement, in the form
specified therein, duly executed and delivered on behalf of such Loan Party;
(b) all Equity Interests of each Restricted Subsidiary directly owned by or on
behalf of such Loan Party shall have been pledged pursuant to the Collateral
Agreement (except that the Loan Parties shall not be required to pledge (i) more
than 66% of the outstanding voting Equity Interests of any Foreign Subsidiary or
(ii) Equity Interests of any NWO Subsidiary to the extent that such pledge
requires the consent of any other holder of Equity Interests in such NWO
Subsidiary and such consent has not been obtained) and, to the extent required
by the Collateral Agreement, the Collateral Agent shall have received
certificates or other instruments representing all such Equity Interests,
together with undated stock powers or other instruments of transfer with respect
thereto endorsed in blank; provided that, if any outstanding non-voting Equity
Interests of a Foreign Subsidiary are, by their terms, able to be assigned or
transferred (or required to be owned) only together with outstanding voting
Equity Interests of such Foreign Subsidiary, then such non-voting Equity
Interests shall be required to be pledged but only to the extent such voting
Equity Interests are required to be pledged after taking into account clause (i)
of this paragraph (b);
(c) all Indebtedness of the Parent and each Restricted Subsidiary that is owing
to any Loan Party shall be evidenced by a promissory note and shall have been
pledged pursuant to the Collateral Agreement and the Collateral Agent shall have
received all such promissory notes (together with any promissory note evidencing
Indebtedness of any other Person owing to a Loan Party in a principal amount
exceeding $15,000,000), together with undated instruments of transfer with
respect thereto endorsed in blank; provided that any such Indebtedness of a
Foreign Subsidiary owing to a Loan Party shall not be required to be evidenced
by a promissory note if, and for so long as, under the laws of the jurisdiction
where such Foreign Subsidiary is organized, promissory notes are not recognized
as an instrument for evidencing Indebtedness (it being understood that (i) any
such Indebtedness shall, in any event, constitute Collateral and (ii) if any
promissory note or other instrument is created to evidence such Indebtedness, it
shall be delivered to the Collateral Agent);

--------------------------------------------------------------------------------

12
(d) all documents and instruments, including Uniform Commercial Code financing
statements, required by law or reasonably requested by the Collateral Agent to
be filed, registered or recorded to create the Liens intended to be created by
the Security Documents and perfect such Liens to the extent required by, and
with the priority required by, the Loan Documents, shall have been filed,
registered or recorded or delivered to the Collateral Agent for filing,
registration or recording;
(e) the Collateral Agent shall have received, or shall have confirmation that
the title company recording the mortgages has received, (i) counterparts of a
Mortgage with respect to each Mortgaged Property duly executed and delivered by
the record owner of such Mortgaged Property, (ii) with respect to each Material
Property, a policy or policies of title insurance issued by a nationally
recognized title insurance company, in an amount reasonably acceptable to the
Collateral Agent, insuring the Lien of the Mortgage with respect to such
Material Property as a valid and enforceable first Lien on such Mortgaged
Property described therein, free of any other Liens except as expressly
permitted by Section 6.02, together with such endorsements, coinsurance and
reinsurance as the Collateral Agent or the Required Lenders may reasonably
request, (iii) a completed standard “life of loan” flood hazard determination
form with respect to each Mortgaged Property, (iv) if any Mortgaged Property is
located in an area identified by the Federal Emergency Management Agency as a
Special Flood Hazard Area with respect to which flood insurance has been made
available under any of the Flood Insurance Laws to have special flood hazards,
evidence of such flood insurance as may be required under applicable Flood
Insurance Laws, or as otherwise reasonably required by the Collateral Agent and
(v) with respect to each Material Property, such land surveys, legal opinions of
local counsel in the jurisdiction where such Material Property is located and
other documents as the Collateral Agent may reasonably request with respect to
any such Mortgage or Material Property; and
(f) each Loan Party shall have obtained all consents and approvals required to
be obtained by it in connection with the execution and delivery of all Security
Documents to which it is a party, the performance of its obligations thereunder
and the granting by it of the Liens thereunder, including those required by the
Collateral Agreement.

--------------------------------------------------------------------------------

13
The foregoing definition shall not require the creation or perfection of pledges
of or security interests in, or the obtaining of title insurance, legal opinions
or other deliverables with respect to, the following assets of the Loan Parties,
collectively, the “Excluded Assets”: (i) assets if, and for so long as the
Administrative Agent, in consultation with the Parent and the Borrower,
determines that the cost of creating or perfecting such pledges or security
interests in such assets, or obtaining such title insurance, legal opinions or
other deliverables in respect of such assets, shall be excessive in view of the
benefits to be obtained by the Secured Parties therefrom, (ii) with respect to
real property, (x) all leasehold interests (including requirements to deliver
landlord lien waivers, estoppels and collateral access letters), (y) all
fee-owned real property located outside the United States and (z) with respect
to all other fee-owned property, (A) to the extent owned as of the Closing Date,
all such real property that is not specified on Schedule 3.12 and (B) to the
extent acquired after the Closing Date, all such real property that does not
constitute Material Property as of the date such real property was acquired,
(iii) all motor vehicles and other assets subject to certificates of title,
letter of credit rights having a fair market value of less than $10,000,000
(except to the extent a security interest therein can be perfected by filing a
UCC financing statement) and any commercial tort claims involving a claim for
less than $10,000,000, (iv) any asset to the extent a grant of a security
interest therein is prohibited or restricted by applicable law or would require
the consent of any Governmental Authority pursuant to applicable law or third
party, unless such consent has been obtained, in each case, except to the extent
such prohibition or restriction is rendered ineffective pursuant to the
applicable UCC or any other applicable law (other than the proceeds thereof,
with respect to which the collateral assignment in favor of the Secured Parties
is expressly deemed effective under the applicable UCC notwithstanding such
prohibition or restriction), (v) margin stock, (vi) all leases, contracts,
agreements, licenses, franchises and permits to the extent the grant of a
security interest therein shall constitute or result in (x) the unenforceability
of any right of the relevant Subsidiary granting such security interest or (y) a
breach or termination pursuant to the terms of, or a default under, any such
lease, contract, agreement, license, franchise or permit, in each case, except
to the extent such prohibition or restriction is rendered ineffective pursuant
to the applicable UCC or any other applicable law or principles of equity (other
than the proceeds thereof, with respect to which the collateral assignment in
favor of the Secured Parties is expressly deemed effective under the applicable
UCC notwithstanding such prohibition or restriction); provided, however, that
such security interest shall attach immediately at such time as the condition
causing such unenforceability or breach, termination or default, as the case may
be, shall be remedied or otherwise cease to exist and, to the extent severable,
shall attach immediately to any portion of such lease, contract, agreement,
license or franchise that does not result in any of the consequences specified
in clauses (x) or (y) including, without limitation, any proceeds of such lease,
contract, agreement, license, franchise or permit, (vii) equipment and assets
that are subject to a lien securing a purchase money obligation or Capital Lease
Obligation permitted to be incurred under the Loan Documents, if the underlying
contract or other agreement prohibits or restricts the creation of any other
lien on such equipment (including any requirement to obtain the consent of a
third party) or the granting of a lien on such assets would trigger the
termination (or a right of termination) of any such purchase money or capital
lease agreement pursuant to any “change of control” or similar provision or the
ability for any third party to amend any rights, benefits and/or obligations of
the Loan Parties in respect of those assets or which require any Loan Party or
any subsidiary of any Loan Party to take any action materially adverse to the
interests of that subsidiary or any Loan Party, in each case, except to the
extent such prohibition or restriction is rendered ineffective pursuant to the
applicable UCC or any other applicable law or principles of equity (other than
the proceeds thereof, with respect to which the collateral assignment in favor
of the Secured Parties is expressly deemed effective under the applicable UCC
notwithstanding such prohibition); provided, however, that such security
interest shall attach immediately at such time as such prohibition shall cease
to exist and, to the extent possible, shall attach immediately to any portion of
such equipment or assets that does not result in any of the consequences
specified in this clause (vii) including, without limitation, any proceeds of
such equipment or assets, (viii) assets to the extent a security interest in
such assets would result in material adverse tax consequences (including as a
result of the operation of Section 956 of the Code or any similar law or
regulation in any applicable jurisdiction), and (ix) all foreign intellectual
property and any “intent-to-use.” trademark applications prior to the filing of
a “Statement of Use” or “Amendment to Allege Use” with respect thereto, to the
extent, if any, that, and solely during the period, if any, in which the grant
of a security interest therein would impair the validity or enforceability of
such intent-to-use trademark application under applicable United States federal
law.  The Administrative Agent may grant extensions of time for the creation and
perfection of security interests in or the obtaining of title insurance, legal
opinions or other deliverables with respect to particular assets (including
extensions beyond the Closing Date, or in connection with assets acquired, or
Restricted Subsidiaries formed or acquired, after the Closing Date) where it
determines that such action cannot be accomplished without undue effort or
expense by the time or times at which it would otherwise be required to be
accomplished by this Agreement or the Security Documents.  In addition,
notwithstanding the foregoing, the Loan Parties shall not be required to enter
into control agreements with respect to any payroll, collections, zero balance
accounts (ZBAs) or any other account of a Loan Party that has a balance of less
than $2,500,000.

--------------------------------------------------------------------------------

14
It is understood that the requirements of this definition shall not be construed
to require any Restricted Subsidiary that is not a Loan Party (including any
Foreign Subsidiary) to grant any Lien on or otherwise pledge its assets to
secure any of the Secured Obligations.
“Commitment” means a Tranche A Term Commitment, a Tranche B Term Commitment, a
Revolving Commitment, an Incremental Term Commitment, a Refinancing Term
Commitment, a Refinancing Revolving Commitment, or any combination thereof (as
the context requires).
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to this Agreement or any other Loan Document or the transactions
contemplated herein or therein that is distributed to the Administrative Agent,
any Lender or any Issuing Bank by means of electronic communications pursuant to
Section 9.01, including through the Platform.
“Consenting Lender” has the meaning assigned to such term in Section 2.25(a).
“Consolidated Cash Interest Expense” means, for any period, the excess of
(a) the sum, without duplication, of (i) the interest expense of the Parent and
its consolidated Restricted Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP, (ii) any interest or other financing
costs becoming payable during such period in respect of Indebtedness of the
Parent or its consolidated Restricted Subsidiaries to the extent such interest
or other financing costs shall have been capitalized (excluding any make-whole
premiums paid in connection with the early redemption of the Senior Notes, early
redemption and extinguishment of debt in connection with the Existing
Indebtedness Refinancing and Transaction Costs) rather than included in
consolidated interest expense for such period in accordance with GAAP and (iii)
any cash payments made during such period in respect of obligations referred to
in clause (b)(ii) below that were amortized or accrued in a previous period,
minus (b) the sum of (i) to the extent included in such consolidated interest
expense for such period, non-cash amounts attributable to amortization or
write-off of capitalized interest or other financing costs (including as a
result of the effects of acquisition method accounting or pushdown accounting)
paid in a previous period, (ii) to the extent included in such consolidated
interest expense for such period, non-cash amounts attributable to amortization
of debt discounts or accrued interest payable in kind for such period, (iii) to
the extent included in such consolidated interest expense for such period,
non-cash interest relating to the issuance of warrants or other equity-like
instruments for such period, (iv) any payments with respect to make-whole
premiums or other breakage costs of any Indebtedness, including any Indebtedness
issued in connection with the Transactions, (v) accretion or accrual of
discounted liabilities not constituting Indebtedness, (vi) any expense resulting
from the discounting of Indebtedness in connection with the application of
recapitalization or purchase accounting and (vii) any interest expense
attributable to the exercise of appraisal rights and the settlement of any
claims or actions (whether actual, contingent or potential), with respect
thereto and with respect to the Transactions, any acquisition or investment
permitted hereunder, all as calculated on a consolidated basis.  Consolidated
Cash Interest Expense shall be deemed to be (a) for the four fiscal quarter
period ended June 30, 2017, Consolidated Cash Interest Expense for the period
from the Closing Date to and including June 30, 2017, multiplied by a fraction
equal to (x) 365 divided by (y) the number of days actually elapsed from the
Closing Date to June 30, 2017, (b) for the four fiscal quarter period ended
September 30, 2017, Consolidated Cash Interest Expense for the period from the
Closing Date to and including September 30, 2017, multiplied by a fraction equal
to (x) 365 divided by (y) the number of days actually elapsed from the Closing
Date to September 30, 2017, (c) for the four fiscal quarter period ended
December 31, 2017, Consolidated Cash Interest Expense for the period from the
Closing Date to and including December 31, 2017, multiplied by a fraction equal
to (x) 365 divided by (y) the number of days actually elapsed from the Closing
Date to December 31, 2017 and (d) for the four fiscal quarter period ended March
31, 2018, Consolidated Cash Interest Expense for the period from the Closing
Date to and including March 31, 2018, multiplied by a fraction equal to (x) 365
divided by (y) the number of days actually elapsed from the Closing Date to
March 31, 2018.

--------------------------------------------------------------------------------

15
“Consolidated EBITDA” means, of any Person for any period, Consolidated Net
Income of such Person for such period plus (a) without duplication and to the
extent deducted in determining such Consolidated Net Income (except with respect
to clause (vii) below), the sum of (i) provision for Taxes based on income,
profits or capital (including pursuant to any tax sharing arrangements),
including, without limitation, federal, state, local, provincial, foreign,
excise, franchise, property and similar taxes, border taxes and foreign
withholding taxes and foreign unreimbursed value added Taxes (including, in each
case, penalties and interest related to such Taxes or arising from tax
examinations) of such Person paid or accrued during such period, (ii) gross
interest expense for such period (including interest-equivalent costs associated
with any Permitted Receivables Financing, whether accounted for as interest
expense or loss on the sale of Receivables, amortization of deferred financing
fees and other original issue discount and banking fees, charges and commissions
(e.g., letter of credit fees, commitment fees, underwriting fees, arrangement
fees, fees or premiums or other amounts paid in connection with the issuance or
repayment or termination of Indebtedness)), (iii) (A) all depreciation and
amortization expense (including amortization of goodwill, software and other
intangible assets) and (B) all asset write-offs and/or write-downs (other than
write-offs or write-downs in respect of inventory and receivables), in each case
for such period, (iv) any special charges and any extraordinary or nonrecurring
losses for such period, (v) other non-cash items reducing such Consolidated Net
Income for such period, (vi) the aggregate of any costs and expenses (including
fees) paid in connection with the Transactions or in connection with any
amendment or other modification to this Agreement, any other Loan Document or
any other Indebtedness, in each case, whether or not successful, (vii) pro forma
“run rate” cost savings, operating expense reductions and other synergies
related to the Acquisition or to any other asset sale, merger or other business
combination, acquisition, investment, disposition or divestiture, operating
improvement and expense reductions, restructurings, synergy or cost saving
initiative, any similar initiative and/or specified transaction taken or to be
taken by the Parent or any of the Restricted Subsidiaries (any such action, a
“Synergy or Cost Saving Initiative”), in each case that are reasonably
identifiable and factually supportable and have been realized or are reasonably
anticipated by the Parent in good faith to be realized within (A) 24 months
following the Closing Date (with respect to the Acquisition) or (B) 18 months
following the date of the change, acquisition or disposition that is expected to
result in such cost savings, expense reductions, operating improvements or other
synergies (without duplication of any actual benefits realized prior to or
during the applicable period from such Synergy or Cost Savings Initiatives);
provided that for any period of four consecutive fiscal quarters of the Parent,
the aggregate amount added back to Consolidated EBITDA pursuant to this clause
(vii) shall not exceed 25% of Consolidated EBITDA for such period (determined
prior to giving effect to such addbacks), (viii) to the extent not already
included in Consolidated Net Income of such Person, any charge or deduction for
such period that is associated with any Restricted Subsidiary and attributable
to any non-controlling interest and/or minority interest of any third party,
(ix) any earn-out and contingent consideration obligations (including to the
extent accounted for as bonuses, compensation or otherwise) incurred in
connection with any acquisition and/or other investment which is paid or accrued
during such period and in connection with any similar acquisition or other
investment completed and, in each case, adjustments thereof, (x) restructuring,
integration and business optimization costs and expenses incurred during such
period, including any severance costs, costs associated with office or plant
openings or closings and consolidation, systems integration and optimization,
relocation or integration costs, fees of restructuring or business optimization
consultants and other business optimization or restructuring charges and
expenses, (xi) proceeds of business interruption insurance for such period,
(xii) costs, charges, accruals, reserves or expenses attributable to the
undertaking or implementation and opening, pre-opening, closure, relocation and
or consolidation of facilities and plants, unused warehouse space costs and
costs related to entry into new markets, (xiii) any net loss from disposed or
discontinued operations during such period (excluding held for sale discontinued
operations until actually disposed of), (xiv) any losses attributable to the
early extinguishment or conversion of Indebtedness or Swap Agreements during
such period and (xv) at the option of the Parent, (A) the excess of GAAP rent
expense over actual cash rent paid, including the benefit of lease incentives
(in the case of a charge) during such period due to the use of straight line
rent or the application of fair value adjustments made as a result of
recapitalization or purchase accounting, in each case for GAAP purposes and (B)
to the extent not already included in Consolidated Net Income of such person,
the cash portion of sublease rentals received by such Person; provided that, in
each case, if any such non-cash charge represents an accrual or reserve for
potential cash items in any future period, such Person may determine not to add
back such non-cash charge in the current period, and minus (b) without
duplication and to the extent included in determining such Consolidated Net
Income, (i) interest income for such period, (ii) extraordinary or nonrecurring
gains for such period, (iii) other non-cash items increasing such Consolidated
Net Income for such period, (iv) any net gain from disposed or discontinued
operations during such period (excluding held for sale discontinued operations
until actually disposed of) and (v) any gains attributable to the early
extinguishment or conversion of Indebtedness or Swap Agreements during such
period, all determined on a consolidated basis in accordance with GAAP.  Unless
the context otherwise requires, references to Consolidated EBITDA shall be
construed to mean Consolidated EBITDA of the Parent.

--------------------------------------------------------------------------------

16
“Consolidated Net Income” means, of any Person for any period, the net income or
loss of such Person for such period determined on a consolidated basis in
accordance with GAAP.  Unless the context otherwise requires, references to
Consolidated Net Income shall be construed to mean Consolidated Net Income of
the Parent and the Restricted Subsidiaries.  For the avoidance of doubt, the net
income or loss attributable to any Unrestricted Subsidiary shall be excluded
from Consolidated Net Income; provided that the net income of any Unrestricted
Subsidiary shall be included, without duplication, in the calculation of
Consolidated Net Income for such period in an amount equal to amount of any cash
dividends or distributions paid by any Unrestricted Subsidiary to the Parent or
a Restricted Subsidiary during such period.
“Contract Consideration” shall have the meaning given to such term in the
definition of Excess Cash Flow.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.
“Copyright” has the meaning specified in the Collateral Agreement.
“Copyright Security Agreement” has the meaning specified in the Collateral
Agreement.
“Corporate Rating” means (a) in the case of Moody’s, the “Corporate Family
Rating” for the Parent or (b) in the case of S&P, a “Long-term Issuer” rating
assigned under the “Corporate Credit Rating Service” for the Parent.
“Credit Agreement Refinancing Indebtedness” means (a) Permitted Pari Passu
Refinancing Debt, (b) Permitted Junior Lien Refinancing Debt, (c) Permitted
Unsecured Refinancing Debt or (d) Indebtedness incurred hereunder pursuant to a
Refinancing Facility Agreement, in each case, issued, incurred or otherwise
obtained (including by means of the extension or renewal of existing
Indebtedness) in exchange for, or to extend, renew, replace, repurchase, retire
or refinance, in whole or part, existing Term Loans and Revolving Loans (or
Revolving Commitments), or any Existing Credit Agreement Refinancing
Indebtedness (such Term Loans, Revolving Loans (or Revolving Commitments) or
Credit Agreement Refinancing Indebtedness, as applicable, the “Refinanced
Debt”); provided that (i) such Indebtedness has a maturity no earlier, and a
weighted average life to maturity equal to or greater, than the maturity date or
the remaining weighted average life to maturity, as applicable, of the
Refinanced Debt, (ii) such Indebtedness shall not have a greater principal
amount than the principal amount of the applicable Refinanced Debt plus accrued
interest, fees, premiums (if any) and penalties thereon and reasonable fees and
out-of-pocket expenses associated with the refinancing (or, in the case of any
Credit Agreement Refinancing Indebtedness in the form of Refinancing Revolving
Commitments, shall not be in an amount greater than the aggregate amount of
revolving commitments constituting the applicable Refinanced Debt plus accrued
interest, fees, premiums (if any) and penalties thereon and reasonable fees and
out-of-pocket expenses associated with the refinancing), (iii) such Indebtedness
shall not be required to be repaid, prepaid, redeemed, repurchased or defeased,
whether on one or more fixed dates, upon the occurrence of one or more events or
at the option of any holder thereof (except, in each case, upon the occurrence
of an event of default, asset sale, event of loss, or a change in control and,
in the case of Credit Agreement Refinancing Indebtedness incurred pursuant to
Section 2.26, as otherwise provided in Section 2.10 or Section 2.11 (it being
understood that the terms of any Class of Refinancing Term Loans may provide
that it shall participate on a pro rata basis or a less than pro rata basis, but
not on a greater than pro rata basis, in any mandatory prepayments provided for
in Section 2.11), (iv) the terms and conditions of such Indebtedness (except as
otherwise provided in clause (ii) above and with respect to pricing, premiums,
fees, discounts, rate floors and optional prepayment or redemption terms) are
substantially similar to, or (taken as a whole) are no more favorable (as
reasonably determined by the Borrower) to the lenders or holders providing such
Indebtedness than, those applicable to the Refinanced Debt being refinanced
(except for such more favorable covenants or other provisions that are (A)
applicable only to periods after the Latest Maturity Date at the time of
incurrence of such Indebtedness or (B) added for the benefit of any existing
Loans and Commitments at the time of such refinancing) (provided that a
certificate of a Financial Officer delivered to the Administrative Agent at
least five Business Days prior to the incurrence of such Indebtedness, together
with a reasonably detailed description of the material terms and conditions of
such Indebtedness or drafts of the documentation relating thereto, stating that
the Borrower has determined in good faith that such terms and conditions satisfy
the requirement of this clause (iv) shall be conclusive evidence that such terms
and conditions satisfy such requirement unless the Administrative Agent notifies
the Borrower within such five Business Day period that it disagrees with such
determination (including a description of the basis upon which it disagrees)),
and (v) such Refinanced Debt shall be repaid, repurchased, retired, defeased or
satisfied and discharged, all accrued interest, fees, premiums (if any) and
penalties in connection therewith shall be paid, and all commitments thereunder
shall be terminated, on the date such Credit Agreement Refinancing Indebtedness
is issued, incurred or obtained.

--------------------------------------------------------------------------------

17
“Credit Event” means the borrowing of any Loan or the issuance of any Letter of
Credit or any amendment to a Letter of Credit increasing the amount available
thereunder.
“Credit Party” means the Administrative Agent, each Issuing Bank and each other
Lender.
“Currency Equivalent” means the Dollar Equivalent or the Alternative Currency
Equivalent, as the case may be.
“Debtor Relief Laws” means, collectively, the Bankruptcy Code and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief laws in the United States or in any other applicable
jurisdiction from time to time in effect.
“Declining Lender” has the meaning assigned to such term in Section 2.25(a).
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Revolving Lender that (a) has failed, within two
Business Days of the date required to be funded or paid, (i) to fund any portion
of its Loans, (ii) to fund any portion of its participations in Letters of
Credit or (iii) to pay to any Credit Party any other amount required to be paid
by it hereunder, unless, in the case of clause (i) above, such Lender notifies
the Administrative Agent and the Borrower in writing that such failure is the
result of such Lender’s good faith determination that a condition precedent to
funding (specifically identified in such writing, including, if applicable, by
reference to a specific Default) has not been satisfied, (b) has notified the
Parent, the Borrower or any Credit Party in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s good-faith
determination that a condition precedent (specifically identified in such
writing, including, if applicable, by reference to a specific Default) to
funding a Loan cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by a Credit Party or the Borrower made in good faith to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations (and is financially able to meet such obligations)
to fund (i) prospective Loans and (ii) participations in then outstanding
Letters of Credit, provided that, in each of sub-clause (i) and (ii) of this
clause (c), such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon such Credit Party’s or the Borrower’s receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent, (d) has become the subject of (i) a Bankruptcy Event or (ii) a Bail-In
Action or (e) has a Lender Parent that has become the subject of (i) a
Bankruptcy Event or (ii) a Bail-In Action.  Any determination by the
Administrative Agent that a Revolving Lender is a Defaulting Lender under any of
the foregoing clauses shall be conclusive and binding absent manifest error.

--------------------------------------------------------------------------------

18
“Denomination Date” means, in relation to any Alternative Currency Borrowing,
the date that is three Business Days before the date such Borrowing is made.
“Designated Indebtedness” means Indebtedness (other than the Loans and Letters
of Credit) of any one or more of the Parent and its Restricted Subsidiaries in
an aggregate principal amount exceeding $100,000,000.
“Designated Non-Cash Consideration” means the fair market value (as determined
by the Borrower in good faith) of non-cash consideration received by the Parent
or a Restricted Subsidiary in connection with a disposition pursuant to Section
6.09 that is designated as Designated Non-Cash Consideration pursuant to a
certificate of a Responsible Officer, setting forth the basis of such valuation
(which amount will be reduced by the amount of cash or Permitted Investments
received by the Parent or a Restricted Subsidiary in connection with a
subsequent sale or conversion of such Designated Non-Cash Consideration to cash
or Permitted Investments.
“Direct Foreign Subsidiary” means any Foreign Subsidiary the Equity Interests in
which are owned directly by a Loan Party.
“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.05.
“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest in such Person that by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable, either mandatorily or
at the option of the holder thereof), or upon the happening of any event or
condition:
(a) matures or is mandatorily redeemable (other than solely for Equity Interests
in such Person that do not constitute Disqualified Equity Interests and cash in
lieu of fractional shares of such Equity Interests), whether pursuant to a
sinking fund obligation or otherwise;
(b) is convertible or exchangeable at the option of the holder thereof for
Indebtedness or Equity Interests (other than solely for Equity Interests in such
Person that do not constitute Disqualified Equity Interests and cash in lieu of
fractional shares of such Equity Interests); or
(c) is redeemable (other than solely for Equity Interests in such Person that do
not constitute Disqualified Equity Interests and cash in lieu of fractional
shares of such Equity Interests) or is required to be repurchased by such Person
or any of its Affiliates, in whole or in part, at the option of the holder
thereof;
in each case, on or prior to the Latest Maturity Date (determined as of the date
of issuance thereof or, in the case of any such Equity Interests outstanding on
the Closing Date, the Closing Date); provided, however, that an Equity Interest
in any Person that would not constitute a Disqualified Equity Interest but for
terms thereof giving holders thereof the right to require such Person to redeem
or purchase or otherwise retire such Equity Interest upon the occurrence of an
“asset sale” or a “change of control” shall not constitute a Disqualified Equity
Interest.

--------------------------------------------------------------------------------

19
“Disqualified Institution” means, on any date, (a) any Person designated by the
Borrower as a “Disqualified Institution” by written notice delivered to the
Administrative Agent on or prior to the date hereof, (b) any other Person that
is a competitor of the Parent or any Restricted Subsidiary, which Person has
been designated by the Borrower as a “Disqualified Institution” by written
notice to the Administrative Agent and the Lenders (including by posting such
notice to the Platform) not less than three Business Days prior to such date and
(c) those Persons that are clearly identifiable as an Affiliate of any Person
described in clause (a) or (b) above on the basis of such Affiliate’s name (in
the case of clause (b), other than any bona fide debt fund affiliate); provided
that “Disqualified Institutions” shall exclude any Person that the Borrower has
designated as no longer being a “Disqualified Institution” by written notice
delivered to the Administrative Agent from time to time.
“Dollars” or “$” refers to lawful money of the United States of America.
“Dollar Equivalent” means, with respect to any amount of an Alternative Currency
on any date, the amount of Dollars that may be purchased with such amount of the
Alternative Currency at the Spot Exchange Rate with respect to the Alternative
Currency on such date.
“DQ List” has the meaning assigned to such term in Section 9.04(g)(iv).
“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clause (a) or (b) of this definition and is subject to
consolidated supervision with its parent.
“EEA Member Country” means (a) any of the member states of the European Union,
(b) Iceland, (c) Liechtenstein and (d) Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Electronic Signature” means an electronic sound, symbol or process attached to,
or associated with, a contract or other record and adopted by a Person with the
intent to sign, authenticate or accept such contract or record.

--------------------------------------------------------------------------------

20
“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person, other than, in each case, a natural
person (and any holding company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person), a Defaulting Lender or,
except as set forth in Section 9.04(f), the Parent, the Borrower, any Subsidiary
or any other Affiliate of the Parent.
“EMU Legislation” means the legislative measures of the European Union for the
introduction of, changeover to, or operation of the Euro in one or more member
states.
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the protection of the environment, preservation or reclamation of natural
resources or the management, release or threatened release of any Hazardous
Material.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement,
order (including consent order), decree or judgment pursuant to which liability
is assumed or imposed with respect to any of the foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time and the regulations promulgated and rulings issued thereunder.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Parent, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414 of the Code.

--------------------------------------------------------------------------------

21
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA, with respect to a Plan (other than an event for which the 30‑day notice
period is waived), (b) any failure by any Plan to satisfy the minimum funding
standard (within the meaning of Section 412 of the Code or Section 302 of
ERISA), applicable to such Plan, whether or not waived, (c) the filing pursuant
to Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan, (d) a
determination that any Plan is, or is expected to be, in “at-risk” status (as
defined in Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code) and the
Parent or ERISA Affiliate, as applicable, fails to make required contributions
for a plan year with respect to such Plan by the annual due date for such
contribution as determined under Section 303(j) of ERISA, (e) the incurrence by
the Parent or any ERISA Affiliate of any liability under Title IV of ERISA with
respect to the termination of any Plan, (f) the receipt by the Parent or any
ERISA Affiliate from the PBGC or a plan administrator of any notice relating to
the intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan, (g) the incurrence by the Parent or any ERISA Affiliate of
any liability under Title IV of ERISA with respect to the withdrawal or partial
withdrawal of the Parent or any ERISA Affiliate from any Plan or Multiemployer
Plan, (h) the receipt by the Parent or any ERISA Affiliate of any notice, or the
receipt by any Multiemployer Plan from the Parent or any ERISA Affiliate of any
notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent, within the
meaning of Title IV of ERISA or in endangered or critical status, within the
meaning of Section 305 of ERISA or Section 432 of the Code, (i) the occurrence
of a “prohibited transaction” with respect to which the Parent or any of the
Subsidiaries is a “disqualified person” (within the meaning of Section 4975 of
the Code or Section 406 of ERISA) or with respect to which the Parent or any
such Subsidiary could otherwise be liable or (j) any Foreign Benefit Event.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“EURIBO Rate” means, with respect to any Eurodollar Borrowing denominated in
Euros for any Interest Period, an interest rate per annum equal to (a) the
applicable Screen Rate or (b) if no Screen Rate is available for such Interest
Period, the applicable Interpolated Screen Rate, in each case as of the
Specified Time on the Quotation Day.  If the EURIBO Rate at any time shall be
less than 0.00% per annum, such rate shall be deemed to be 0.00% per annum.
“Euro” means the single currency of the Participating Member States of the
European Union as constituted by the Treaty on European Union and as referred to
in the EMU Legislation.
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate, the EURIBO Rate, the
STIBO Rate or the TIIE Rate, as applicable.

--------------------------------------------------------------------------------

22
“Euro Limit” means an amount equal to $300,000,000.00.
“Event of Default” has the meaning assigned to such term in Article VII.
“Excess Cash Flow” means, for any fiscal year of the Parent, the sum (without
duplication) of:
(a) the consolidated net income (or loss) of the Parent and the Restricted
Subsidiaries for such fiscal year, adjusted to exclude (i) net income (or loss)
of any consolidated Restricted Subsidiary that is not a wholly owned Restricted
Subsidiary to the extent such income or loss is attributable to the
noncontrolling interest in such consolidated Restricted Subsidiary and (ii) any
gains or losses attributable to Prepayment Events; plus
(b) depreciation, amortization and other non-cash charges or losses deducted in
determining such consolidated net income (or loss) for such fiscal year; plus
(c) the amount, if any, by which Net Working Capital decreased during such
fiscal year (except as a result of the reclassification of items from short-term
to long-term or vice-versa); plus
(d) the amount, if any, by which tax expense deducted in determining such
consolidated net income (or loss) for such fiscal year exceeds the amount of
taxes (including penalties and interest) paid in cash or tax reserves set aside
or payable (without duplication) in such fiscal year; plus
(e) cash receipts in respect of Swap Agreements during such fiscal year to the
extent not otherwise included in determining such consolidated net income (or
loss) for such fiscal year; plus
(f) the aggregate amount of cash receipts actually received by the Parent and
the Restricted Subsidiaries during such period to the extent such receipts are
not otherwise included in calculating such consolidated net income (or loss) for
such fiscal year but excluding any such cash receipts in respect of Indebtedness
or the proceeds of any issuance or sale of Equity Interests in the Parent or any
Restricted Subsidiary; minus
(g) the sum of (i) any non-cash gains and revenue included in determining such
consolidated net income (or loss) for such fiscal year, (ii) all cash expenses,
charges and losses excluded in arriving at such consolidated net income (or
loss) for such fiscal year, in each case to the extent not financed with
Excluded Sources and (iii) the amount, if any, by which Net Working Capital
increased during such fiscal year (except as a result of the reclassification of
items from long-term to short-term or vice-versa); minus

--------------------------------------------------------------------------------

23
(h) without duplication of amounts deducted from Excess Cash Flow in respect of
a prior fiscal year, Capital Expenditures made in cash for such Fiscal Year
(except to the extent attributable to the incurrence of Capital Lease
Obligations or otherwise financed from Excluded Sources); minus
(i) the aggregate principal amount of Long-Term Indebtedness repaid, prepaid or
purchased by the Parent and the Restricted Subsidiaries during such fiscal year,
excluding (i) Indebtedness in respect of Revolving Loans and Letters of Credit
or other revolving credit facilities (unless there is a corresponding reduction
in the Revolving Commitments or the commitments in respect of such other
revolving credit facilities, as applicable), (ii) Term Loans prepaid pursuant to
Section 2.11(a), (d) (other than any Term Loans to the extent such prepayment
was due to a disposition that resulted in an increase in Consolidated Net Income
and not in excess of the amount of such increase) or (e) and (iii) repayments,
prepayments or purchases of Long-Term Indebtedness financed from Excluded
Sources; minus
(j) the aggregate amount of (i) Restricted Payments made by the Parent in cash
during such fiscal year pursuant to Section 6.07(a) (other than clauses (vii),
(viii) and (ix)(B) of Section 6.07(a)), except to the extent that such
Restricted Payments are financed from Excluded Sources or are made to fund
expenditures that reduce Consolidated Net Income (or loss) of the Parent and
(ii) amounts in respect of Junior Debt repayments made by the Parent in cash
during such fiscal year pursuant to Section 6.07(b); minus
(k) the aggregate amount of expenditures actually made by the Parent or any of
its Restricted Subsidiaries in cash during such fiscal year for the payment of
financing fees, rent and pension and other retirement benefits to the extent
that such expenditures are not expensed during such period; minus
(l) without duplication of amounts deducted from Excess Cash Flow in respect of
a prior fiscal year, at the option of the Borrower, the aggregate consideration
(including earn-outs) required to be paid in cash by the Parent or its
Restricted Subsidiaries pursuant to binding contracts (the “Contract
Consideration”) entered into prior to or during such fiscal year relating to
Capital Expenditures, Permitted Acquisitions or other Investments permitted
hereunder or otherwise consented to by the Required Lenders (other than
Investments (x) in cash and cash equivalents or (y) in the Parent or any of its
Restricted Subsidiaries) to be consummated or made during the fiscal year of the
Parent following the end of such fiscal year (except, in each case, to the
extent attributable to the incurrence of Capital Lease Obligations or otherwise
financed with Excluded Sources (other than revolving Indebtedness)); provided
that to the extent the aggregate amount actually utilized in cash to finance
such Capital Expenditures, Permitted Acquisitions or other investments during
such subsequent fiscal year is less than the Contract Consideration, the amount
of such shortfall shall be added to the calculation of Excess Cash Flow at the
end of such subsequent fiscal year; minus

--------------------------------------------------------------------------------

24
(m) the aggregate amount of any premium, make-whole, or penalty payments
actually paid in cash by Parent and any of its Restricted Subsidiaries during
such fiscal year that are made in connection with any prepayment of Indebtedness
to the extent that such payments are not deducted in calculating such
consolidated net income (or loss) for such fiscal year; minus
(n) the amount of taxes (including penalties and interest) paid in cash or tax
reserves set aside or payable (without duplication) in such fiscal year to the
extent they exceed the amount of tax expense deducted in determining such
consolidated net income (or loss) for such fiscal year; minus
(o) cash expenditures in respect of Swap Agreements during such fiscal year to
the extent not financed with Excluded Sources (other than revolving
Indebtedness) deducted in arriving at such consolidated net income (or loss) for
such fiscal year; minus
(p) the aggregate amount of expenditures actually made by the Parent and the
Restricted Subsidiaries in cash during such period (including expenditures for
the payment of financing fees) to the extent such expenditures are not financed
with Excluded Sources and are not expensed during such period and are not
deducted in calculating such consolidated net income (or loss) for such fiscal
year.
“Excess Cash Flow Prepayment Date” has the meaning assigned to such term in
Section 2.11(e).
“Excluded Amounts” has the meaning assigned to such term in Section 2.11.
“Excluded Assets” has the meaning assigned to such term in the definition of
Collateral Requirement.
“Excluded Guarantee” means any Guarantee by any Loan Party of (a) any
Indebtedness of a Foreign Subsidiary, to the extent such Guarantee relates to
(i) Indebtedness that was outstanding on the Closing Date, or was incurred under
(and within the limits of the amount of) a line of credit in a specified amount
that was in effect on the Closing Date, (ii) any renewal or replacement after
the Closing Date of Indebtedness that, as of the Closing Date, is permitted by
clause (i) above (without increasing the amount permitted) or (iii) Indebtedness
incurred pursuant to Section 6.01(a)(vii) at the time such Foreign Subsidiary
incurs such Indebtedness, such Guarantee could have been incurred by such Loan
Party under Section 6.01(a)(xv) and such Loan Party does not provide any Lien in
support of such Guarantee, and (b) obligations under leases and similar
obligations incurred in the ordinary course of business that do not constitute
Indebtedness.

--------------------------------------------------------------------------------

25
“Excluded Sources” means (a) proceeds of any incurrence or issuance of Long-Term
Indebtedness (other than working capital facilities) or Capital Lease
Obligations and (b) proceeds of any issuance or sale of Equity Interests in the
Parent or any Restricted Subsidiary (other than issuances or sales of Equity
Interests to the Parent, the Borrower or any Restricted Subsidiary).
“Excluded Subsidiary” means, at any time, (a) any Restricted Subsidiary that is
an NWO Subsidiary (for so long as such Restricted Subsidiary is an NWO
Subsidiary), (b) any Immaterial Subsidiary, (c) any Restricted Subsidiary that
(i) is prohibited by (A) any Law or (B) any contractual obligation from
providing a Guarantee (provided that in the case of the foregoing clause (B),
such contractual obligation exists on the Closing Date or at the time such
Restricted Subsidiary becomes a Subsidiary, shall not have been entered into in
contemplation of such Restricted Subsidiary becoming a Subsidiary and a
Guarantee is provided promptly after the prohibition in such contractual
obligation ceases to exist), except to the extent such prohibition is rendered
ineffective pursuant to applicable law or (ii) would require a consent,
approval, license or authorization (including any regulatory consent, approval,
license or authorization) from a Governmental Authority to provide a Guarantee,
unless such consent, approval, license or authorization has been obtained, (d)
any not-for-profit subsidiary, (e) captive insurance subsidiaries, (f) any
special purpose entity used for any permitted securitization or receivables
facility or financing, (g) any Foreign Subsidiary and (h) any Unrestricted
Subsidiary and any other Restricted Subsidiary with respect to which, in the
reasonable judgment of the Administrative Agent and the Borrower, the burden or
cost of providing a Guarantee (including any materially adverse tax
consequences) outweighs the benefits afforded thereby.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of any Loan Party hereunder, (a) income, franchise or
similar Taxes imposed on (or measured by) its net income or, in the case of
franchise or similar Taxes, gross receipts, by the United States of America, or
by the jurisdiction under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable lending office is located or in which such Lender is otherwise
doing business, (b) any branch profits Taxes imposed by the United States of
America or any similar Tax imposed by any other jurisdiction  in which the
Borrower is located, (c) in the case of a Foreign Lender (other than an assignee
pursuant to a request by the Borrower under Section 2.20(b)), any withholding
Tax that is imposed on amounts payable to such Foreign Lender pursuant to a law
in effect on the date on which such Foreign Lender becomes a party to this
Agreement (or designates a new lending office), except to the extent that such
Foreign Lender (or its assignor, if any) was entitled, immediately before the
time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding Tax
pursuant to Section 2.17(a), (d) any U.S. Federal withholding Taxes imposed or
withheld under FATCA, (e) any Taxes attributable to a failure by a Lender, the
Administrative Agent or an Issuing Bank to comply with Section 2.17(e) and (f)
any withholding Taxes imposed as a result of a change in the circumstances of
such Lender or Issuing Bank after becoming a Lender or Issuing Bank hereunder,
other than a Change in Law.

--------------------------------------------------------------------------------

26
“Excluded Term Commitment Lender” means any Term Lender that, at any time prior
to the termination of its Term Commitment, would be a Defaulting Lender pursuant
to the definition of Defaulting Lender (other than clauses (a)(ii) and (c)(ii)
thereof) if such Term Lender were a Revolving Lender.
“Excluded Term Lender” means any Term Lender that, if it were a Revolving
Lender, would be a Defaulting Lender pursuant to clause (d)(i) of the definition
of Defaulting Lender herein.
“Existing Credit Agreement” means the Amended and Restated Credit Agreement
dated as of January 9, 2004, and amended and restated as of September 13, 2013,
among the Borrower, the Parent, the lenders from time to time party thereto, and
JPMorgan Chase Bank, N.A., as administrative agent.
“Existing Indebtedness Refinancing” means (a) the repayment, repurchase,
redemption or other retirement in full of the Target Notes and the repayment in
full of all Indebtedness outstanding under the Existing Target Credit Agreement,
in each case together with the payment of all accrued interest, fees, premiums
and other amounts due in respect thereof and the termination of all commitments,
guarantees and security interests in respect thereof and (b) the repayment in
full of all Indebtedness outstanding under the Existing Credit Agreement,
together with the payment of all accrued interest, fees, premiums and other
amounts due in respect thereof and the termination of all commitments,
guarantees and security interests in respect thereof.
“Existing Letters of Credit” means letters of credit outstanding under the
Existing Credit Agreements on and as of the Closing Date and listed on Schedule
1.01.
“Existing Maturity Date” has the meaning assigned to such term in Section
2.25(a).
“Existing Senior Notes” means (a) the 7.75% senior notes due 2019 issued
pursuant to the Indenture, dated as of November 3, 2011, among the Borrower, the
Parent, certain subsidiary guarantors and U.S. Bank National Association, as
trustee, outstanding as of the Closing Date, (b) the 6.25% senior notes due 2021
issued pursuant to the Indenture, dated as of November 3, 2011, among the
Borrower, the Parent, certain subsidiary guarantors and U. S. Bank National
Association, as trustee, outstanding as of the Closing Date, (c) the 6.625%
senior notes due 2022 issued pursuant to the Indenture, dated as of November 3,
2011, among the Borrower, the Parent, certain subsidiary guarantors and U. S.
Bank National Association, as trustee, outstanding as of the Closing Date and
(d) the 5.125% senior notes due 2019 issued pursuant to the Indenture dated as
of November 3, 2011, among the Borrower, the Parent, certain subsidiary
guarantors and U.S. Bank National Association, as trustee, outstanding as of the
Closing Date.

--------------------------------------------------------------------------------

27
“Existing Senior Notes Indentures” means the indentures pursuant to which the
Existing Senior Notes were issued.
“Existing Target Credit Agreement” means the Credit Agreement dated as of
October 20, 2014, among the Target, MPG Holdco I Inc., the subsidiary guarantors
party thereto, the lenders party thereto, and Goldman Sachs Bank USA, as
administrative agent.
“Extension Agreement” has the meaning assigned to such term in Section 2.25(a).
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantially comparable
and not materially more onerous to comply with), and any current or future
regulations or official interpretations thereof.
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided, however, that if such rate
shall be less than zero, then such rate shall be deemed to be zero for all
purposes of this Agreement.
“Financial Officer” means, with respect to the Parent or the Borrower, the chief
financial officer, principal accounting officer, treasurer or controller
thereof, as applicable.
“First Lien Net Leverage Ratio” means, on any date, the ratio of (a) an amount
equal to (i) the Total First Lien Indebtedness as of such date, minus the (ii)
lesser as of such date of (A) $350,000,000 and (B) the aggregate amount of
Unrestricted Cash to (b) Consolidated EBITDA of the Parent for the period of
four consecutive fiscal quarters of the Parent ended on such date (or, if such
date is not the last day of a fiscal quarter, ended on the last day of the
fiscal quarter of the Parent most recently ended prior to such date).
“Fixed Amounts” has the meaning assigned to such term in Section 1.03(g).
“Flood Insurance Laws” means, collectively, (a) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (b) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (c) the National Flood Insurance Reform Act of 1994 as
now or hereafter in effect or any successor statute thereto, (d) the Flood
Insurance Reform Act of 2004 as now or hereafter in effect or any successor
statute thereto and (e) the Biggert-Waters Flood Insurance Reform Act of 2012 as
now or hereinafter in effect or any successor statute and, in each case, any and
all regulations or official rulings of interpretations thereof or thereunder or
related thereto.

--------------------------------------------------------------------------------

28
“Foreign Benefit Event” means, with respect to any Foreign Pension Plan, (a) the
existence of unfunded liabilities in excess of the amount permitted under any
applicable law, or in excess of the amount that would be permitted absent a
waiver from a Governmental Authority, (b) the failure to make the required
contributions or payments, under any applicable law, on or before the due date
for such contributions or payments, (c) the receipt of a notice by a
Governmental Authority relating to the intention to terminate any such Foreign
Pension Plan or to appoint a trustee or similar official to administer any such
Foreign Pension Plan, or alleging the insolvency of any such Foreign Pension
Plan, (d) the incurrence of any liability by the Parent or any Subsidiary under
applicable law on account of the complete or partial termination of such Foreign
Pension Plan or the complete or partial withdrawal of any participating employer
therein, in each case except as would not reasonably be expected to result in a
Material Adverse Effect or (e) the occurrence of any transaction that is
prohibited under any applicable law and that would reasonably be expected to
result in the incurrence of any liability by the Parent or any Subsidiary, or
the imposition on the Parent or any Subsidiary of any fine, excise tax or
penalty resulting from any noncompliance with any applicable law, in each case
except as would not reasonably be expected to result in a Material Adverse
Effect.
“Foreign Lender” means a Lender that is not a U.S. Person.
“Foreign Pension Plan” means any benefit plan that under applicable law of any
jurisdiction other than the United States is required to be funded through a
trust or other funding vehicle other than a trust or funding vehicle maintained
exclusively by a Governmental Authority and that would constitute a defined
benefit pension plan under U.S. law.
“Foreign Subsidiary” means (a) any Restricted Subsidiary that is organized under
the laws of a jurisdiction other than the United States of America or any State
thereof or the District of Columbia and (b) any Restricted Subsidiary, organized
under the laws of any jurisdiction, of a Restricted Subsidiary described in
clause (a) above.
“GAAP” means generally accepted accounting principles in the United States of
America.
“GM” means General Motors Company.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
“Granting Lender” has the meaning assigned to such term in Section 9.04(e).
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business or customary and
reasonable indemnity obligations entered into in connection with any acquisition
or disposition of assets permitted under this Agreement.

--------------------------------------------------------------------------------

29
“Guarantee Agreement” means the Guarantee Agreement dated as of the Closing
Date, substantially in the form of Exhibit A, among the Parent, the Borrower,
the other Guarantors and the Administrative Agent.
“Guarantors” means, as of any date, the Parent, the Borrower (except with
respect to Loan Document Obligations) and each Subsidiary Loan Party that is a
party to the Guarantee Agreement as a guarantor thereunder as of such date.
“Hazardous Materials”  means all explosive or radioactive substances or wastes,
all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, and all other substances or wastes of any
nature regulated pursuant to any Environmental Law.
“Immaterial Subsidiary” means, as of any date after the Closing Date, any
Restricted Subsidiary (other than the Borrower, a Foreign Subsidiary, a NWO
Subsidiary or a Receivables Subsidiary) that (a) accounts (together with its
subsidiaries on a consolidated basis) for less than 5% of Total Assets of the
Parent and (b) accounts (together with its subsidiaries on a consolidated basis)
for less than 5% of the consolidated revenues of the Parent and the Restricted
Subsidiaries for the most recently ended period of four consecutive fiscal
quarters for which financial statements are available, in each case, determined
in accordance with GAAP; provided that all such Restricted Subsidiaries, taken
together, shall not account for greater than 7.5% of Total Assets of the Parent
or greater than 7.5% of the consolidated revenues of the Parent and the
Restricted Subsidiaries for the most recently ended period of four consecutive
fiscal quarters for which financial statements are available; provided further
that to the extent the limitation set forth in the foregoing proviso would be
exceeded, the Borrower shall designate in writing to the Administrative Agent
one or more Restricted Subsidiaries, which Restricted Subsidiaries shall be
deemed to no longer be Immaterial Subsidiaries, such that the foregoing
limitation is not exceeded.
“Incremental Commitment” means an Incremental Revolving Commitment or an
Incremental Term Commitment.
“Incremental Extensions of Credit” has the meaning assigned to such term in
Section 2.23(a).

--------------------------------------------------------------------------------

30
“Incremental Facility Agreement” means an Incremental Facility Agreement, in
form and substance reasonably satisfactory to the Administrative Agent, among
the Borrower, the Administrative Agent and one or more Incremental Lenders,
establishing Incremental Term Commitments of any Series or Incremental Revolving
Commitments and effecting such other amendments hereto and to the other Loan
Documents as are contemplated by Section 2.23.
“Incremental Lender” means an Incremental Revolving Lender or an Incremental
Term Lender.
“Incremental Revolving Commitment” means, with respect to any Lender, the
commitment, if any, of such Lender, established pursuant to an Incremental
Facility Agreement and Section 2.23, to make Revolving Loans and to acquire
participations in Letters of Credit hereunder, expressed as an amount
representing the maximum aggregate permitted amount of such Lender’s Revolving
Credit Exposure under such Incremental Facility Agreement.
“Incremental Revolving Lender” means a Lender with an Incremental Revolving
Commitment.
“Incremental Term Commitment” means, with respect to any Lender, the commitment,
if any, of such Lender, established pursuant an Incremental Facility Agreement
and Section 2.23, to make Incremental Term Loans hereunder, expressed as an
amount representing the maximum principal amount of the Incremental Term Loans
to be made by such Lender.
“Incremental Term Lender” means a Lender with an Incremental Term Commitment or
an outstanding Incremental Term Loan.
“Incremental Term Loan” means a Loan made by an Incremental Term Lender to the
Borrower pursuant to Section 2.23.
“Incremental Term Maturity Date” means, with respect to Incremental Term Loans
of any Class, the scheduled date on which such Incremental Term Loans shall
become due and payable in full hereunder, as specified in the applicable
Incremental Facility Agreement.
“Incurrence Based Amounts” has the meaning assigned to such term in Section
1.03(g).

--------------------------------------------------------------------------------

31
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid (excluding current
accounts payable incurred in the ordinary course of business), (d) all
obligations of such Person under conditional sale or other title retention
agreements relating to property acquired by such Person, (e) all obligations of
such Person in respect of the deferred purchase price of property or services
(excluding current accounts payable incurred in the ordinary course of
business), (f) all Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, (g) all Guarantees by such Person
of Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances, (k)
Receivables Financing Debt and (l) all Disqualified Equity Interests in such
Person, valued, as of the date of determination, at the greater of (i) the
maximum aggregate amount that would be payable upon maturity, redemption,
repayment or repurchase thereof (or of Disqualified Equity Interests or
Indebtedness into which such Disqualified Equity Interests are convertible or
exchangeable) and (ii) the maximum liquidation preference of such Disqualified
Equity Interests.  The Indebtedness of any Person shall include the Indebtedness
of any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor; provided that, if the sole asset of such Person is its ownership
interest in such other entity, the amount of such Indebtedness shall be deemed
equal to the value of such ownership interest.  For the avoidance of doubt, the
Indebtedness of the Borrower or any other Restricted Subsidiary shall not
include any obligations of the Borrower or such other Restricted Subsidiary
arising in the ordinary course of business from the establishment, offering and
maintenance by the Borrower or such other Restricted Subsidiary, as the case may
be, of trade payables financing programs under which suppliers to the Borrower
or such other Restricted Subsidiary, as the case may be, can request accelerated
payment from one or more designated financial institutions; provided that (i)
the Borrower or such other Restricted Subsidiary, as the case may be, reimburses
the designated financial institution or institutions for such accelerated
payment on the date specified in the purchase terms and conditions previously
agreed upon by the applicable supplier and the Borrower or such other Restricted
Subsidiary, as the case may be and (ii) had such financial institution or
institutions not paid such obligations to the applicable supplier, such
obligations would have been required to be classified as a trade payable in the
consolidated financial statements of the Borrower or such other Restricted
Subsidiary, as the case may be, prepared in accordance with GAAP.
“Information Memorandum” means the Confidential Information Memorandum dated
February 2017, relating to the Transactions.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under this Agreement or any other Loan Document and (b) to the extent not
otherwise described in (a), Other Taxes.

--------------------------------------------------------------------------------

32
“Intellectual Property” has the meaning specified in the Collateral Agreement.
“Intercreditor Agreement” means any Junior Lien Intercreditor Agreement or Pari
Passu Intercreditor Agreement.
“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing or Term Borrowing in accordance with
Section 2.07.
“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Loan with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.
“Interest Period” means, (a) with respect to any Eurodollar Borrowing
denominated in any currency other than Pesos, the period commencing on the date
of such Borrowing and ending on the date that is 7 days thereafter or the
numerically corresponding day in the calendar month that is one, two, three or
six months thereafter (or twelve months or less than one month thereafter if, at
the time of the relevant Borrowing, all Lenders participating therein agree to
make an interest period of such duration available) and (b) with respect to any
Eurodollar Borrowing denominated in Pesos, the period commencing on the date of
such Borrowing and ending on the date that is 28 or 91 days thereafter (or such
other period agreed to be each Lender participating in such Borrowing), in each
case as the Borrower may elect; provided that (i) if any Interest Period would
end on a day other than a Business Day, such Interest Period shall be extended
to the next succeeding Business Day unless such next succeeding Business Day
would fall in the next calendar month, in which case such Interest Period shall
end on the next preceding Business Day and (ii) any Interest Period that is
measured in months and that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month of such Interest Period.  For purposes hereof, the
date of a Borrowing initially shall be the date on which such Borrowing is made
and thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
“Interpolated Screen Rate” means, with respect to any Eurodollar Borrowing
denominated in any currency for any Interest Period (or for purposes of
determining the Alternate Base Rate in accordance with clause (c) of the
definition thereof and assuming an Interest Period of one month), a rate per
annum which results from interpolating on a linear basis between (a) the
applicable Screen Rate for the longest maturity (for which such Screen Rate is
available) which is shorter than the Interest Period for such Eurodollar
Borrowing, and (b) the applicable Screen Rate for the shortest maturity (for
which such Screen Rate is available) which is longer than the Interest Period
for such Eurodollar Borrowing, in each case as of the Specified Time on the
Quotation Day (or, for purposes of determining the Alternate Base Rate in
accordance with clause (c) of the definition thereof, on the applicable date of
determination).

--------------------------------------------------------------------------------

33
“Investment” has the meaning set forth in Section 6.04.
“IRS” means the United States Internal Revenue Service.
“Issuing Bank” means (a) each of JPMorgan Chase Bank, N.A., Barclays Bank PLC,
Citibank, N.A., Royal Bank of Canada and Bank of America, N.A., in each case in
its capacity as an issuer of Letters of Credit hereunder, (b) solely with
respect to each Existing Letter of Credit, the Lender that issued such Existing
Letter of Credit, (c) any other Revolving Lender that agrees in writing with the
Borrower to become an issuer of Letters of Credit hereunder (with notice to the
Administrative Agent), and (d) their respective successors in such capacity as
provided in Section 2.05(i).  An Issuing Bank may, in its discretion, arrange
for one or more Letters of Credit to be issued by Affiliates of such Issuing
Bank, in which case the term “Issuing Bank” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate.
“Junior Lien Intercreditor Agreement” means a customary intercreditor agreement
in form and substance reasonably satisfactory to the Administrative Agent to be
entered into by the Administrative Agent, one or more Additional Debt
Representatives, the Borrower and the other Loan Parties.
“Krona” or “Kronor” means the lawful currency of the Kingdom of Sweden.
“Krona Limit” means an amount equal to $100,000,000.00.
“Latest Maturity Date” means, at any time, the latest of the Maturity Dates in
respect of the Classes of Loans and Commitments that are outstanding at such
time.  Unless the context shall otherwise require, when used in reference to the
incurrence of any Indebtedness or the issuance of any Equity Interests, the
Latest Maturity Date shall mean the Latest Maturity Date applicable to any Loan
or Commitment hereunder as of the date such Indebtedness is incurred or such
Equity Interests are issued.
“LC Commitment” means, with respect to each Issuing Bank, the commitment of such
Issuing Bank to issue Letters of Credit hereunder.  The initial amount of each
Issuing Bank’s LC Commitment is set forth on Schedule 2.01 or, if an Issuing
Bank became an Issuing Bank pursuant to an agreement designating it as such as
contemplated by Section 2.05(i) or (k), in such agreement.
“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Dollar Letters of Credit at such time plus (b) the aggregate
amount of all LC Disbursements denominated in Dollars that have not yet been
reimbursed by or on behalf of the Borrower at such time plus (c) the Assigned
Dollar Value of the aggregate undrawn amount of all outstanding Alternative
Currency Letters of Credit at such time plus (d) the Assigned Dollar Value of
the aggregate amount of all LC Disbursements denominated in an Alternative
Currency that have not yet been reimbursed by or on behalf of the Borrower at
such time.  The LC Exposure of any Revolving Lender at any time shall be its
Applicable Revolving Percentage of the total LC Exposure at such time.

--------------------------------------------------------------------------------

34
“Lender Parent” means, with respect to any Lender, any Person in respect of
which such Lender is a subsidiary.
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, an
Incremental Facility Agreement or a Refinancing Facility Agreement, other than
any such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.
“Letter of Credit” means any letter of credit issued pursuant to this Agreement
(whether a standby letter of credit, a commercial letter of credit or
otherwise).  The Existing Letters of Credit shall be deemed to be issued
pursuant to this Agreement on the Closing Date and shall be considered Letters
of Credit hereunder.
“LIBO Rate” means, with respect to any Eurodollar Borrowing denominated in
Dollars or Sterling for any Interest Period, (a) the applicable Screen Rate or
(b) if no Screen Rate is available for such Interest Period, the applicable
Interpolated Screen Rate, in each case as of the Specified Time on the Quotation
Day.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
“Lien Basket Amount” means, as of any date, an amount equal to 10% of
“Consolidated Net Tangible Assets” (within the meaning of the Senior Notes
Indentures) as of such date.
“Limited Condition Acquisition” means a Permitted Acquisition or other
investment by the Parent or any Restricted Subsidiary permitted hereunder where
the consummation of such Permitted Acquisition or other investment is not
conditioned on the availability of, or on obtaining, third party financing.
“Loan Document Obligations” has the meaning assigned to such term in the
Guarantee Agreement.

--------------------------------------------------------------------------------

35
“Loan Documents” means this Agreement, the Guarantee Agreement, the Security
Documents, any Incremental Facility Agreement, any Extension Agreement, any
Refinancing Facility Agreement, any Maturity Date Extension Request, any
Extension Agreement, any Intercreditor Agreement and any other agreement or
instrument that is designated by its terms as a Loan Document; provided that,
during a Collateral Release Period, the “Loan Documents” shall not include the
Security Documents.
“Loan Parties” means the Parent, the Borrower and the Subsidiary Loan Parties.
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement (including pursuant to any Incremental Facility Agreement or any
Refinancing Facility Agreement).
“Local Time” means (a) with respect to any Loan, Borrowing or Letter of Credit
denominated in Dollars, New York City time and (b) with respect to any Loan,
Borrowing or Letter of Credit denominated in any Alternative Currency, London
time.
“Long-Term Indebtedness” means any Indebtedness (excluding Indebtedness
permitted by Section 6.01(a)(i)) that, in accordance with GAAP, constitutes (or,
when incurred, constituted) a long-term liability.
“Majority in Interest”, when used in reference to Lenders of any Class, means,
at any time, (a) in the case of the Revolving Lenders, Lenders (other than
Defaulting Lenders) having Revolving Credit Exposures and unused Revolving
Commitments representing more than 50% of the sum of the aggregate Revolving
Credit Exposures and the unused aggregate Revolving Commitments at such time
(other than that attributable to Defaulting Lenders) and (b) in the case of the
Term Lenders of any Class, Lenders (other than Excluded Term Lenders and
Excluded Term Commitment Lenders) holding outstanding Term Loans and unused Term
Commitments of such Class representing more than 50% of the sum of all Term
Loans and unfunded Term Commitments of such Class outstanding at such time
(other than Term Loans of Excluded Term Lenders and unused Term Commitments of
Excluded Term Commitment Lenders).
“Majority Pro Rata Lenders” means, at any time, Revolving Lenders and Tranche A
Term Lenders having Revolving Credit Exposures, unused Revolving Commitments and
outstanding Tranche A Term Loans representing more than 50% of the sum of the
total Aggregate Revolving Credit Exposure, unused Revolving Commitments and
Tranche A Term Loans outstanding at such time (excluding, for purposes of any
such calculation, Defaulting Lenders and Excluded Term Lenders).
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, or financial condition of the Parent and the Restricted
Subsidiaries taken as a whole, (b) the ability of any Loan Party to perform any
of its material obligations under the Loan Documents or (c) the validity and
enforceability of any Loan Document, or the rights and remedies of the Lenders
hereunder or under any other Loan Document, taken as a whole.

--------------------------------------------------------------------------------

36
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Parent and its Restricted Subsidiaries in an aggregate principal
amount exceeding $100,000,000.  For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Parent or any
Restricted Subsidiary in respect of any Swap Agreement at any time shall be the
net termination value that the Parent or such Restricted Subsidiary would be
required to pay if such Swap Agreement were terminated at such time.
“Material Properties” means (a) those Mortgaged Properties designated on
Schedule 3.12 as Material Properties and (b) each other Mortgaged Property with
respect to which a Mortgage is granted pursuant to Section 5.11 after the
Closing Date.
“Material Subsidiary” means, as of any date, any Restricted Subsidiary that is
not an Immaterial Subsidiary.
“Maturity Date” means the Revolving Maturity Date, the Tranche A Term Maturity
Date, the Tranche B Term Maturity Date, any Incremental Term Maturity Date, any
Refinancing Revolving Maturity Date or any Refinancing Term Maturity Date, as
the context may require.
“Maturity Date Extension Request” means a request by the Borrower, in the form
of Exhibit F hereto or such other form as shall be approved by the
Administrative Agent, for the extension of the applicable Maturity Date pursuant
to Section 2.25.
“Moody’s” means Moody’s Investors Service, Inc., and any successor to its rating
agency business.
“Mortgage” means a mortgage, deed of trust, assignment of leases and rents or
other Security Document granting a Lien on any Mortgaged Property to secure any
of the Secured Obligations.  Each Mortgage shall be reasonably satisfactory in
form and substance to the Collateral Agent.
“Mortgaged Property” means, initially, each parcel of real property and the
improvements thereto owned by a Loan Party and identified on Schedule 3.12 as a
Mortgaged Property, and includes each other parcel of real property and
improvements thereto with respect to which a Mortgage is granted pursuant to
Section 5.11.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA that is, or within any of the preceding five plan years was, sponsored,
maintained or contributed to, or required to be sponsored, maintained or
contributed to, by the Parent or any ERISA Affiliate.

--------------------------------------------------------------------------------

37
“Net Cash Proceeds” means (i) with respect to any Asset Disposition, means the
cash proceeds thereof net of (a) attorneys’ fees, accountants’ fees, commissions
and brokerage, consultant and other fees and expenses actually incurred in
connection with such Asset Disposition, (b) taxes paid or payable as a result
thereof, (c) any reserve for any purchase price adjustment or any
indemnification payments (fixed and contingent) in connection with such Asset
Disposition; provided that if any such reserve is later released, such amount
shall be included in the calculation of Net Cash Proceeds, and (d) the principal
amount of any Indebtedness (other than Indebtedness under the Loan Documents,
any Alternative Incremental Facility Debt or any Credit Agreement Refinancing
Indebtedness) that is secured by the assets subject to such Asset Disposition
and any related premiums, fees, expenses and other amounts due thereunder and
that are required to be repaid in connection therewith and (ii) with respect to
any issuance or incurrence of Indebtedness or any issuance of Equity Interests,
means the cash proceeds thereof, net of (a) attorneys’ fees, accountants’ fees,
commissions and brokerage, consultant and other fees and expenses actually
incurred in connection with such issuance or incurrence and (b) taxes paid or
payable as a result thereof.
“Net Working Capital” means, at any date, (a) the consolidated current assets of
the Parent and the Restricted Subsidiaries as of such date (excluding cash and
Permitted Investments) minus (b) the consolidated current liabilities of the
Parent and the Restricted Subsidiaries as of such date (excluding current
liabilities in respect of Indebtedness).  Net Working Capital at any date may be
a positive or negative number.  Net Working Capital increases when it becomes
more positive or less negative and decreases when it becomes less positive or
more negative.
“New Senior Notes” means (a) the 6.25% senior notes due 2025 and (b) the 6.50%
senior notes due 2027, in each case issued pursuant to the New Senior Notes
Indenture on or prior to the Closing Date.
“New Senior Notes Indenture” means the Indenture dated as of November 3, 2011,
among the Borrower, the Parent, certain subsidiary guarantors and U.S. Bank
National Association, as trustee, as supplemented by the First Supplemental
Indenture dated as of March 23, 2017.
“Non-Consenting Lender” means, in the event that (i) the Borrower or the
Administrative Agent has requested that the Lenders consent to a departure or
waiver of any provisions of the Loan Documents or agree to any amendment
thereto, (ii) the consent, waiver or amendment in question requires the
agreement of all affected Lenders in accordance with the terms of Section 9.02
or all the Lenders with respect to a certain Class of the Loans and (iii) the
Required Lenders or a Majority in Interest of such Class have agreed to such
consent, waiver or amendment, any Lender who does not agree to such consent,
waiver or amendment.
“Non-Defaulting Lender” means, at any time, any Revolving Lender that is not a
Defaulting Lender at such time.

--------------------------------------------------------------------------------

38
“NWO Subsidiary” means any Restricted Subsidiary of the Parent with respect to
which (except for directors’ qualifying shares) the Parent owns, directly or
indirectly, Equity Interests representing less than 100% of the outstanding
Equity Interests and less than 100% of the outstanding voting Equity Interests;
provided that a Restricted Subsidiary shall not be a “NWO Subsidiary” if (a)
such Restricted Subsidiary was a Subsidiary Loan Party before it met the
foregoing criteria for becoming a “NWO Subsidiary”, unless such Restricted
Subsidiary became a “NWO Subsidiary” pursuant to a transfer of all Equity
Interests in such Restricted Subsidiary owned, directly or indirectly, by the
Parent to a NWO Subsidiary, in accordance with this Agreement or (b) such
Restricted Subsidiary is not prohibited from guaranteeing the Secured
Obligations.
“NYFRB” means the Federal Reserve Bank of New York.
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or, for any day that is not a Business Day, for the immediately
preceding Business Day); provided, however, that, if none of such rates are
published for any day that is a Business Day, the term “NYFRB Rate” means the
rate for a Federal funds transaction quoted at 11:00 a.m., New York City time,
on such day to the Administrative Agent from a Federal funds broker of
recognized standing selected by it; provided further, however, that if any of
the aforesaid rates shall be less than zero, then such rate shall be deemed to
be zero for all purposes of this Agreement.
“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.
“Other Taxes” means any and all present or future stamp, documentary Taxes and
any other excise, or property, intangible, recording, filing or similar Taxes
which arise from any payment made under, from the execution, delivery, or
registration of, or from the receipt or perfection of a security interest under,
enforcement of, or otherwise with respect to, any Loan Document.
“Overnight Bank Funding Rate” means, for any date, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depositary institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).
“Parent” means American Axle & Manufacturing Holdings, Inc., a Delaware
corporation.
“Pari Passu Intercreditor Agreement” means a customary intercreditor agreement
in form and substance reasonably satisfactory to the Administrative Agent to be
entered into by the Administrative Agent, one or more Additional Debt
Representatives, the Borrower and the other Loan Parties.
“Participant” has the meaning set forth in Section 9.04.
“Participant Register” has the meaning set forth in Section 9.04.

--------------------------------------------------------------------------------

39
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Acquisition” means any acquisition by the Parent or any Restricted
Subsidiary of all or substantially all the assets of, or all the Equity
Interests in, a Person or division or line of business of a Person if,
immediately after giving effect thereto, (a) no Default has occurred and is
continuing or would result therefrom, (b) the business of such acquired Person
or division or line of business shall comply with the permitted businesses of
the Parent and the Restricted Subsidiaries as provided in Section 6.03(b),
(c) the portion of the fair market value of the consideration paid or delivered
by any Loan Parties for such acquisition (excluding Equity Interests of the
Parent) that is attributable to investments in Persons (whether or not
Restricted Subsidiaries) that do not become Loan Parties as a result of such
acquisition but in which the Borrower or any other Restricted Subsidiary shall
own, directly or indirectly, any investment as a result of such acquisition
(including the investment in the Person acquired, if it is not a Subsidiary Loan
Party) are treated, at the time of such acquisition, as investments in such
Person pursuant to Section 6.04 and are permitted to be made thereunder at such
time (other than pursuant to the clause thereof that permits Permitted
Acquisitions), and (d) (i) the Total Net Leverage Ratio, calculated on a Pro
Forma Basis as of the last day of the most recently ended fiscal quarter of the
Parent for which financial statements are available, does not exceed the
Applicable Total Net Leverage Ratio as of such day and (y) the Cash Interest
Expense Coverage Ratio, calculated on a Pro Forma Basis as of the last day of
the most recently ended fiscal quarter of the Parent, is not less than 3.00 to
1.00 (provided that if such acquisition is a Limited Condition Acquisition, then
the conditions precedent set forth in this clause (d) may be required, at the
option of the Borrower, to be satisfied as of the date on which the binding
agreement for such Limited Condition Acquisition is entered into, rather than at
the time of the consummation thereof).
“Permitted Encumbrances” means:
(a)  Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 5.04;
(b)  carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
construction, artisan’s and other like Liens imposed by law, arising in the
ordinary course of business and securing obligations that are not overdue by
more than 60 days or are being contested in compliance with Section 5.04;
(c)  pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations and deposits securing liability to insurance carriers under
insurance or self‑insurance arrangements in respect of such obligations;
(d)  deposits to secure or in connection with the performance of bids, trade
contracts, leases, statutory obligations, surety and appeal bonds, letters of
credit or bankers’ acceptances issued, completion guarantees, performance bonds
and other obligations of a like nature, in each case in the ordinary course of
business, including those incurred to secure health, safety and environmental
obligations in the ordinary course of business;

--------------------------------------------------------------------------------

40
(e)  judgment liens in respect of judgments that do not constitute an Event of
Default under clause (l) of Article VII;
(f)  easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business
which, in the aggregate, are not substantial in amount and do not materially
detract from the value of the affected property or materially interfere with the
ordinary conduct of business of the Parent or any Restricted Subsidiary;
(g)  Liens arising by virtue of any statutory or common law provision relating
to banker’s liens, rights of setoff or similar rights as to deposit accounts or
other funds maintained with creditor depository institution;
(h)  landlord’s or lessor’s Liens under leases of property to which the Parent
or a Restricted Subsidiary is a party;
(i)  purported Liens evidenced by the filing of Uniform Commercial Code
financing statements (x) in respect of operating leases or consignment of goods
or (y) that is precautionary in nature in connection with a transaction that is
not prohibited hereunder;
(j)  Liens arising by operation of law under Article 4 of the Uniform Commercial
Code in connection with collection of items provided for therein or under
Article 2 of the Uniform Commercial Code in favor of a reclaiming seller of
goods or buyer of goods to the extent such Liens arise in connection with a
transaction not prohibited hereunder;
(k)  Liens attaching solely to (i) cash earnest money deposits in connection
with any letter of intent or purchase agreement in connection with any
investment permitted hereunder and (ii) proceeds of an Asset Disposition
permitted hereunder that are held in escrow to secure obligations under the sale
documentation relating to such disposition;
(l)  Liens in favor of customs and revenues authorities that secure payment of
non-delinquent customs duties in connection with the importation of goods;
(m)  security given to a public utility or any municipality or governmental
authority when required by such utility or authority in connection with the
operations of that Person in the ordinary course of business;
(n)  with respect to any Foreign Subsidiary, other Liens and privileges arising
mandatorily by any applicable law;

--------------------------------------------------------------------------------

41
(o)  purchase options, call, and similar rights of, and restrictions for the
benefit of, a third party with respect to Equity Interests held by the Parent or
any Restricted Subsidiary in joint ventures;
(p)  Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;
(q)  Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into in the ordinary course
of business; and
(r)  Liens that are contractual rights of set off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposits or sweep accounts
of the Parent or any of the Restricted Subsidiaries to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
the Parent and the Restricted Subsidiaries, (iii) relating to debit card or
other payment services or (iv) relating to purchase orders and other agreements
entered into by the Parent or any of the Restricted Subsidiaries in the ordinary
course of business;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
“Permitted Governmental Receivables Program” means the Auto Supplier Support
Program established by the United States Department of the Treasury pursuant to
the authority granted to it by and under the Emergency Economic Stabilization
Act of 2008, as amended, or any other similar governmental receivables program
approved by the Administrative Agent in its reasonable discretion; provided that
the Parent or the Borrower shall deliver to the Administrative Agent copies of
all documentation entered into in connection with any such transaction.
“Permitted Investments” means:
(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency or instrumentality thereof to the extent such obligations are backed by
the full faith and credit of the United States of America),
(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, a rating of at
least A-1 by S&P or P-1 by Moody’s;

--------------------------------------------------------------------------------

42
(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 270 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, (i) any domestic office of any commercial bank organized under the
laws of the United States of America or any State thereof or any foreign country
recognized by the United States of America which has a combined capital and
surplus and undivided profits of not less than $250,000,000 (or the foreign
currency equivalent thereof) or (ii) any bank whose short‑term commercial paper
rating from S&P is at least A-1 or the equivalent thereof or from Moody’s is at
least P-1 or the equivalent thereof;
(d) fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clauses (a), (e) and (f) of this definition
of “Permitted Investments” and entered into with a financial institution
satisfying the criteria described in clause (c) above;
(e) money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a‑7 under the Investment Company Act of 1940,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000;
(f) securities with maturities of six months or less from the date of
acquisition issued or fully guaranteed by any State, commonwealth or territory
of the United States of America, or by any political subdivision or taxing
authority thereof, and rated at least A by S&P or Moody’s;
(g) in the case of any Foreign Subsidiary, (i) direct obligations of the
sovereign nation (or any agency thereof) in which such Subsidiary is organized
and is conducting business or of Germany or France, or in obligations fully and
unconditionally guaranteed by such sovereign nation, Germany or France (or any
agency thereof), (ii) investments of the type and maturity described in clauses
(a) through (f) above of foreign obligors, which investments or obligors (or the
parents of such obligors) have ratings described in such clauses or equivalent
ratings from comparable foreign rating agencies and (iii) investments of the
type and maturity described in clauses (a) through (f) above of foreign obligors
(or the parents of such obligors), which investments of obligors (or the parents
of such obligors) are not rated as provided in such clauses or in clause (ii)
above but which are, in the reasonable judgment of the Parent and the Borrower,
comparable in investment quality to such investments and obligors (or the
parents of such obligors);
(h) shares of mutual funds whose investment guidelines restrict 95% of such
funds’ investments to those satisfying the provisions of clauses (a) through (f)
above;
(i) time deposit accounts, certificates of deposits and money market deposits in
an aggregate face amount not in excess 1% of Total Assets of the Parent as of
the end of the Parent’s most recently completed fiscal year; and
(j) solely in the case of any Foreign Subsidiary, investments in certificates of
deposit, banker’s acceptances and time deposits maturing within 270 days from
the date of acquisition thereof issued or guaranteed by or placed with, and
money market deposit accounts issued or offered by, any Affiliate of a Revolving
Lender.

--------------------------------------------------------------------------------

43
“Permitted Joint Ventures” means those investments in joint ventures described
on Schedule 6.04B.
“Permitted Junior Lien Refinancing Debt” means Credit Agreement Refinancing
Indebtedness constituting secured Indebtedness incurred by the Borrower in the
form of one or more series of junior lien secured notes or junior lien secured
loans; provided that (a) such Indebtedness is secured by the Collateral on a
junior priority basis to the Liens securing the Secured Obligations and the
obligations in respect of any Permitted Pari Passu Refinancing Debt and is not
secured by any property or assets other than the Collateral, (b) an Additional
Debt Representative acting on behalf of the holders of such Indebtedness shall
have become party to a Junior Lien Intercreditor Agreement that reflects the
junior nature of such Lien in a manner reasonably acceptable to the
Administrative Agent and (c) such Indebtedness meets the Permitted Refinancing
Debt Conditions.
“Permitted Pari Passu Refinancing Debt” means any Credit Agreement Refinancing
Indebtedness in the form of secured Indebtedness incurred by the Borrower in the
form of one or more series of senior secured notes; provided that (a) such
Indebtedness is secured by the Collateral on a pari passu basis (but without
regard to the control of remedies) with the Liens securing the Secured
Obligations and is not secured by any property or assets other than the
Collateral, (b) an Additional Debt Representative acting on behalf of the
holders of such Indebtedness shall have become party to an Intercreditor
Agreement and (c) such Indebtedness meets the Permitted Refinancing Debt
Conditions.
“Permitted Refinancing Debt Conditions” means that such applicable Indebtedness
(a) is not at any time guaranteed by any Subsidiary other than Subsidiaries that
are Guarantors and (b) to the extent secured, the security agreements relating
to such Indebtedness are substantially the same as or more favorable to the Loan
Parties than the Security Documents (with such differences as are reasonably
satisfactory to the Administrative Agent).
“Permitted Receivables Factoring” means a factoring transaction pursuant to
which the Parent or one or more Restricted Subsidiaries (or a combination
thereof) sells (on a non-recourse basis, other than Standard Securitization
Undertakings) Receivables (and Related Security) for cash consideration to a
Person or Persons (other than to an Affiliate or to GM or any of its
Affiliates).
“Permitted Receivables Financing” means a Permitted Receivables Securitization,
a Permitted Governmental Receivables Program or a Permitted Receivables
Factoring.
“Permitted Receivables Securitization” means transactions (other than pursuant
to a Permitted Governmental Receivables Program or Permitted Receivables
Factoring) pursuant to which the Parent or one or more of the Restricted
Subsidiaries (or a combination thereof) realizes cash proceeds in respect of
Receivables and Related Security by selling or otherwise transferring such
Receivables and Related Security (on a non-recourse basis with respect to the
Parent and the Restricted Subsidiaries, other than Standard Securitization
Undertakings) to one or more Receivables Subsidiaries, and such Receivables
Subsidiary or Receivables Subsidiaries realize cash proceeds in respect of such
Receivables and Related Security; provided that the Parent or the Borrower shall
deliver to the Administrative Agent copies of all documentation entered into in
connection with any such transaction.

--------------------------------------------------------------------------------

44
“Permitted Refinancing Indebtedness” means any Indebtedness (other than any
Indebtedness incurred under this Agreement) of the Parent or a Restricted
Subsidiary, issued in exchange for, or the Net Cash Proceeds of which are used
to extend, refinance, renew, replace, defease or refund (collectively, to
“Refinance”), Indebtedness of the Parent or such Restricted Subsidiary, as the
case may be, that is permitted by this Agreement to be Refinanced; provided
that:
(a) the principal amount (or accreted value, if applicable) of such Permitted
Refinancing Indebtedness does not exceed the principal amount (or accreted
value, if applicable) of the Indebtedness so Refinanced (plus all refinancing
expenses incurred in connection therewith, including any related fees and
expenses, make-whole amounts, original issue discount, unpaid accrued interest
and premium thereon);
(b) the average life to maturity of such Permitted Refinancing Indebtedness is
greater than or equal to (and the maturity of such Permitted Refinancing
Indebtedness is no earlier than) that of the Indebtedness being Refinanced;
(c) if the Indebtedness being Refinanced is subordinated in right of payment to
any of the Secured Obligations, such Permitted Refinancing Indebtedness shall be
subordinated in right of payment to such Secured Obligations on terms at least
as favorable, taken as a whole, to the Lenders as those contained in the
documentation governing the Indebtedness being Refinanced; provided that a
certificate of an officer of the Borrower is delivered to the Administrative
Agent at least five (5) Business Days (or such shorter period as the
Administrative Agent may reasonably agree) prior to the incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such subordination terms or drafts of the documentation
relating thereto, stating that (i) the Borrower has determined in good faith
that such terms and conditions satisfy the foregoing requirement and (ii) unless
the Administrative Agent disagrees by a specified date (as provided below), such
terms and conditions shall be permitted, shall be conclusive evidence that such
terms and conditions satisfy the foregoing requirement unless the Administrative
Agent notifies the Borrower within such period that it disagrees with such
determination (including a reasonable description of the basis upon which it
disagrees);
(d) no Permitted Refinancing Indebtedness shall have different obligors than the
Indebtedness being Refinanced; and
(e) in the case of a Refinancing of Alternative Incremental Facility Debt or
Credit Agreement Refinancing Debt, the terms of such Permitted Refinancing
Indebtedness shall be no less favorable taken as a whole to the Parent and the
Restricted Subsidiaries than the terms of the Indebtedness being Refinanced;
provided that (i) a certificate of an officer of the Borrower is delivered to
the Administrative Agent at least five (5) Business Days (or such shorter period
as the Administrative Agent may reasonably agree) prior to the incurrence of
such Indebtedness, together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that (A) the Borrower has determined in
good faith that such terms and conditions satisfy the foregoing requirement and
(B) unless the Administrative Agent disagrees by a specified date (as provided
below), such terms and conditions shall be permitted, shall be conclusive
evidence that such terms and conditions satisfy the foregoing requirement unless
the Administrative Agent notifies the Borrower within such period that it
disagrees with such determination (including a reasonable description of the
basis upon which it disagrees) and (ii) the pricing terms may be less favorable
to the Parent and the Restricted Subsidiaries so long as it is being refinanced
at the then-prevailing market price.

--------------------------------------------------------------------------------

45
“Permitted Reorganization” means any reorganizations and activities related to
tax planning, in each case with respect to and involving the Parent and the
Restricted Subsidiaries; provided that, after giving effect thereto, the
aggregate value of the Collateral, and the security interest of the Secured
Parties therein, taken as a whole, is not materially impaired, and the Parent
and the Restricted Subsidiaries shall be in compliance with the Collateral
Requirement.
“Permitted Unsecured Refinancing Debt” means Credit Agreement Refinancing
Indebtedness in the form of unsecured Indebtedness incurred by the Borrower in
the form of one or more series of senior unsecured notes or loans; provided that
such Indebtedness meets the Permitted Refinancing Debt Conditions.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Peso” or “Pesos” means the lawful currency of Mexico.
“Peso Limit” means an amount equal to $100,000,000.00.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA sponsored, maintained, or contributed to by the Parent or
any ERISA Affiliate.
“Platform” has the meaning assigned to such term in Section 9.01(d).
“Prepayment Event” means:
(a) any sale, transfer, lease or other disposition (or series of related sales,
leases, transfers or dispositions) by the Parent or any Restricted Subsidiary,
including any disposition by means of a merger, consolidation, or similar
transaction (each an “Asset Disposition”) pursuant to clause (j), (k) or (l) of
Section 6.09, other than Asset Dispositions resulting in aggregate Net Cash
Proceeds not exceeding (A) $50,000,000 in the case of any single Asset
Disposition or series of related Asset Dispositions and (B) $100,000,000 for all
such dispositions during any fiscal year;
(b) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any asset of the
Parent or any Restricted Subsidiary, other than in respect of assets with a fair
market value immediately prior to such event not exceeding (A) $50,000,000 in
the case of any single such event and (B) $100,000,000 for all such events
during any fiscal year; or
(c) the incurrence by the Parent or any Restricted Subsidiary of any
Indebtedness, other than Indebtedness permitted to be incurred under
Section 6.01 or permitted by the Required Lenders pursuant to Section 9.02.

--------------------------------------------------------------------------------

46
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
“Pro Forma Basis” means, with respect to the calculation of the financial
covenants contained in Sections 6.10 and 6.11 or otherwise for purposes of
determining the Total Net Leverage Ratio, the First Lien Net Leverage Ratio, the
Applicable Total Net Leverage Ratio or the Cash Interest Expense Coverage Ratio
as of any date, that such calculation shall give pro forma effect to the
Acquisition, all Permitted Acquisitions, all issuances, incurrences or
assumptions of Indebtedness (with any such Indebtedness being deemed to be
amortized over the applicable testing period in accordance with its terms), all
sales, transfers or other dispositions of any Equity Interests in a Subsidiary
or all or substantially all the assets of a Subsidiary or division or line of
business of a Subsidiary outside the ordinary course of business (and any
related prepayments or repayments of Indebtedness), any Asset Disposition
pursuant to Sections 6.09(k) and (l) and all Subsidiary Designations (each, a
“Specified Transaction”), in each case that have occurred during (or, if such
calculation is being made for the purpose of determining whether any proposed
acquisition will constitute a Permitted Acquisition, any Incremental Extension
of Credit may be made, any Alternative Incremental Facility Debt may be
incurred, any Subsidiary Designation may be made or whether any other
transaction under Article VI may be consummated, since the beginning of) the
four consecutive fiscal quarter period of the Parent most recently ended on or
prior to such date as if they occurred on the first day of such four consecutive
fiscal quarter period.  If any Indebtedness bears a floating rate of interest
and is being given pro forma effect, the interest on such Indebtedness shall be
calculated as if the rate in effect on the date of determination had been the
applicable rate for the entire period (taking into account any Swap Agreement
applicable to such Indebtedness if such Swap Agreement has a remaining term in
excess of 12 months).
“Pro Forma Transaction” means (a) the Acquisition, any Permitted Acquisition,
together with each other transaction relating thereto and consummated in
connection therewith, including any incurrence or repayment of Indebtedness, (b)
any material sale, lease, transfer or other disposition including any Asset
Disposition, (c) any Investment permitted hereunder and (d) any permitted
incurrence or repayment of indebtedness hereunder.
“Purchase Agreement” has the meaning assigned to such term in the preamble to
this Agreement.
“Purchasing Borrower Party” means any of the Parent, the Borrower or any
Restricted Subsidiary.

--------------------------------------------------------------------------------

47
“Quotation Day” means (a) with respect to any currency (other than Sterling) for
any Interest Period, two Business Days prior to the first day of such Interest
Period and (b) with respect to Sterling for any Interest Period, the first day
of such Interest Period, in each case unless market practice differs in the
Relevant Interbank Market for any currency, in which case the Quotation Day for
such currency shall be determined by the Administrative Agent in accordance with
market practice in the Relevant Interbank Market (and if quotations would
normally be given by leading banks in the Relevant Interbank Market on more than
one day, the Quotation Day shall be the last of those days).
“Ratio Debt” means Indebtedness of the Parent or any Restricted Subsidiary;
provided that immediately after giving effect to the incurrence thereof and the
application of the proceeds therefrom, (x) no Event of Default shall have
occurred and be continuing, (y) the Total Net Leverage Ratio, calculated on a
Pro Forma Basis as of the last day of the most recently ended fiscal quarter of
the Parent, does not exceed the Total Net Leverage Ratio as of the Closing Date
and (z) the aggregate outstanding principal amount of Indebtedness incurred by
Restricted Subsidiaries that are not Loan Parties constituting Ratio Debt shall
not exceed the greater of (1) $300,000,000 and (2) 4.0% of Total Assets as of
the last day of the most recently ended fiscal quarter of the Parent prior to
the date of incurrence.
“Receivable” means an Account owing to the Parent or any Restricted Subsidiary
(before its transfer to a Receivables Subsidiary or to another Person), whether
now existing or hereafter arising, together with all cash collections and other
cash proceeds in respect of such Account, including all yield, finance charges
or other related amounts accruing in respect thereof and all cash proceeds of
Related Security with respect to such Receivable.
“Receivables Financing Debt” means, as of any date with respect to any Permitted
Receivables Financing, the amount of the outstanding uncollected Receivables
subject to such Permitted Receivables Financing that would not be returned,
directly or indirectly, to the Parent or the Borrower, if all such Receivables
were to be collected at such date and such Permitted Receivables Financing were
to be terminated at such date.
“Receivables Subsidiary” means a wholly owned Restricted Subsidiary that does
not engage in any activities other than participating in one or more Permitted
Receivables Securitizations and activities incidental thereto; provided that
(a) such Restricted Subsidiary does not have any Indebtedness other than
Indebtedness incurred pursuant to a Permitted Receivables Securitization owed to
financing parties (including the Parent or the applicable seller of Receivables)
supported by Receivables and Related Security and (b) neither the Parent nor any
Subsidiary Guarantees any Indebtedness or other obligation of such Restricted
Subsidiary, other than Standard Securitization Undertakings.
“Reference Rate” means, for any day, the Adjusted LIBO Rate as of such day for a
Eurodollar Borrowing with an Interest Period of three months’ duration (without
giving effect to the last sentence of the definition of the term “Adjusted LIBO
Rate” herein).

--------------------------------------------------------------------------------

48
“Refinancing Facility Agreement” means an agreement in form and substance
reasonably satisfactory to the Administrative Agent, among the Borrower, the
Administrative Agent and one or more Refinancing Lenders, establishing
Refinancing Term Loans, Refinancing Revolving Commitments or Refinancing
Revolving Loans and effecting such other amendments hereto and to the other Loan
Documents as are contemplated by Section 2.26.
“Refinancing Revolving Commitments” means one or more Classes of revolving
commitments hereunder established pursuant to a Refinancing Facility Agreement
in accordance with Section 2.26.
“Refinancing Revolving Loans” means one or more Classes of revolving loans made
pursuant to Refinancing Revolving Commitments.
“Refinancing Revolving Maturity Date” means, with respect to Refinancing
Revolving Commitments of any Class (and the Refinancing Revolving Loans made
thereunder), the scheduled date on which such Refinancing Revolving Commitments
shall terminate (and such Refinancing Revolving Loans shall become due and
payable in full hereunder), as specified in the applicable Refinancing Facility
Agreement.
“Refinancing Term Commitments” means one or more Classes of term commitments
hereunder that are established to fund Refinancing Term Loans pursuant to a
Refinancing Facility Agreement in accordance with Section 2.26.
“Refinancing Term Loans” means one or more Classes of term loans hereunder made
pursuant to Refinancing Term Commitments.
“Refinancing Term Maturity Date” means, with respect to Refinancing Term Loans
of any Class, the scheduled date on which such Refinancing Term Loans shall
become due and payable in full hereunder, as specified in the applicable
Refinancing Facility Agreement.
“Register” has the meaning set forth in Section 9.04.
“Related Business” means any business in which the Parent or any of the
Subsidiaries was engaged on the Closing Date and any business related, ancillary
or complimentary to such business.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, trustees,
members, managers, advisors, representatives and controlling persons of such
Person and such Person’s Affiliates.

--------------------------------------------------------------------------------

49
“Related Security” means, with respect to any Receivables subject to a Permitted
Receivables Financing, all assets that are customarily transferred or in respect
of which security interests are customarily granted in connection with asset
securitization transactions involving Receivables, including all collateral
securing such Receivables, all contracts and all Guarantee or other obligations
in respect of such Receivables, and all proceeds of such Receivables.
“Relevant Interbank Market” means (a) with respect to Dollars and Sterling, the
London interbank market, (b) with respect to Euros, the European interbank
market, (c) with respect to Krona, the Stockholm interbank market and (d) with
respect to Pesos, the Mexican interbank market.
“Repricing Transaction” means the prepayment or refinancing of all or a portion
of the Tranche B Term Loans concurrently with the incurrence by the Parent, the
Borrower or any other Restricted Subsidiary of any loans made by banks or other
institutional investors or any similar financing, in each case having a lower
all-in yield (taking into account any original issue discount and upfront fees
in respect of such financing and any pricing “floors” applicable thereto, but
excluding any arrangement, commitment, structuring and underwriting fees, in
each case not paid generally to all creditors providing such Indebtedness) than
the all-in yield (determined in the same manner) applicable to the Tranche B
Term Loans so prepaid or refinanced.  For purposes of the foregoing, original
issue discount and upfront fees shall be equated to interest based on an assumed
four-year life to maturity (or, if less, the remaining life to maturity).
“Required Lenders” means, at any time, Lenders having Revolving Credit
Exposures, Term Loans and unused Commitments representing more than 50% of the
sum of the total Aggregate Revolving Credit Exposure, outstanding Term Loans and
unused Commitments at such time (excluding, for purposes of any such
calculation, Defaulting Lenders, Excluded Term Commitment Lenders and Excluded
Term Lenders).
“Responsible Officer” means, with respect to any Person, the chief financial
officer, chief executive officer, principal accounting officer, treasurer or
controller thereof, as applicable and any Person performing similar functions,
as applicable.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Parent, the Borrower or any Restricted Subsidiary, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any Equity Interests in the Parent, the Borrower
or any Restricted Subsidiary or any option, warrant or other right to acquire
any such Equity Interests in the Parent, the Borrower or any Restricted
Subsidiary.
“Restricted Property” means any “Operating Property” or “shares of capital stock
or Debt issued by any Restricted Subsidiary and owned by the Company or Holdings
or any Restricted Subsidiary”, in each case within the meaning of the Senior
Notes Indentures.

--------------------------------------------------------------------------------

50
“Restricted Subsidiary” means each Subsidiary other than an Unrestricted
Subsidiary.
“Revaluation Date” means, (a) with respect to an Alternative Currency Borrowing,
(i) each date that is three Business Days before an Interest Payment Date with
respect to such Borrowing and (ii) if the Borrower elects a new Interest Period
prior to the end of the existing Interest Period with respect to such Borrowing,
the date of commencement of such new Interest Period and (b) with respect to an
Alternative Currency Letter of Credit, each date that is the first Monday
following the fourth Saturday of each month or, if such date is not a Business
Day, the next succeeding Business Day.
“Revolving Availability Period” means the period from and including the Closing
Date to but excluding the earlier of the Revolving Maturity Date and the date of
termination of the Revolving Commitments.
“Revolving Borrowing” means a Borrowing comprised of Revolving Loans.
“Revolving Commitment” means, with respect to each Revolving Lender, the
commitment, if any, of such Lender to make Revolving Loans and to acquire
participations in Letters of Credit hereunder, expressed as an amount
representing the maximum aggregate amount of such Lender’s Revolving Credit
Exposure hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.08, (b) increased from time to time pursuant to Section
2.23 and (c) reduced or increased from time to time pursuant to assignments by
or to such Revolving Lender pursuant to Section 9.04.  The initial amount of
each Revolving Lender’s Revolving Commitment as of the Closing Date is set forth
on Schedule 2.01 or in the Assignment and Assumption or Incremental Facility
Agreement pursuant to which such Lender shall have assumed its Revolving
Commitment, as applicable.  The initial aggregate amount of the Lenders’
Revolving Commitments as of the Closing Date is $900,000,000.
“Revolving Credit Exposure” means, with respect to any Revolving Lender at any
time, the sum of (a) the outstanding principal amount of such Revolving Lender’s
Revolving Loans denominated in Dollars at such time, (b) the Assigned Dollar
Value of the outstanding principal amount of such Revolving Lender’s Revolving
Loans denominated in an Alternative Currency at such time and (c) such Revolving
Lender’s LC Exposure at such time.
“Revolving Lender” means a Lender with a Revolving Commitment or Revolving
Credit Exposure.

--------------------------------------------------------------------------------

51
“Revolving Loan” means a loan made pursuant to Section 2.01(b).
“Revolving Maturity Date” means April 6, 2022.
“S&P” means S&P Global Ratings, a segment of S&P Global Inc., and any successor
to its rating agency business.
“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of comprehensive Sanctions (which, as of the date of this
Agreement, include Crimea, Cuba, Iran, North Korea, Sudan and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC or the U.S.
Department of State or by the United Nations Security Council, the European
Union, any European Union member state, Her Majesty’s Treasury of the United
Kingdom or other relevant sanctions authority, (b) any Person operating,
organized or domiciled in a Sanctioned Country or (c) any Person 50% or more
owned in the aggregate or controlled by any such Person or Persons.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC, the U.S. Department of State, the U.S. Department of
Commerce or the U.S. Department of the Treasury or (b) the United Nations
Security Council, the European Union, any European Union member state, Her
Majesty’s Treasury of the United Kingdom or other relevant sanctions authority
with jurisdiction over any party hereto.
“Screen Rate” means (a) in respect of the LIBO Rate for any currency for any
Interest Period, the London interbank offered rate as administered by ICE
Benchmark Administration Limited (or any other Person that takes over the
administration of such rate) appearing on Reuters Screen LIBOR 01 Page (and if
such page is replaced or such service ceases to be available, another page or
service displaying the appropriate rate designated by the Administrative Agent
in consultation with the Borrower), (b) in respect of the EURIBO Rate for any
Interest Period, the euro interbank offered rate administered by the European
Money Markets Institute for such Interest Period appearing on page EURIBOR 1 of
the Reuters Service (and if such page is replaced or such service ceases to be
available, another page or service displaying the appropriate rate designated by
the Administrative Agent in consultation with the Borrower), (c) in respect of
the STIBO Rate for any Interest Period, the Stockholm interbank offered rate
administered by the Swedish Bankers’ Association (or any other Person which
takes over the administration of such rate) appearing on Reuters Screen SIOR
Page (and if such page is replaced or such service ceases to be available,
another page or service displaying the appropriate rate designated by the
Administrative Agent in consultation with the Borrower) and (d) in respect of
the TIIE Rate for any Interest Period, a rate per annum equal to the Interbank
Equilibrium Interest Rate (Tasa de Interés Interbancaria de Equilibrio) for a
period of 28 or 91 days or such other period so published as is most nearly
equal to the relevant Interest Period, in each case as published by the Mexican
Central Bank (Banco de México) in the Mexican Federal Official Gazette (Diario
Oficial de la Federación) (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) on the first day of the relevant Interest Period, or if such day is not a
Business Day, on the immediately preceding Business Day on which there was such
a quote (and if such rate shall cease to be published by the Mexican Central
Bank in the Mexican Federal Official Gazette or otherwise shall cease to be
available, any rate specified by the Mexican Central Bank as the substitute rate
therefor or any other rate determined by the Administrative Agent in
consultation with the Borrower to be a similar rate published by the Mexican
Central Bank).

--------------------------------------------------------------------------------

52
“Secured Obligations” has the meaning assigned to such term in the Collateral
Agreement.
“Secured Parties” has the meaning assigned to such term in the Collateral
Agreement.
“Security Documents” means the Collateral Agreement, the Mortgages, any
Intercreditor Agreement and each other security agreement or other instrument or
document executed and delivered pursuant to any of the foregoing or pursuant to
Section 5.09 or 5.10 to secure any of the Secured Obligations.
“Senior Notes” means the Existing Senior Notes and the New Senior Notes.
“Senior Notes Indentures” means the Existing Senior Notes Indentures and the New
Senior Notes Indenture.
“Series” has the meaning assigned to such term in Section 2.23.
“Specified ECF Percentage” means, with respect to any fiscal year, (a) if the
Total Net Leverage Ratio as of the last day of such fiscal year is greater than
2.75 to 1.00, 50%, (b) if the Total Net Leverage Ratio as of the last day of
such fiscal year is less than or equal to 2.75 to 1.00, but greater than 2.25 to
1.00, 25% and (c) if the Total Net Leverage Ratio as of the last day of such
fiscal year is less than or equal to 2.25 to 1.00, 0%; provided that, in each
case, if the Excess Cash Flow for such fiscal year is less than or equal to
$10,000,000, the Specified ECF Percentage for such fiscal year shall be 0%.
“Specified Purchase Agreement Representations” means the representations and
warranties made by or with respect to the Target in the Purchase Agreement that
are material to the interests of the Lenders, but only to the extent that the
Parent or the Borrower has the right to terminate its obligations under, or
refuse to consummate the Acquisition under, the Purchase Agreement as a result
of a breach of such representations and warranties.
“Specified Representations” means the representations and warranties set forth
in Sections 3.01, 3.02, 3.03(b) and (c), 3.07, 3.11, 3.13, 3.14 (solely with
respect to the last sentence thereof), and 3.17.
“Specified Subsidiary” means any Restricted Subsidiary (other than the Borrower)
that (a) accounts (together with its subsidiaries on a consolidated basis) for
less than 10% of Total Assets of the Parent and (b) accounts (together with its
subsidiaries on a consolidated basis) for less than 10% of the consolidated
revenues of the Parent and the Restricted Subsidiaries for the most recently
ended period of four consecutive fiscal quarters for which financial statements
are available, in each case, determined in accordance with GAAP; provided that
all such Restricted Subsidiaries, taken together, shall not account for greater
than 10% of Total Assets of the Parent or greater than 10% of the consolidated
revenues of the Parent and the Restricted Subsidiaries for the most recently
ended period of four consecutive fiscal quarters for which financial statements
are available.

--------------------------------------------------------------------------------

53
“Specified Time” means (a) with respect to the LIBO Rate, 11:00 a.m., London
time, (b) with respect to the EURIBO Rate, 10:00 a.m., Brussels time, (c) with
respect to the STIBO Rate, 11:00 a.m., Stockholm time, and (d) with respect to
the TIIE Rate, 11:00 a.m., Mexico City time.
“Specified Transaction” has the meaning assigned to such term in the definition
of Pro Forma Basis.
“Spot Exchange Rate” means, on any day, (a) with respect to any Alternative
Currency in relation to Dollars, the spot rate at which Dollars are offered on
such day for such Alternative Currency which appears on page FXFX of the Reuters
Screen at approximately 11:00 a.m., London time (and if such spot rate is not
available on the applicable page of the Reuters Screen, such spot rate as is
quoted by the Administrative Agent to major money center banks at approximately
11:00 a.m., New York City time) and (b) with respect to Dollars in relation to
any specified Alternative Currency, the spot rate at which such specified
Alternative Currency is offered on such day for Dollars which appears on page
FXFX of the Reuters Screen at approximately 11:00 a.m., London time (and if such
spot rate is not available on the applicable page of the Reuters Screen, such
spot rate as is quoted by the Administrative Agent to major money center banks
at approximately 11:00 a.m., New York City time).  For purposes of determining
the Spot Exchange Rate in connection with an Alternative Currency Borrowing,
such Spot Exchange Rate shall be determined as of the Denomination Date for such
Borrowing with respect to the transactions in the applicable Alternative
Currency that will settle on the date of such Borrowing.
“Standard Securitization Undertakings”  means representations, warranties,
covenants and indemnities made by the Parent or any of the Restricted
Subsidiaries in connection with a Permitted Receivables Financing that are
customary for Permitted Receivables Financings of the same type; provided that
Standard Securitization Undertakings shall not include any Guarantee of any
Indebtedness or collectability of any Receivables.
“Starter Available Amount” means, at any time, (a) $200,000,000 minus (b) the
sum at such time of (i) Investments previously or concurrently made under
Section 6.04(p), plus (ii) Restricted Payments previously or concurrently made
under Section 6.07(a)(viii), plus (iii) repayments, repurchases, redemptions,
retirements or other acquisitions for value of Junior Debt previously or
concurrently made under Section 6.07(b)(iv).
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent or any Lender is
subject with respect to the Adjusted LIBO Rate for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board).  Such reserve percentages shall include those imposed pursuant to such
Regulation D.  Eurodollar Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation.  The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

--------------------------------------------------------------------------------

54
“Sterling” means lawful money of the United Kingdom.
“Sterling Limit” means an amount equal to $100,000,000.00.
“STIBO Rate” means, with respect to any Eurodollar Borrowing denominated in
Krona for any Interest Period, an interest rate per annum equal to (a) the
applicable Screen Rate or (b) if no Screen Rate is available for such Interest
Period, the applicable Interpolated Screen Rate, in each case as of the
Specified Time on the Quotation Day.  If the STIBO Rate at any time shall be
less than 0.00% per annum, such rate shall be deemed to be 0.00% per annum.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
“Subsidiary” means any subsidiary of the Parent, including the Borrower.
“Subsidiary Designation” means (a) any designation of a Restricted Subsidiary as
an Unrestricted Subsidiary and (b) any designation of an Unrestricted Subsidiary
as a Restricted Subsidiary, in each case in accordance with Section 5.13.
“Subsidiary Loan Party” means any Restricted Subsidiary that is not the Borrower
or an Excluded Subsidiary.
“Successor Borrower” has the meaning assigned to such term in Section 6.03.
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Parent or the
Subsidiaries shall be a Swap Agreement.

--------------------------------------------------------------------------------

55
“Synergy or Cost Saving Initiative” has the meaning assigned to such term in the
definition of Consolidated EBITDA.
“Target” has the meaning assigned to such term in the preamble to this
Agreement.
“Target Material Adverse Effect” means any event, circumstance, change,
condition, occurrence or effect that, individually or in the aggregate with any
other event, circumstance, change, condition, occurrence or effect, (a) has had,
or would reasonably be expected to have, a material adverse effect on the
assets, liabilities, business, condition (financial or otherwise) or results of
operations of the Target and its Subsidiaries (as defined in the Purchase
Agreement as in effect on November 3, 2016 (the “Signing Date”)), taken as a
whole, or (b) has, or would reasonably be expected to have, a material adverse
effect on, or prevents or materially delays, the ability of the Target to
consummate the Transactions (as defined in the Purchase Agreement as in effect
on the Signing Date); provided, however, that, in the case of clause (a), in no
event shall any of the following, alone or in combination, be deemed to
constitute, nor shall any of the following be taken into account in determining
whether there has been, a Target Material Adverse Effect:  (i) any event,
circumstance, change, condition, occurrence or effect resulting from or relating
to (A) a change in general economic, political, regulatory, business, economic,
financial, credit or capital market conditions, or any changes therein,
including interest or exchange rates, (B) any change in accounting requirements
or principles required by GAAP (or any authoritative interpretations thereof) or
required by any change in applicable Laws (as defined in the Purchase Agreement
as in effect on the Signing Date) (or any authoritative interpretations thereof)
after the Signing Date, (C) any adoption, implementation, promulgation, repeal
or modification of any Law after the Signing Date, (D) any outbreak, escalation
or acts of armed hostility or war, any acts of terrorism, or any acts of God or
natural disasters, (E) changes proximately caused by the announcement of the
execution of the Purchase Agreement, provided that the exceptions in this
clause (E) shall not apply to any representations or warranties contained in
Section 4.05 of the Purchase Agreement as in effect on the Signing Date (or the
condition in Section 8.02(a) of the Purchase Agreement as in effect on the
Signing Date as it relates to the representations or warranties contained in
such Section 4.05), or (F) compliance with the express terms of, or the taking
of any action expressly required by, the Purchase Agreement (excluding the
Target operating in the ordinary course of business) or the taking of any action
consented to or requested in writing by Holdings prior to the taking of such
action; provided further that the exceptions set forth in (A), (B), (C) and
(D) of this clause (i) shall only apply to the extent that such event,
circumstance, change or effect does not have, or would not reasonably be
expected to have, a disproportionate impact on the Target and its Subsidiaries,
taken as a whole, compared to other companies that operate in the industries in
which the Target and its Subsidiaries operate or (ii) any failure to meet
internal or published projections, forecasts, performance measures, operating
statistics or revenue or earnings predictions for any period or any change in
the price or trading volume of the Shares (as defined in the Purchase Agreement
as in effect on the Signing Date) or the credit rating of the Target (provided
that, except as otherwise provided in this definition, the underlying causes of
such failure or change may be considered in determining whether there is a
Target Material Adverse Effect).
“Target Notes” means MPG Holdco I Inc.’s 7.375% Senior Notes due 2022.

--------------------------------------------------------------------------------

56
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings (including backup withholding) imposed by
any Governmental Authority, and includes all liabilities, penalties and interest
with respect to such amounts.
“Term Borrowing” means a Borrowing comprised of Term Loans.
“Term Commitments” means, collectively, the Tranche A Term Commitments, the
Tranche B Term Commitments, the Incremental Term Commitments and the Refinancing
Term Commitments.
“Term Lenders” means, collectively, the Tranche A Term Lenders, the Tranche B
Term Lenders, the Lenders with outstanding Incremental Term Loans or Incremental
Term Commitments and the Lenders with outstanding Refinancing Term Loans or
Refinancing Term Commitments.
“Term Loans” means, collectively, the Tranche A Term Loans, the Tranche B Term
Loans, the Incremental Term Loans and the Refinancing Term Loans.
“TIIE Rate” means, with respect to any Eurodollar Borrowing denominated in Pesos
for any Interest Period, an interest rate per annum equal to (a) the applicable
Screen Rate or (b) if no Screen Rate is available for such Interest Period, the
applicable Interpolated Screen Rate, in each case as of the Specified Time on
the Quotation Day.  If the TIIE Rate at any time shall be less than 0.00% per
annum, such rate shall be deemed to be 0.00% per annum.
“Total Assets” means the amount of total assets of the Parent and its Restricted
Subsidiaries that would be reflected on a balance sheet of the Parent prepared
as of such date on a consolidated basis in accordance with GAAP.
“Total First Lien Indebtedness” means, as of any date, the aggregate principal
amount of Total Indebtedness that is secured on a first priority basis by a Lien
on any property or asset of the Parent or any Restricted Subsidiary.

--------------------------------------------------------------------------------

57
“Total Indebtedness” means, as of any date, the sum (without duplication) of (a)
the aggregate principal amount of Indebtedness of the Parent and the Restricted
Subsidiaries outstanding as of such date that consists of Capital Lease
Obligations, obligations for borrowed money and obligations in respect of the
deferred purchase price of property or services, determined on a consolidated
basis, plus (b) the aggregate amount, if any, of Receivables Financing Debt in
respect of any Permitted Receivables Securitization outstanding as of such date.
“Total Net Leverage Ratio” means, on any date, the ratio of (a) an amount equal
to (i) the Total Indebtedness as of such date, minus the (ii) lesser as of such
date of (A) $350,000,000 and (B) the aggregate amount of Unrestricted Cash to
(b) Consolidated EBITDA of the Parent for the period of four consecutive fiscal
quarters of the Parent ended on such date (or, if such date is not the last day
of a fiscal quarter, ended on the last day of the fiscal quarter of the Parent
most recently ended prior to such date).
“Tranche A Term Commitment” means, with respect to each Term Lender, the
commitment, if any, of such Lender to make Tranche A Term Loans hereunder on the
Closing Date, expressed as an amount representing the maximum principal amount
of the Tranche A Term Loans to be made by such Lender, as such commitment may be
(i) reduced from time to time pursuant to Section 2.08 and (ii) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04.  The initial amount of each Lender’s Tranche A Term
Commitment is set forth on Schedule 2.01, or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Tranche A Term Commitment,
as applicable.  The initial aggregate amount of the Lenders’ Tranche A Term
Commitments is $100,000,000.
“Tranche A Term Lender” means a Lender with a Tranche A Term Commitment or an
outstanding Tranche A Term Loan.
“Tranche A Term Loan” means a Loan made pursuant to Section 2.01(a)(i).
“Tranche A Term Maturity Date” means April 6, 2022.
“Tranche B Term Commitment” means, with respect to each Term Lender, the
commitment, if any, of such Lender to make Tranche B Term Loans hereunder on the
Closing Date, expressed as an amount representing the maximum principal amount
of the Tranche B Term Loans to be made by such Lender, as such commitment may be
(i) reduced from time to time pursuant to Section 2.08 and (ii) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04.  The initial amount of each Lender’s Tranche B Term
Commitment is set forth on Schedule 2.01, or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Tranche B Term Commitment,
as applicable.  The initial aggregate amount of the Lenders’ Tranche B Term
Commitments is $1,550,000,000.

--------------------------------------------------------------------------------

58
“Tranche B Term Lender” means a Lender with a Tranche B Term Commitment or an
outstanding Tranche B Term Loan.
“Tranche B Term Loan” means a Loan made pursuant to Section 2.01(a)(ii).
“Tranche B Term Maturity Date” means April 6, 2024.
“Transaction Costs” means all fees and expenses (including premiums and original
issue discount) incurred by the Parent, the Borrower or any Restricted
Subsidiary in connection with the Transactions.
“Transactions” means, collectively, (a) the execution, delivery and performance
by each Loan Party of the Loan Documents (including this Agreement) to which it
is to be a party, the borrowing of Loans, the use of the proceeds thereof and
the issuance of Letters of Credit hereunder, (b) the consummation of the
Acquisition and the transactions contemplated by the Purchase Agreement, (c) the
consummation of the Existing Indebtedness Refinancing, (d) the payment of the
Transaction Costs and (e) the execution, delivery and performance by each Loan
Party of the New Senior Notes Indenture, the issuance of the New Senior Notes
and the use of the proceeds thereof.
“Transformative Acquisition” means any acquisition by the Parent or any
Restricted Subsidiary that (a) is not permitted under this Agreement immediately
prior to the consummation thereof or (b) if permitted by the terms of the Loan
Documents immediately prior to the consummation of such acquisition, would not
provide the Loan Parties with adequate flexibility under the Loan Documents for
the continuation and/or expansion of their combined operations following such
consummation, as determined by the Borrower acting in good faith.
“Transformative Disposition” means any disposition by the Parent or any
Restricted Subsidiary that is not permitted under this Agreement immediately
prior to the consummation thereof.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to (a) the Adjusted LIBO Rate, the EURIBO Rate, the
STIBO Rate or the TIIE Rate or (b) the Alternate Base Rate.

--------------------------------------------------------------------------------

59
“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as from
time to time in effect in the State of New York; provided that, if by reason of
mandatory provisions of law, the perfection, the effect of perfection or
non-perfection or the priority of any security interest in any Collateral is
governed by the personal property security laws of any jurisdiction other than
the State of New York, “UCC” or “Uniform Commercial Code” means those personal
property security laws as in effect from time to time in such other jurisdiction
for purposes of the provisions hereof relating to such perfection, effect of
perfection or non-perfection or priority and for the definitions related to such
provisions.
“Unrestricted Cash” means unrestricted cash and cash equivalents of the Parent
or any of the Restricted Subsidiaries and not controlled by or subject to any
Lien or other preferential arrangement in favor of any creditor (other than
Liens created under the Loan Documents, any Liens permitted by clause (k) of
Section 6.02 and Liens constituting Permitted Encumbrances of the type referred
to in clause (g) of the definition of such term).
“Unrestricted Subsidiary” means (a) any Subsidiary that is designated as an
Unrestricted Subsidiary by the Borrower pursuant to Section 5.13 subsequent to
the Closing Date and (b) any Subsidiary of an Unrestricted Subsidiary.
“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(e)(i)(C).
“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.
“Weighted Average Yield” means, with respect to any Loan, the weighted average
yield to stated maturity of such Loan based on the interest rate or rates
applicable thereto and giving effect to all upfront or similar fees or original
issue discount payable to the Lenders advancing such Loan with respect thereto
(with upfront or similar fees and original issue discount being equated to
interest based on an assumed four-year life to maturity (or, if less, the
remaining life to maturity) and to any interest rate “floor”, but excluding any
arrangement, commitment, structuring and underwriting fees paid or payable to
the arrangers (or similar titles) or their affiliates, in each case in their
capacities as such, in connection with such Loans, and excluding any ticking
fees paid or payable in connection with such Loans (regardless of whether paid,
in whole or in part, to any or all Lenders of such Loans); provided that, with
respect to the calculation of the Weighted Average Yield of any existing Loan in
connection with any Incremental Extension of Credit, (a) to the extent that the
Reference Rate on the effective date of such Incremental Extension of Credit is
less than the interest rate floor, if any, applicable to such Incremental
Extension of Credit, then the amount of such difference shall be deemed to be
added to the Weighted Average Yield for such existing Loan solely for the
purpose of determining whether an increase in the interest rate for such Loan
shall be required pursuant to Section 2.23(b) and (b) to the extent that the
Reference Rate on the effective date of such Incremental Extension of Credit is
less than the interest rate floor, if any, applicable to such Incremental
Extension of Credit, then the amount of such difference shall be deemed to be
added to the Weighted Average Yield of such Incremental Extension of Credit
solely for the purpose of determining whether an increase in the interest rate
for the applicable Loans shall be required pursuant to Section 2.23(b).  For
purposes of determining the Weighted Average Yield of any floating rate
Indebtedness at any time, the rate of interest applicable to such Indebtedness
at such time shall be assumed to be the rate applicable to such Indebtedness at
all times prior to maturity; provided that appropriate adjustments shall be made
for any changes in rates of interest provided for in the documents governing
such Indebtedness (other than those resulting from fluctuations in interbank
offered rates, prime rates, Federal funds rates or other external indices not
influenced by the financial performance or creditworthiness of the Parent, the
Borrower or any Restricted Subsidiary).

--------------------------------------------------------------------------------

60
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
SECTION 1.02.  Types of Loans and Borrowings.  For purposes of this Agreement,
Loans and Borrowings may be classified and referred to by Class (e.g., a
“Revolving Loan” or “Revolving Borrowing”) or by Type (e.g., a “Eurodollar Loan”
or “Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving
Loan” or “Eurodollar Revolving Borrowing”).
SECTION 1.03.  Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws),
unless otherwise expressly stated to the contrary, (c) any reference herein to
any Person shall be construed to include such Person’s successors and assigns,
(d) the words “herein”, “hereof” and “hereunder”, and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (e) all references herein to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, this Agreement, (f) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights and (g) with respect to any amounts
incurred or transactions entered into (or consummated) in reliance on a
provision of this Agreement that does not require compliance with a financial
ratio or test (any such amounts, the “Fixed Amounts”) substantially concurrently
with any amounts incurred or transactions entered into (or consummated) in
reliance on a provision of this Agreement that require compliance with a
financial ratio or test (including the Total Net Leverage Ratio, the First Lien
Net Leverage Ratio and the Applicable Total Net Leverage Ratio) (any such
amounts, the “Incurrence Based Amounts”), it is understood and agreed that the
Fixed Amounts shall be disregarded in the calculation of the financial ratio or
test applicable to such Incurrence Based Amounts.

--------------------------------------------------------------------------------

61
SECTION 1.04.  Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that (a) if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Closing Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith and (b)
notwithstanding any other provision contained herein, (i) for purposes of
determining compliance with any provision of this Agreement, the determination
of whether a lease is to be treated as an operating lease or capital lease shall
be made without giving effect to any change in accounting for leases pursuant to
GAAP resulting from the implementation of proposed Accounting Standards Update
(ASU) Leases (Topic 840) issued August 17, 2010, or any successor proposal and
(ii) all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to any election under Statement of Financial
Accounting Standards 159, The Fair Value Option for Financial Assets and
Financial Liabilities, or any successor thereto (including pursuant to the
Accounting Standards Codification), to value any Indebtedness of Parent or any
Subsidiary at “fair value”, as defined therein.
SECTION 1.05.  Pro Forma Calculations.  With respect to any period during which
any Specified Transaction occurs, for purposes of determining compliance with
the covenants contained in Sections 6.10 and 6.11 or otherwise for purposes of
determining the Total Net Leverage Ratio, the Applicable Total Net Leverage
Ratio, the First Lien Net Leverage Ratio or the Cash Interest Expense Coverage
Ratio, calculations with respect to such period shall be made on a Pro Forma
Basis.

--------------------------------------------------------------------------------

62
In connection with any action being taken in connection with a Limited Condition
Acquisition, for purposes of (i) determining compliance with any provision of
this Agreement (other than the financial covenants set forth in Section 6.10 and
Section 6.11) which is subject to a Default or an Event of Default qualifier
(including any representation and warranty related thereto) or requires the
calculation of any financial ratio or test, including the First Lien Net
Leverage Ratio, the Applicable Total Net Leverage Ratio and the Total Net
Leverage Ratio or (ii) testing availability under baskets set forth in this
Agreement (including baskets subject to Default or Event of Default conditions),
at the option of the Borrower (and if the Borrower elects to exercise such
option, such option shall be exercised on or prior to the date on which the
definitive agreements for such Limited Condition Acquisition are entered into)
the date of such determination shall be deemed to be the date the definitive
agreements for such Limited Condition Acquisition are entered into (the “LCT
Test Date”), and if, after giving Pro Forma Effect to the Limited Condition
Acquisition (and the other transactions to be entered into in connection
therewith), the Borrower would have been permitted to take such action on the
relevant LCT Test Date in compliance with such ratio, test or basket (and any
related representations, warranties, requirements and conditions), such ratio,
test or basket (and any related representations, warranties, requirements and
conditions) shall be deemed to have been complied with (or satisfied).  For the
avoidance of doubt, if the Borrower has made an LCT Election and any of the
ratios, tests or baskets for which compliance was determined or tested as of the
LCT Test Date would have failed to have been complied with as a result of
fluctuations in any such ratio, test or basket, at or prior to the consummation
of the relevant transaction or action, such baskets, tests or ratios will not be
deemed to have failed to have been complied with as a result of such
fluctuations.  If the Borrower has made an LCT Election for any Limited
Condition Acquisition, then in connection with any calculation of any ratio,
test or basket availability with respect to the incurrence of Indebtedness or
Liens,  the making of Restricted Payments, the making of any investment
permitted under Section 6.04, mergers, the conveyance, lease or other transfer
of all or substantially all of the assets of the Borrower, the prepayment,
redemption, purchase, defeasance or other satisfaction of Indebtedness or any
other action or transaction (each, a “Subsequent Transaction”) following the
relevant LCT Test Date and prior to the earlier of the date on which such
Limited Condition Acquisition is consummated or the date that the definitive
agreement or irrevocable notice for such Limited Condition Acquisition is
terminated or expires without consummation of such Limited Condition
Acquisition, for purposes of determining whether such Subsequent Transaction is
permitted under this Agreement, any such ratio, test or basket shall be required
to be satisfied on a Pro Forma Basis (i) assuming such Limited Condition
Acquisition and other transactions in connection therewith (including any
incurrence of Indebtedness and the use of proceeds thereof) have been
consummated and (ii) assuming such Limited Condition Acquisition and other
transactions in connection therewith (including any incurrence of Indebtedness
and the use of proceeds thereof) have not been consummated.

--------------------------------------------------------------------------------

63
ARTICLE II

The Credits
SECTION 2.01.  Commitments.  (a)  Subject to the terms and conditions set forth
herein, each Term Lender severally agrees (i) to make “tranche A” term loans (in
Dollars) to the Borrower on the Closing Date in a principal amount not exceeding
its Tranche A Term Commitment and (ii) to make “tranche B” term loans (in
Dollars) to the Borrower on the Closing Date in a principal amount not exceeding
its Tranche B Term Commitment.
(b)  Subject to the terms and conditions set forth herein, each Revolving Lender
severally agrees to make Revolving Loans (in Dollars or, subject to
Section 2.02(d), an Alternative Currency) to the Borrower from time to time
during the Revolving Availability Period, in an aggregate principal amount that
will not result in (i) such Revolving Lender’s Revolving Credit Exposure
exceeding such Revolving Lender’s Revolving Commitment, (ii) the sum of the
total Revolving Credit Exposures exceeding the total Revolving Commitments,
(iii) the sum of the Assigned Dollar Values of the aggregate principal amount of
all outstanding Revolving Loans denominated in Euro plus the total LC Exposure
attributable to Letters of Credit and LC Disbursements denominated in Euro
exceeding the Euro Limit, (iv) the sum of the Assigned Dollar Values of the
aggregate principal amount of all outstanding Revolving Loans denominated in
Sterling plus the total LC Exposure attributable to Letters of Credit and LC
Disbursements denominated in Sterling exceeding the Sterling Limit, (v) the sum
of the Assigned Dollar Values of the aggregate principal amount of all
outstanding Revolving Loans denominated in Kronor plus the total LC Exposure
attributable to Letters of Credit and LC Disbursements denominated in Kronor
exceeding the Krona Limit, or (vi) the sum of the Assigned Dollar Values of the
aggregate principal amount of all outstanding Revolving Loans denominated in
Pesos plus the total LC Exposure attributable to Letters of Credit and LC
Disbursements denominated in Pesos exceeding the Peso Limit.  Notwithstanding
the foregoing, the aggregate principal amount of Revolving Loans made on the
Closing Date shall not exceed (i) the amount necessary to fund any original
issue discount with respect to the Term Loans plus (ii) an amount not to exceed
$150,000,000 to fund working capital needs.
(c)  Within the foregoing limits and subject to the terms and conditions set
forth herein, the Borrower may borrow, prepay and reborrow Revolving Loans. 
Amounts repaid or prepaid in respect of Term Loans may not be reborrowed.
(d)  The Tranche A Term Loans and the Tranche B Term Loans funded on the Closing
Date will be funded with original issue discount (it being agreed that the
Borrower shall be obligated to repay 100% of the principal amount of such Term
Loans and interest shall accrue on 100% of the principal amount of such Term
Loans, in each case as provided herein).

--------------------------------------------------------------------------------

64
SECTION 2.02.  Loans and Borrowings.  (a)  Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Class and Type made by the Lenders
ratably in accordance with their respective Commitments of the applicable
Class.  The failure of any Lender to make any Loan required to be made by it
shall not relieve any other Lender of its obligations hereunder; provided that
the Commitments of the Lenders are several and no Lender shall be responsible
for any other Lender’s failure to make Loans as required.
(b)  Subject to Section 2.14, (i) each Revolving Borrowing and Term Borrowing
denominated in Dollars shall be comprised entirely of ABR Loans or Eurodollar
Loans as the Borrower may request in accordance herewith and (ii) each Revolving
Borrowing denominated in an Alternative Currency shall be comprised entirely of
Eurodollar Loans.  Each Lender at its option may make any Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement and
such Lender shall not be entitled to any amounts payable under Section 2.15,
2.17 or 2.19 to the extent such amounts would not have been payable had such
Lender not exercised such option.
(c)  Subject to paragraph (d) of this Section, at the commencement of each
Interest Period for any Eurodollar Borrowing, such Borrowing shall be in an
aggregate amount that is an integral multiple of $500,000 and not less than
$5,000,000; provided that, for purposes of the foregoing, each Alternative
Currency Borrowing shall be deemed to be in an amount equal to the Dollar
Equivalent of the amount of such Borrowing at the time such Borrowing was made,
without giving effect to any adjustments to such amount pursuant to Section
2.22; provided further, that a Eurodollar Revolving Borrowing may be in an
aggregate amount that is required to finance the reimbursement of an LC
Disbursement denominated in an Alternative Currency as contemplated by Section
2.05(e).  At the time that each ABR Borrowing is made, such Borrowing shall be
in an aggregate amount that is an integral multiple of $500,000 and not less
than $1,000,000; provided that an ABR Revolving Borrowing may be in an aggregate
amount that is equal to the entire unused balance of the total Revolving
Commitments or that is required to finance the reimbursement of an LC
Disbursement denominated in Dollars as contemplated by Section 2.05(e). 
Borrowings of more than one Type and Class may be outstanding at the same time;
provided that there shall not at any time be more than a total of 10 Eurodollar
Revolving Borrowings or 10 Eurodollar Term Borrowings outstanding.
(d)  Loans made pursuant to any Alternative Currency Borrowing shall be made in
the Alternative Currency specified in the applicable Borrowing Request in an
aggregate amount equal to the Alternative Currency Equivalent of the Dollar
amount specified in such Borrowing Request; provided that, for purposes of the
Borrowing amounts specified in paragraph (c), each Alternative Currency
Borrowing shall be deemed to be in a principal amount equal to its Assigned
Dollar Value.

--------------------------------------------------------------------------------

65
(e)  Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the
applicable Maturity Date.
SECTION 2.03.  Requests for Borrowings.  To request a Revolving Borrowing or
Term Borrowing, the Borrower shall notify the Administrative Agent of such
request by telephone (a) in the case of a Eurodollar Borrowing, not later than
12:00 noon, New York City time, three Business Days (or, in the case of a
Revolving Borrowing that is an Alternative Currency Borrowing, four Business
Days, or, in the case of any Eurodollar Borrowing on the Closing Date, such
shorter period as may be acceptable to the Administrative Agent) before the date
of the proposed Borrowing or (b) in the case of an ABR Borrowing, not later than
12:00 noon, New York City time, on the date of the proposed Borrowing.  Each
such telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or facsimile to the Administrative Agent of a written
Borrowing Request in a form approved by the Administrative Agent and signed by
the Borrower.  Each such telephonic and written Borrowing Request shall specify
the following information in compliance with Section 2.02:
(i)  the Class of the requested Borrowing;
(ii)  the aggregate amount (expressed in Dollars) and, in the case of a
Revolving Borrowing, currency (which must be Dollars or an Alternative Currency)
of the requested Borrowing;
(iii)  the date of such Borrowing, which shall be a Business Day;
(iv)  whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
(v)  in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
(vi)  the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06.
If no election as to the Type of any Borrowing denominated in Dollars is
specified, then the requested Revolving Borrowing shall be an ABR Borrowing.  If
no currency is specified with respect to any Revolving Borrowing, then the
Borrower shall be deemed to have requested that such Borrowing be denominated in
Dollars.  If no Interest Period is specified with respect to any requested
Eurodollar Borrowing, then the Borrower shall be deemed to have selected an
Interest Period of one month’s duration (or 28 days’ duration, in the case of a
Borrowing denominated in Pesos).  Promptly following receipt of a Borrowing
Request in accordance with this Section, the Administrative Agent shall advise
each applicable Lender of the details thereof and of the amount of such Lender’s
Loan to be made as part of the requested Borrowing.

--------------------------------------------------------------------------------

66
SECTION 2.04.  [Reserved].
SECTION 2.05.  Letters of Credit.  (a)  General.  Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit for its own account (or, so long as the Borrower is a joint and several
co-applicant with respect thereto, the account of any other Loan Party), in a
form reasonably acceptable to the Administrative Agent and the applicable
Issuing Bank, at any time and from time to time during the Revolving
Availability Period.  The Borrower unconditionally and irrevocably agrees that,
in connection with any Letter of Credit issued for the account of any other Loan
Party as provided in the first sentence of this paragraph, it will be fully
responsible for the reimbursement of LC Disbursements, the payment of interest
thereon and the payment of fees due under Section 2.12(b) to the same extent as
if it were the sole account party in respect of such Letter of Credit.  In the
event of any inconsistency between the terms and conditions of this Agreement
and the terms and conditions of any form of letter of credit application or
other agreement submitted by the Borrower to, or entered into by the Borrower
with, any Issuing Bank relating to any Letter of Credit, the terms and
conditions of this Agreement shall control.
(b)  Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.  To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or fax (or transmit by electronic communication, if arrangements for doing so
have been approved by the applicable Issuing Bank) to the applicable Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension) a notice requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
currency in which such Letter of Credit is to be denominated (which shall be
Dollars or an Alternative Currency), the amount of such Letter of Credit
(expressed in the applicable currency), the name and address of the beneficiary
thereof and such other information as shall be necessary to prepare, amend,
renew or extend such Letter of Credit.  If requested by the applicable Issuing
Bank, the Borrower also shall submit a letter of credit application on such
Issuing Bank’s standard form in connection with any request for a Letter of
Credit.  A Letter of Credit shall be issued, amended, renewed or extended only
if (and upon issuance, amendment, renewal or extension of each Letter of Credit
the Borrower shall be deemed to represent and warrant that), after giving effect
to such issuance, amendment, renewal or extension (i) (x) the LC Exposure shall
not exceed $250,000,000.00 and (y) the portion of the LC Exposure attributable
to Letters of Credit issued by any Issuing Bank shall not exceed the LC
Commitment of such Issuing Bank (unless otherwise agreed by such Issuing Bank),
(ii) the total Revolving Credit Exposures shall not exceed the total Revolving
Commitments, (iii) the sum of the Assigned Dollar Values of the aggregate
principal amount of all outstanding Revolving Loans denominated in Euro plus the
total LC Exposure attributable to Letters of Credit and LC Disbursements
denominated in Euro shall not exceed the Euro Limit, (iv) the sum of the
Assigned Dollar Values of the aggregate principal amount of all outstanding
Revolving Loans denominated in Sterling plus the total LC Exposure attributable
to Letters of Credit and LC Disbursements denominated in Sterling shall not
exceed the Sterling Limit, (v) the sum of the Assigned Dollar Values of the
aggregate principal amount of all outstanding Revolving Loans denominated in
Krona plus the total LC Exposure attributable to Letters of Credit and LC
Disbursements denominated in Krona shall not exceed the Krona Limit and (vi) the
sum of the Assigned Dollar Values of the aggregate principal amount of all
outstanding Revolving Loans denominated in Pesos plus the total LC Exposure
attributable to Letters of Credit and LC Disbursements denominated in Pesos
shall not exceed the Peso Limit.  Notwithstanding the foregoing, no Lender, in
its capacity as Issuing Bank, shall have any obligation to issue any Letter of
Credit if, after giving effect to the issuance of such Letter of Credit, the sum
of the aggregate face amount of all Letters of Credit issued, and all then
outstanding Revolving Loans made, by such Lender would exceed such Lender’s
Revolving Commitment.

--------------------------------------------------------------------------------

67
(c)  Expiration Date.  Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date that is one year after the date
of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension), subject to
automatic renewal provisions acceptable to the Issuing Bank, and (ii) the date
that is five Business Days prior to the Revolving Maturity Date.  For the
avoidance of doubt, if the Revolving Maturity Date shall be extended pursuant to
Section 2.25, “Revolving Maturity Date” as referenced in this paragraph shall
refer to the Revolving Maturity Date as extended pursuant to Section 2.25;
provided that, notwithstanding anything in this Agreement (including
Section 2.25 hereof) or any other Loan Document to the contrary, the Revolving
Maturity Date, as such term is used in reference to any Issuing Bank or any
Letter of Credit issued thereby, may not be extended with respect to any Issuing
Bank without the prior written consent of such Issuing Bank.
(d)  Participations.  By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Revolving Lenders, the
applicable Issuing Bank hereby grants to each Revolving Lender, and each
Revolving Lender hereby acquires from such Issuing Bank, a participation in such
Letter of Credit equal to such Revolving Lender’s Applicable Revolving
Percentage of the aggregate amount available to be drawn under such Letter of
Credit.  In consideration and in furtherance of the foregoing, each Revolving
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of such Issuing Bank, such Revolving Lender’s Applicable
Revolving Percentage of each LC Disbursement made by such Issuing Bank and not
reimbursed by the Borrower on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment required to be refunded to the Borrower
for any reason.  Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.
(e)  Reimbursement.  If an Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement
not later than 12:00 noon, Local Time, on the date that is one Business Day
after such LC Disbursement is made, if the Borrower shall have received notice
of such LC Disbursement prior to 10:00 a.m., Local Time, on the date that such
LC Disbursement is made, or, if such notice has not been received by the
Borrower prior to such time on such date, then not later than 12:00 noon, Local
Time, on (i) the next Business Day after the Borrower receives such notice, if
such notice is received prior to 10:00 a.m., Local Time, on the day of receipt,
or (ii) the second Business Day following the day that the Borrower receives
such notice, if such notice is not received prior to such time on the day of
receipt; provided that, if such LC Disbursement is not less than the applicable
minimum borrowing amount set forth herein, the Borrower may, subject to the
conditions to borrowing set forth herein, request in accordance with Section
2.03 or 2.04 that such payment be financed with an ABR Revolving Borrowing (with
respect to a payment in Dollars) or a Eurodollar Revolving Borrowing (with
respect to a payment in an Alternative Currency) in an equivalent amount and, to
the extent so financed, the Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting ABR Revolving Borrowing or Eurodollar
Revolving Borrowing.  If the Borrower fails to make such payment when due, the
Administrative Agent shall notify each Revolving Lender of the applicable LC
Disbursement, the payment then due from the Borrower in respect thereof and such
Revolving Lender’s Applicable Revolving Percentage thereof.  Promptly following
receipt of such notice, each Revolving Lender shall pay to the Administrative
Agent its Applicable Revolving Percentage of the payment then due from the
Borrower, in the same manner as provided in Section 2.06 with respect to Loans
made by such Revolving Lender (and Section 2.06 shall apply, mutatis mutandis,
to the payment obligations of the Revolving Lenders), and the Administrative
Agent shall promptly pay to the applicable Issuing Bank the amounts so received
by it from the Revolving Lenders.  Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that the Revolving Lenders have made
payments pursuant to this paragraph to reimburse such Issuing Bank, then to such
Revolving Lenders and such Issuing Bank as their interests may appear.  Any
payment made by a Revolving Lender pursuant to this paragraph to reimburse an
Issuing Bank for any LC Disbursement (other than the funding of a Loan as
contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement.

--------------------------------------------------------------------------------

68
(f)  Obligations Absolute.  The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (it being understood that any such payment by the Borrower is
without prejudice to, and does not constitute a waiver of, any rights the
Borrower may have or may acquire as a result of the payment by an Issuing Bank
of any draft or the reimbursement of the Borrower thereof) (i) any lack of
validity or enforceability of any Letter of Credit or this Agreement, or any
term or provision therein, (ii) any draft or other document presented under a
Letter of Credit proving to be forged, fraudulent or invalid in any respect or
any statement therein being untrue or inaccurate in any respect, (iii) payment
by an Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit, or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder.  Neither the Administrative Agent, the
Revolving Lenders nor any Issuing Bank, nor any of their Related Parties, shall
have any liability or responsibility by reason of or in connection with the
issuance or transfer of any Letter of Credit or any payment or failure to make
any payment thereunder (irrespective of any of the circumstances referred to in
the preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the applicable Issuing
Bank; provided that the foregoing shall not be construed to excuse the
applicable Issuing Bank from liability to the Borrower to the extent of any
direct damages (as opposed to consequential damages, claims in respect of which
are hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by the applicable Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof.  The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of an Issuing Bank (as finally determined by a court of
competent jurisdiction), such Issuing Bank shall be deemed to have exercised
care in each such determination.  In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, an Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
(g)  Disbursement Procedures.  The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit.  Such Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
facsimile) of such demand for payment and whether such Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse such Issuing Bank and the Revolving Lenders with respect to any such
LC Disbursement.

--------------------------------------------------------------------------------

69
(h)  Interim Interest.  If any Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
(i) in the case of an LC Disbursement denominated in Dollars, the rate per annum
then applicable to ABR Revolving Loans or (ii) in the case of an LC Disbursement
denominated in an Alternative Currency, the LIBO Rate, EURIBO Rate, STIBO Rate
or TIIE Rate, as applicable, that would apply to a Eurodollar Loan with an
Interest Period of one month plus the Applicable Rate with respect to Eurodollar
Revolving Loans; provided that, if the Borrower fails to reimburse such LC
Disbursement when due pursuant to paragraph (e) of this Section, then
Section 2.13(c) shall apply.  Interest accrued pursuant to this paragraph shall
be for the account of the applicable Issuing Bank, except that interest accrued
on and after the date of payment by any Revolving Lender pursuant to paragraph
(e) of this Section to reimburse the Issuing Bank shall be for the account of
such Revolving Lender to the extent of such payment.
(i)  Replacement or Termination of an Issuing Bank.  Any Issuing Bank may be
replaced at any time by written agreement among the Borrower and the successor
Issuing Bank (with notice to the Administrative Agent and the replaced Issuing
Bank).  An Issuing Bank also may be terminated as an Issuing Bank hereunder by
mutual agreement of the Borrower and such Issuing Bank and notice to the
Administrative Agent, if after giving effect to such termination there remains
at least one Issuing Bank hereunder.  The Administrative Agent shall notify the
Revolving Lenders of any such replacement or termination of an Issuing Bank.  At
the time any such replacement or termination shall become effective, the
Borrower shall pay all unpaid fees accrued for the account of the replaced or
terminated Issuing Bank pursuant to Section 2.12(b).  From and after the
effective date of any such replacement or termination, (i) in the case of a
replacement, the successor Issuing Bank shall have all the rights and
obligations of an Issuing Bank under this Agreement with respect to Letters of
Credit to be issued thereafter and (ii) references herein to the term “Issuing
Bank” shall be deemed to refer to such successor (in the case of a replacement)
or to any previous Issuing Bank or to such successor and all previous Issuing
Banks, or to such terminated Issuing Bank (in the case of a termination), as the
context shall require.  After the replacement or termination of an Issuing Bank
hereunder, the replaced or terminated Issuing Bank shall remain a party hereto
and shall continue to have all the rights and obligations of an Issuing Bank
under this Agreement with respect to Letters of Credit issued by it prior to
such replacement, but shall not be required to issue additional Letters of
Credit.
(j)  Cash Collateralization.  If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Revolving Lenders with LC Exposure representing
greater than 50% of the total LC Exposure demanding the deposit of cash
collateral pursuant to this paragraph, the Borrower shall deposit in an account
with the Administrative Agent, in the name of the Administrative Agent and for
the benefit of the Revolving Lenders, an amount in cash equal to the aggregate
undrawn amount of all outstanding Letters of Credit plus the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower as of such date (in the currency in which such Letters of Credit and LC
Disbursements are denominated) plus any accrued and unpaid interest thereon;
provided that the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower described in clause (i) or (j) of
Article VII.  Any such deposits required under the immediately preceding
sentence shall be held by the Administrative Agent as collateral for the payment
and performance of the obligations of the Borrower under this Agreement.  The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account.  Other than any interest
earned on the investment of such deposits in Permitted Investments, which
investments shall be made at the option and sole discretion of the
Administrative Agent (provided that the Administrative Agent shall use
reasonable efforts to make such investments) such deposits shall not bear
interest.  Interest or profits, if any, on such investments shall accumulate in
such account.  Moneys in such account shall be applied by the Administrative
Agent to reimburse the applicable Issuing Bank for LC Disbursements for which it
has not been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Borrower for the LC
Exposure at such time or, if the maturity of the Loans has been accelerated (but
subject to the consent of Revolving Lenders with LC Exposure representing
greater than 50% of the total LC Exposure), be applied to satisfy other
obligations of the Borrower under this Agreement.  If the Borrower is required
to provide an amount of cash collateral hereunder as a result of the occurrence
of an Event of Default, such amount and any interest or profits thereon (to the
extent not applied as aforesaid) shall be returned to the Borrower within three
Business Days after all Defaults have been cured or waived.

--------------------------------------------------------------------------------

70
(k)  Designation of Additional Issuing Banks.  The Borrower may, at any time and
from time to time, with the consent of the Administrative Agent (which consent
shall not be unreasonably withheld), designate as additional Issuing Banks one
or more Revolving Lenders that agree to serve in such capacity as provided
below.  The acceptance by a Revolving Lender of an appointment as an Issuing
Bank hereunder shall be evidenced by an agreement, which shall be in form and
substance reasonably satisfactory to the Administrative Agent (and which shall
specify the initial LC Commitment of such Issuing Bank), executed by the
Borrower, the Administrative Agent and such designated Revolving Lender and,
from and after the effective date of such agreement, (i) such Revolving Lender
shall have all the rights and obligations of an Issuing Bank under this
Agreement and (ii) references herein or in any other Loan Document to the term
“Issuing Bank” shall be deemed to include such Revolving Lender in its capacity
as an issuer of Letters of Credit hereunder.
(l)  Issuing Bank Reports to the Administrative Agent.  Unless otherwise agreed
by the Administrative Agent, each Issuing Bank shall, in addition to its
notification obligations set forth elsewhere in this Section, report in writing
to the Administrative Agent (i) periodic activity (for such period or recurrent
periods as shall be requested by the Administrative Agent) in respect of Letters
of Credit issued by such Issuing Bank, including all issuances, extensions,
amendments and renewals, all expirations and cancelations and all disbursements
and reimbursements, (ii) reasonably prior to the time that such Issuing Bank
issues, amends, renews or extends any Letter of Credit, the date of such
issuance, amendment, renewal or extension, and the stated amount of the Letters
of Credit issued, amended, renewed or extended by it and outstanding after
giving effect to such issuance, amendment, renewal or extension (and whether the
amounts thereof shall have changed), (iii) on each Business Day on which such
Issuing Bank makes any LC Disbursement, the date and amount of such LC
Disbursement, (iv) on any Business Day on which the Borrower fails to reimburse
an LC Disbursement required to be reimbursed to such Issuing Bank on such day,
the date of such failure and the amount of such LC Disbursement and (v) on any
other Business Day, such other information as the Administrative Agent shall
reasonably request as to the Letters of Credit issued by such Issuing Bank.
SECTION 2.06.  Funding of Borrowings.  (a)  Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, Local Time (in the case of a
Eurodollar Loan) or 2:00 p.m., Local Time (in the case of an ABR Loan), to the
account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders.  The Administrative Agent will make such Loans
available to the Borrower by promptly crediting the amounts so received, in like
funds, to an account of the Borrower (i) in the United States, in the case of
Loans denominated in Dollars or (ii) in London, in the case of Loans denominated
in any Alternative Currency, in each case designated by the Borrower in the
applicable Borrowing Request; provided that Revolving Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(e) shall be
remitted by the Administrative Agent to the applicable Issuing Bank.

--------------------------------------------------------------------------------

71
(b)  Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the NYFRB Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of the Borrower, the interest rate applicable
to the Type and Class of Borrowing for which such Lender has not made its share
available.  If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.
SECTION 2.07.  Interest Elections.  (a)  Each Revolving Borrowing and Term
Borrowing initially shall be of the Type specified in the applicable Borrowing
Request and, in the case of a Eurodollar Borrowing, shall have an initial
Interest Period as specified in such Borrowing Request.  Thereafter, the
Borrower may elect to convert such Borrowing to a different Type (if such
Borrowing is denominated in Dollars) or to continue such Borrowing and, in the
case of a Eurodollar Borrowing, may elect Interest Periods therefor, all as
provided in this Section.  The Borrower may elect different options with respect
to different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.  Notwithstanding any other provision of this Section, the
Borrower shall not be permitted to (i) change the currency or Class of any
Borrowing or (ii) convert any Alternative Currency Borrowing to an ABR
Borrowing.
(b)  To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election.  Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or facsimile to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by the Borrower.

--------------------------------------------------------------------------------

72
(c)  Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
(i)  the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof  to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)  the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
(iii)  for any Borrowing denominated in Dollars, whether the resulting Borrowing
is to be an ABR Borrowing or a Eurodollar Borrowing; and
(iv)  if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration (or 28 days’ duration, in
the case of a Borrowing denominated in Pesos).
(d)  Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each participating Lender of the applicable
Class of the details thereof and of such Lender’s portion of each resulting
Borrowing.
(e)  If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing (unless such Borrowing is denominated in an Alternative Currency, in
which case such Borrowing shall be continued as a Eurodollar Borrowing having an
Interest Period of one month’s duration (or 28 days’ duration, in the case of a
Borrowing denominated in Pesos)).  Notwithstanding any contrary provision
hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of a Majority in Interest of any Class, has
notified the Borrower of the election to give effect to this sentence on account
of such Event of Default, then, in each such case, so long as such Event of
Default is continuing (i) no outstanding Borrowing of such Class denominated in
Dollars may be converted to or continued as a Eurodollar Borrowing and
(ii) unless repaid, each Eurodollar Borrowing of such Class denominated in
Dollars shall be converted to an ABR Borrowing at the end of the Interest Period
applicable thereto and (iii) unless repaid, each Eurodollar Borrowing of such
Class denominated in an Alternative Currency shall, at the end of the Interest
Period applicable thereto, be continued as a Eurodollar Borrowing having an
Interest Period of one month’s duration (or 28 days’ duration, in the case of a
Borrowing denominated in Pesos).

--------------------------------------------------------------------------------

73
SECTION 2.08.  Termination and Reduction of Commitments.
(a)  Unless previously terminated, (i) the Tranche A Term Commitment and the
Tranche B Term Commitment of each Term Lender shall automatically terminate at
5:00 p.m., New York City time, on the Closing Date and (ii) the Revolving
Commitment of each Revolving Lender shall automatically terminate on the
Revolving Maturity Date.
(b)  The Borrower may at any time terminate, or from time to time reduce, the
Commitments of any Class, without premium or penalty; provided that (i) each
reduction of the Commitments of any Class shall be in an amount that is an
integral multiple of $500,000 and not less than $5,000,000 and (ii) the Borrower
shall not terminate or reduce the Revolving Commitments if, after giving effect
to any concurrent prepayment of the Loans in accordance with Section 2.11, the
Aggregate Revolving Credit Exposure would exceed the total Revolving
Commitments.
(c)  The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments of any Class under paragraph (b) of this
Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof.  Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the applicable Class of the contents thereof.  Each
notice delivered by the Borrower pursuant to this Section shall be irrevocable;
provided that a notice of termination or reduction of the Revolving Commitments
under paragraph (b) of this Section delivered by the Borrower may state that
such notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.  Any termination or reduction of the Commitments of
any Class shall be permanent.  Except as provided in Section 2.20(b), each
reduction of the Commitments of any Class shall be made ratably among the
Lenders in accordance with their respective Commitments of such Class.
SECTION 2.09.  Repayment of Loans; Evidence of Debt.  (a)  The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan of such
Lender on the Revolving Maturity Date and (ii) to the Administrative Agent for
the account of each Lender the then unpaid principal amount of each Term Loan of
such Lender as provided in Section 2.10.
(b)  Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

--------------------------------------------------------------------------------

74
(c)  The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the currency, Class and Type thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.
(d)  The entries made in the accounts maintained pursuant to paragraph (b)
or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.
(e)  Any Lender may request that Loans of any Class made by it be evidenced by a
promissory note.  In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to such Lender (or, if requested by
such Lender, to such Lender and its registered assigns) and in a form approved
by the Administrative Agent.
SECTION 2.10.  Amortization of Term Loans.  (a)    (i)  Subject to adjustment
pursuant to paragraph (d) of this Section, the Borrower shall repay the Tranche
A Term Loans in quarterly installments on each March 31, June 30, September 30
and December 31, commencing September 30, 2017, and a final installment on the
Tranche A Term Maturity Date, as follows:  (x) in a principal amount equal to
1.25% of the aggregate principal amount of the Tranche A Terms Loans made
hereunder on the Closing Date, on each of September 30, 2017, and each quarterly
payment date thereafter to and including March 31, 2019, (y) in a principal
amount equal to 2.50% of the aggregate principal amount of Tranche A Term Loans
made hereunder on the Closing Date, on each of June 30, 2019, and each quarterly
payment date thereafter prior to the Tranche A Term Maturity Date and (z) in a
principal amount equal to the balance of the aggregate principal amount of the
Tranche A Term Loans made hereunder, on the Tranche A Term Maturity Date.
(ii)  Subject to adjustment pursuant to paragraph (d) of this Section, the
Borrower shall repay the Tranche B Term Loans (x) in quarterly installments on
each March 31, June 30, September 30 and December 31, commencing September 30,
2017, in a principal amount equal to 0.25% of the aggregate principal amount of
the Tranche B Term Loans made hereunder on the Closing Date, and (y) in a
principal amount equal to the balance of the aggregate principal amount of the
Tranche B Term Loans made hereunder, on the Tranche B Term Maturity Date.

--------------------------------------------------------------------------------

75
(b)  The Borrower shall repay Incremental Term Loans and Refinancing Term Loans
of any Class in such amounts and on such date or dates as shall be specified
therefor in the applicable Incremental Facility Agreement or Refinancing
Facility Agreement, as applicable (as such amounts may be adjusted pursuant to
paragraph (d) of this Section or pursuant to such Incremental Facility Agreement
or Refinancing Facility Agreement).
(c)  To the extent not previously paid, (i) all Tranche A Term Loans shall be
due and payable on the Tranche A Term Maturity Date, (ii) all Tranche B Term
Loans shall be due and payable on the Tranche B term Maturity Date, (iii) all
Incremental Term Loans of any Class shall be due and payable on the Incremental
Term Maturity Date applicable thereto and (iv) all Refinancing Term Loans of any
Class shall be due and payable on the Refinancing Term Maturity Date applicable
thereto.
(d)  Any prepayment of the Term Loans of any Class shall be applied to reduce
the subsequent scheduled repayments of the Term Loans of such Class to be made
pursuant to this Section as directed in writing by the Borrower.  Any prepayment
of Incremental Term Loans or Refinancing Term Loans of any Series shall be
applied to reduce the subsequent scheduled repayments of the Incremental Term
Loans or Refinancing Term Loans, as the case may be, of such Series in the same
manner as provided in the preceding sentence, unless otherwise provided in the
applicable Incremental Facility Agreement or Refinancing Facility Agreement, as
the case may be.
(e)  Prior to any repayment of any Term Borrowings of any Class under this
Section, the Borrower shall select the Borrowing or Borrowings of the applicable
Class to be repaid and shall notify the Administrative Agent by telephone
(confirmed by hand delivery or facsimile) of such selection not later than 11:00
a.m., New York City time, three Business Days before the scheduled date of such
repayment.  Each repayment of a Term Borrowing shall be applied ratably to the
Loans included in the repaid Term Borrowing.  Repayments of Term Borrowings
shall be accompanied by accrued interest on the amounts repaid.
SECTION 2.11.  Prepayment of Loans.  (a)  The Borrower shall have the right at
any time and from time to time to prepay any Borrowing of any Class in whole or
in part, subject to Section 2.16 and, in the case of the Tranche B Term Loans,
to paragraph (h) of this Section 2.11, but otherwise without premium or penalty,
subject to prior notice in accordance with paragraph (g) of this Section.
(b)  If, on any Revaluation Date for any Alternative Currency Borrowing or any
Alternative Currency Letter of Credit, the total Revolving Credit Exposures
exceed 105% of the total Revolving Commitments, the Borrower shall, on the next
Interest Payment Date in respect of such Borrowing (or, in the case of a
Revaluation Date for an Alternative Currency Letter of Credit, on the next
Interest Payment Date that is at least three Business Days after such
Revaluation Date), prepay Revolving Borrowings in an aggregate amount such that,
after giving effect thereto, the total Revolving Credit Exposures do not exceed
the total Revolving Commitments.

--------------------------------------------------------------------------------

76
(c)  If, as a result of any reduction in the Revolving Commitments or otherwise
(except in any case described in clause (b) above), the total Revolving Credit
Exposures exceed the total Revolving Commitments, the Borrower shall prepay
Revolving Borrowings in an aggregate amount such that, after giving effect
thereto, the total Revolving Credit Exposures do not exceed the total Revolving
Commitments (or, if no such Borrowings are outstanding, deposit cash collateral
in an account with the Administrative Agent in accordance with Section 2.05(j)
in an aggregate amount equal to such excess).
(d)  In the event and on each occasion that any Net Cash Proceeds are received
by or on behalf of the Parent or any Restricted Subsidiary in respect of any
Prepayment Event (including by the Administrative Agent as loss payee in respect
of any Prepayment Event described in clause (b) thereof), then in each case, the
Borrower shall, promptly but in any event within 10 Business Days after such Net
Cash Proceeds are received (or, in the case of a Prepayment Event described in
clause (c) of the definition of the term “Prepayment Event”, on the date on
which such Net Cash Proceeds are received), prepay Term Loans in an aggregate
principal amount equal to 100% of the amount of such Net Cash Proceeds (or, if
the Borrower or any of its Restricted Subsidiaries has incurred Indebtedness
that is permitted under Section 6.01 that is secured, on an equal and ratable
basis with the Term Loans, by a Lien on the Collateral permitted under Section
6.02, and such Indebtedness is required to be prepaid or redeemed with the net
proceeds of any event described in clause (a) or (b) of the definition of the
term “Prepayment Event”, then by such lesser percentage of such Net Cash
Proceeds such that such Indebtedness receives no greater than a ratable
percentage of such Net Cash Proceeds based upon the aggregate principal amount
of the Term Loans and such Indebtedness then outstanding). Notwithstanding the
foregoing, if the Borrower would otherwise be required to make a prepayment in
respect of any event described in clause (a) or (b) of the definition of the
term “Prepayment Event”, but notifies the Administrative Agent in writing that
it elects to reinvest the applicable Net Cash Proceeds in assets useful in the
business of the Borrower or any Restricted Subsidiary and certifies that no
Event of Default has occurred and is continuing at such time, then no such
prepayment shall be required if the Borrower or any Restricted Subsidiary shall
reinvest the applicable Net Cash Proceeds in assets useful in the Borrower’s or
a Restricted Subsidiary’s business within (x) twelve (12) months following
receipt of such Net Cash Proceeds or (y) if the Borrower or a Restricted
Subsidiary enters into a legally binding commitment to reinvest such Net Cash
Proceeds within twelve (12) months following receipt thereof, six (6) months
following the last day of such twelve (12) month period; provided that to the
extent that any such Net Cash Proceeds that have not been so reinvested by the
end of the period specified in sub-clause (x) or (y) above, as applicable, a
prepayment (in the same manner that would have been required if no reinvestment
election had been made), shall be required in an amount equal to such Net Cash
Proceeds that have not been so reinvested.

--------------------------------------------------------------------------------

77
(e)  Following the end of each fiscal year of the Parent, commencing with the
fiscal year ending December 31, 2017, the Borrower shall prepay Term Borrowings
of each Class in an aggregate amount equal to the product of (i) the Specified
ECF Percentage of Excess Cash Flow for such fiscal year and (ii) the percentage
(expressed as a decimal) of the aggregate principal amount of the Term
Borrowings of all Classes outstanding as of the end of such fiscal year
represented by the Term Borrowings of such Class (but, in each case,
disregarding for purposes of determining such percentage any prepayments
referred to in the immediately succeeding proviso); provided that such amount
shall be reduced by (A) the aggregate principal amount of prepayments of (x)
Term Borrowings of such Class and (y) solely to the extent accompanied by a
permanent reduction in the Revolving Commitments, the aggregate principal amount
of prepayments of Revolving Borrowings (with any reduction in such amount
pursuant to this clause (y) applied to reduce the amount payable to each Class
of Term Borrowings in accordance with the outstanding aggregate principal amount
thereof), in each case made pursuant to paragraph (a) of this Section during
such fiscal year or thereafter prior to the Excess Cash Flow Prepayment Date
(without duplication between fiscal years) and (B) the amount of any reduction
in the outstanding principal amount of Term Loans of such Class resulting from
any assignment made in accordance with Section 9.04(f) of this Agreement
(including pursuant to any Auction) (it being understood that any such reduction
pursuant to clauses (A) or (B) above made at a discount to par shall only reduce
the amount of such prepayment pursuant to this clause (e) by the amount of cash
actually paid in respect of such Loans), in each case of clauses (A) and (B)
above, excluding any such prepayments or assignments to the extent financed from
Excluded Sources.  Each prepayment pursuant to this paragraph shall be made
within 10 Business Days of the date on which financial statements are required
to be delivered pursuant to Section 5.01(a) with respect to the fiscal year for
which Excess Cash Flow is being calculated (the “Excess Cash Flow Prepayment
Date”).
(f)  Prior to any optional or mandatory prepayment of Borrowings under this
Section, the Borrower shall, subject to the next sentence, select the Borrowing
or Borrowings to be prepaid and shall specify such selection in the notice of
such prepayment delivered pursuant to paragraph (g) of this Section.  In the
event of any mandatory prepayment of Term Borrowings made at a time when Term
Borrowings of more than one Class remain outstanding, the Borrower shall select
Term Borrowings to be prepaid so that the aggregate amount of such prepayment is
allocated between Tranche A Term Borrowings and Tranche B Term Borrowings (and,
to the extent provided in the Incremental Facility Agreement or Refinancing
Facility Agreement for any Class of Incremental Term Loans or Refinancing Term
Loans, respectively, the Borrowings of such Class) pro rata based on the
aggregate principal amount of outstanding Borrowings of each such Class (except
that mandatory prepayments pursuant to paragraph (e) of this Section shall be
allocated among the Classes of Term Borrowings as provided in such paragraph
(e)); provided that any Tranche A Term Lender or Tranche B Term Lender (and, to
the extent provided in the Incremental Facility Agreement or Refinancing
Facility Agreement for any Class of Incremental Term Loans or Refinancing Term
Loans, respectively, any Lender that holds Incremental Term Loans or Refinancing
Term Loans of such Class) may elect, by notice to the Administrative Agent by
telephone (confirmed by hand delivery or facsimile) at least one Business Day
prior to the required prepayment date, to decline all or any portion of any
prepayment of its Term Loans of the applicable Class pursuant to this Section
(other than an optional prepayment pursuant to paragraph (a) of this Section,
which may not be declined), in which case the aggregate amount of the prepayment
that would have been applied to prepay such Term Loans but was so declined shall
be retained by the Borrower.

--------------------------------------------------------------------------------

78
(g)  The Borrower shall notify the Administrative Agent by telephone (confirmed
by facsimile) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before the date of prepayment and (ii) in the case of prepayment
of an ABR Borrowing, not later than 11:00 a.m., New York City time, on the date
of prepayment.  Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid and, in the case of a mandatory prepayment, a reasonably detailed
calculation of the amount of such prepayment; provided that a notice of
prepayment may state that such notice is conditioned upon the occurrence of an
event specified in such notice, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
date of prepayment) if such condition is not satisfied.  Promptly following
receipt of any such notice, the Administrative Agent shall advise the
participating Lenders of the applicable Class of the contents thereof.  Each
partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of an advance of a Borrowing of the same currency and Type
as provided in Section 2.02, except as necessary to apply fully the required
amount of a mandatory prepayment.  Each prepayment of a Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing.  Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.13.
(h)  All (i) prepayments of Tranche B Term Borrowings effected on or prior to
the date that is twelve months after the Closing Date, in each case with the
proceeds of a Repricing Transaction and (ii) amendments, amendments and
restatements or other modifications of this Agreement on or prior to the date
that is twelve months after the Closing Date, the effect of which is a Repricing
Transaction, in each case shall be accompanied by a fee payable to the Tranche B
Term Lenders in an amount equal to 1.00% of the aggregate principal amount of
the Tranche B Term Borrowings so prepaid, in the case of a transaction described
in clause (i) of this paragraph, or 1.00% of the aggregate principal amount of
Tranche B Term Borrowings affected by such amendment, amendment and restatement
or other modification (including with respect to the Tranche B Term Loans of any
Non-Consenting Lender that are subject to assignment pursuant to Section
2.20(b)), in the case of a transaction described in clause (ii) of this
paragraph; provided that the foregoing clause (ii) shall not apply in connection
with any transaction that would, if consummated, constituted a Change of
Control, Transformative Acquisition or Transformative Disposition.
(i)  Notwithstanding the foregoing, to the extent that the repatriation of any
Net Cash Proceeds in respect of any Prepayment Event described in clause (a) or
(b) of the definition thereof or any Excess Cash Flow attributable to a Foreign
Subsidiary that is required to be applied to prepay the Term Loans pursuant to
Section 2.11(d) or (e) (i) would be prohibited or restricted under applicable
local law (including as a result of laws or regulations relating to financial
assistance, corporate benefit, restrictions on upstreaming of cash intragroup
and fiduciary and statutory duties of directors of relevant subsidiaries)
(provided that the Parent and its Restricted Subsidiaries shall take all
commercially reasonable actions available under local law to permit such
repatriation) or (ii) would result in material adverse tax consequences to the
Parent and the Restricted Subsidiaries (taken as a whole) with respect to such
amount as reasonably determined in good faith by the Parent in consultation with
the Administrative Agent, then in each case, the Borrower shall not be required
to prepay such affected amounts (the “Excluded Amounts”) as required under
Section 2.12(d) or (e), and such amounts may be retained by the applicable
Foreign Subsidiary so long, but only so long, as the applicable local law will
not permit repatriation, or the Parent believes in good faith that such material
adverse tax consequence would result, and once such repatriation of any of such
Excluded Amounts is permitted under the applicable local law or the Parent
determines in good faith such repatriation would no longer would have such
material adverse tax consequences, such repatriation will be promptly effected
and such repatriated Excluded Amounts will be promptly (and in any event not
later than five Business Days after such repatriation) applied (net of
additional taxes payable or reasonably estimated to be payable as a result
thereof) to the prepayment of the Term Loans pursuant to this Section (provided
that no such prepayment of the Term Loans pursuant to this Section shall be
required in the case of any such Net Cash Proceeds or Excess Cash Flow the
repatriation of which the Parent believes in good faith would result in material
adverse tax consequences, if on or before the date on which such Net Cash
Proceeds so retained would otherwise have been required to be applied to
reinvestments or prepayments pursuant to paragraph (d) of this Section (or such
Excess Cash Flow would have been so required if it were Net Cash Proceeds), (x)
the Borrower applies an amount equal to the amount of such Net Cash Proceeds or
Excess Cash Flow to such reinvestments or prepayments as if such Net Cash
Proceeds or Excess Cash Flow had been received by the Borrower rather than such
Foreign Subsidiary, less the amount of additional taxes that would have been
payable or reserved against if such Net Cash Proceeds or Excess Cash Flow had
been repatriated (or, if less, the Net Cash Proceeds or Excess Cash Flow that
would be calculated if received by such Foreign Subsidiary) or (y) such Net Cash
Proceeds or Excess Cash Flow are applied to the repayment of Indebtedness of a
Foreign Subsidiary).

--------------------------------------------------------------------------------

79
SECTION 2.12.  Fees.  (a)  The Borrower agrees to pay to the Administrative
Agent for the account of each Revolving Lender a commitment fee, which shall
accrue at the Applicable Rate, on the average daily unused amount of the
Revolving Commitment of such Lender during the period from and including the
Closing Date to but excluding the date on which such Revolving Commitment
terminates.  Accrued commitment fees shall be payable in arrears on the last day
of March, June, September and December of each year and on the date on which the
Revolving Commitments terminate, commencing on the first such date to occur
after the date hereof.  All commitment fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).  For purposes of computing
commitment fees, a Revolving Commitment of a Lender shall be deemed to be used
to the extent of the outstanding Revolving Loans (based on Assigned Dollar
Values, in the case of Alternative Currency Loans) and LC Exposure of such
Lender.
(b)  The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Revolving Lender a participation fee with respect to its participations
in Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurodollar Revolving Loans on the
average daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Closing Date to but excluding the later of the date on which such
Lender’s Revolving Commitment terminates and the date on which such Lender
ceases to have any LC Exposure, and (ii) to each Issuing Bank a fronting fee,
which shall accrue at the rate or rates per annum separately agreed upon between
the Borrower and such Issuing Bank on the average daily amount of the LC
Exposure attributable to Letters of Credit issued by such Issuing Bank
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Closing Date to but excluding the later
of the date of termination of the Revolving Commitments and the date on which
there ceases to be any LC Exposure, as well as such Issuing Bank’s standard fees
with respect to the issuance, amendment, renewal or extension of any Letter of
Credit or processing of drawings thereunder.  Participation fees and fronting
fees accrued through and including the last day of March, June, September and
December of each year shall be payable on the third Business Day following such
last day, commencing on the first such date to occur after the Closing Date;
provided that all such fees shall be payable on the date on which the Revolving
Commitments terminate and any such fees accruing after the date on which the
Revolving Commitments terminate shall be payable on demand.  Any other fees
payable to an Issuing Bank pursuant to this paragraph shall be payable within
10 days after demand.  All participation fees and fronting fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).
(c)  The Borrower agrees to pay to each of the Administrative Agent and the
Collateral Agent, for its own account, fees payable in the amounts and at the
times separately agreed upon between the Borrower and the Administrative Agent
or Collateral Agent, as the case may be.
(d)  All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Collateral Agent or
applicable Issuing Bank, in the case of fees payable to it) for distribution, in
the case of commitment fees and participation fees, to the applicable Lenders. 
Fees paid shall not be refundable under any circumstances.

--------------------------------------------------------------------------------

80
SECTION 2.13.  Interest.  (a)  The Loans comprising each ABR Borrowing shall
bear interest at the Alternate Base Rate plus the Applicable Rate.
(b)  The Loans comprising each Eurodollar Borrowing shall bear interest (i) in
the case of a Eurodollar Borrowing denominated in Dollars or Sterling, at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate, (ii) in the case of a Eurodollar Borrowing denominated in Euro,
at the EURIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate, (iii) in the case of a Eurodollar Borrowing denominated in
Krona, at the STIBO Rate for the Interest Period in effect for such Borrowing
plus the Applicable Rate and (iv) in the case of a Eurodollar Borrowing
denominated in Pesos, at the TIIE Rate for the Interest Period in effect for
such Borrowing plus the Applicable Rate.
(c)  Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2.00% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2.00% plus the rate
applicable to ABR Loans of the Class as to which such overdue amount relates or
the Class of Lender to which such overdue amount is owing (or, if such overdue
amount is not related to a particular Class, the rate applicable to Revolving
ABR Loans) as provided in paragraph (a) of this Section.
(d)  Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Revolving Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Revolving Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.
(e)  All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed on Revolving Borrowings denominated in
Sterling shall be computed on the basis of a year of 365 days and interest
computed by reference to the Alternate Base Rate at times when the Alternate
Base Rate is based on the Prime Rate shall be computed on the basis of a year of
365 days (or 366 days in a leap year), and in each case shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).  The applicable Alternate Base Rate, Adjusted LIBO Rate, EURIBO Rate,
STIBO Rate or TIIE Rate, as the case may be, shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

--------------------------------------------------------------------------------

81
SECTION 2.14.  Alternate Rate of Interest.  If prior to the commencement of any
Interest Period for a Eurodollar Borrowing of any Class:
(a)  the Administrative Agent reasonably determines (which reasonable
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the Adjusted LIBO Rate, the
EURIBO Rate, the STIBO Rate or the TIIE Rate, as applicable, for such Interest
Period; or
(b)  the Administrative Agent is advised by a Majority in Interest of the
Lenders of such Class that the Adjusted LIBO Rate, the EURIBO Rate, the STIBO
Rate or the TIIE Rate, as applicable, for such Interest Period will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
their Loans included in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders of such Class by telephone or facsimile as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist,
(i) any Interest Election Request that requests the conversion of any Borrowing
of such Class to, or continuation of any Borrowing of such Class as, a
Eurodollar Borrowing shall be ineffective and such Borrowing shall be converted
to or continued on the last day of the Interest Period applicable thereto as (A)
if such Borrowing is denominated in Dollars, an ABR Borrowing or (B) if such
Borrowing is denominated in an Alternative Currency, as a Borrowing with an
Interest Period of one month’s duration (or 28 days’ duration, in the case of a
Borrowing denominated in Pesos) bearing interest at a rate reasonably determined
by the Administrative Agent to be the cost to the Lenders of such Class of
making or maintaining the Loans comprising such Borrowing for such period plus
the Applicable Rate with respect to Eurodollar Loans of such Class (and such
Borrowing shall be treated as a Eurodollar Borrowing for all other purposes of
this Agreement); provided that, at the request of the Administrative Agent or
the Borrower, the Administrative Agent and the Borrower shall enter into
negotiations for a period of no more than 30 days for the purpose of agreeing to
a substitute basis for determining the rate of interest to be applied to such
Borrowing and any substitute basis agreed upon shall be, with the consent of the
Lenders of such Class, binding on all parties to this Agreement, (ii) if any
Borrowing Request requests a Eurodollar Borrowing of such Class denominated in
Dollars, such Borrowing shall be made as an ABR Borrowing (or such Borrowing
shall not be made if the Borrower revokes (and in such circumstances, such
Borrowing Request may be revoked notwithstanding any other provision of this
Agreement) such Borrowing Request by telephonic notice, confirmed promptly in
writing, not later than 10:00 a.m., New York City time, on the proposed date of
such Borrowing) and (iii) if any Borrowing Request requests a Eurodollar
Revolving Borrowing of such Class denominated in an Alternative Currency, such
Borrowing shall be made as an ABR Borrowing denominated in Dollars (or such
Borrowing shall not be made if the Borrower revokes (and in such circumstances,
such Borrowing Request may be revoked notwithstanding any other provision of
this Agreement) such Borrowing request by telephonic notice, confirmed promptly
in writing, not later than 10:00 a.m., New York City time, on the proposed date
of such Borrowing); provided that if the circumstances giving rise to such
notice do not affect all applicable currencies, then Borrowings of such Class in
the currencies that are not affected shall be permitted.

--------------------------------------------------------------------------------

82
SECTION 2.15.  Increased Costs.  (a)  If any Change in Law shall:
(i)  impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate, the EURIBO rate, the
STIBO Rate or the TIIE Rate, as applicable) or any Issuing Bank;
(ii)  impose on any Lender or any Issuing Bank or the London interbank market
any other condition (other than Taxes) affecting this Agreement or Eurodollar
Loans made by such Lender or any Letter of Credit or participation therein; or
(iii)  subject the Administrative Agent, any Lender or any Issuing Bank to any
Taxes (other than (A) Indemnified Taxes and (B) Excluded Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or such
Issuing Bank of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit) or to reduce the amount of any sum received or receivable by the
Administrative Agent, such Lender or the Issuing Bank hereunder (whether of
principal, interest or otherwise) by an amount deemed by the Administrative
Agent, such Lender or Issuing Bank to be material, then the Borrower will pay to
the Administrative Agent, such Lender or such Issuing Bank, as the case may be,
such additional amount or amounts as will compensate the Administrative Agent,
such Lender or such Issuing Bank, as the case may be, for such additional costs
incurred or reduction suffered.
(b)  If any Lender or Issuing Bank determines that any Change in Law regarding
capital requirements or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or Issuing Bank’s capital or on the
capital of such Lender’s or Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Commitments of, or Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such Issuing Bank, to a level below that which such Lender or
Issuing Bank or such Lender’s or Issuing Bank’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
Issuing Bank’s policies and the policies of such Lender’s or Issuing Bank’s
holding company with respect to capital adequacy or liquidity) by an amount
deemed by such Lender or Issuing Bank to be material, then from time to time the
Borrower will pay to such Lender or Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or Issuing Bank or
such Lender’s or Issuing Bank’s holding company for any such reduction suffered.

--------------------------------------------------------------------------------

83
(c)  A certificate of a Lender or the applicable Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or Issuing Bank or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section, together with a reasonably detailed description of the basis
therefor, and including a certification by such Lender or Issuing Bank that its
claim for such compensation has been calculated and made in the same manner as
under other credit agreements with other borrowers that are similarly situated
and with respect to which the event entitling such Lender or Issuing Bank to
compensation hereunder also entitled such Lender or Issuing Bank to compensation
thereunder, shall be delivered to the Borrower and shall be conclusive absent
manifest error.  The Borrower shall pay such Lender or Issuing Bank, as the case
may be, the amount shown as due on any such certificate within 30 days after
receipt thereof.  Notwithstanding anything to the contrary in this Section 2.15,
a Lender or Issuing Bank shall not submit a claim for compensation under this
Section based upon clause (ii) of the proviso in the definition of “Change in
Law” unless it shall have determined that the making of such claim is consistent
with its general practices under similar circumstances in respect of similarly
situated borrowers with credit agreements entitling it to make such claims.
(d)  Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or  Issuing Bank’s right to demand such compensation; provided that the
Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or Issuing Bank, as the case
may be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or Issuing Bank’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.
(e)  For the avoidance of doubt, the amount or amounts payable by the Borrower
pursuant to this Section 2.15 shall not include any amount or amounts payable by
the Borrower pursuant to Section 2.19.

--------------------------------------------------------------------------------

84
SECTION 2.16.  Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Section
2.11(e) and is revoked in accordance therewith), or (d) the assignment of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.20, then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event.  In the case of a Eurodollar Loan, such
loss, cost or expense to any Lender shall be deemed to include an amount
reasonably determined by such Lender to be the excess, if any, of (i) the amount
of interest which would have accrued on the principal amount of such Loan had
such event not occurred, at the Adjusted LIBO Rate, EURIBO Rate, STIBO Rate or
TIIE Rate, as the case may be, that would have been applicable to such Loan, for
the period from the date of such event to the last day of the then current
Interest Period therefor (or, in the case of a failure to borrow, convert or
continue, for the period that would have been the Interest Period for such
Loan), over (ii) the amount of interest (as reasonably determined by such
Lender) which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for deposits in the applicable currency and of a comparable amount
and period from other banks in the eurocurrency market.  A certificate of any
Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section, together with a reasonably detailed
calculation of such amount, shall be delivered to the Borrower and shall be
conclusive absent manifest error.  The Borrower shall pay such Lender the amount
shown as due on any such certificate within 30 days after receipt thereof.
SECTION 2.17.  Taxes.  (a)  Any and all payments by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document shall be
made free and clear of and without deduction or withholding for any Taxes;
provided that if applicable law (as determined in the good faith discretion of
an applicable withholding agent) requires the deduction or withholding of any
Tax from such payments, then the applicable withholding agent shall be entitled
to make such deduction or withholding and shall timely pay the full amount
deducted or withheld to the relevant Governmental Authority in accordance with
applicable law and, if such Tax is an Indemnified Tax, then the sum payable
shall be increased as necessary so that after such deduction (including any such
deductions and withholdings applicable to additional sums payable under this
Section 2.17(a)) the Administrative Agent, Lender or Issuing Bank (as the case
may be) receives an amount equal to the sum it would have received had no such
deduction or withholding been made.

--------------------------------------------------------------------------------

85
(b)  In addition, and without duplication of paragraph (a) hereof, the Borrower
shall timely pay, or at the option of the Administrative Agent timely reimburse
it for the payment of, any Other Taxes to the relevant Governmental Authority in
accordance with applicable law.
(c)  The Borrower shall indemnify the Administrative Agent, each Lender and each
Issuing Bank, within 30 days after written demand therefor, for the full amount
of any Indemnified Taxes paid or payable by the Administrative Agent, such
Lender or such Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrower hereunder (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 2.17) and any reasonable expenses (other than Excluded Taxes)
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority; provided that the Administrative Agent or such Lender or Issuing
Bank, as the case may be, provides the Borrower with a written record therefor
setting forth in reasonable detail the basis and calculation of such amounts.
(d)  As soon as practicable after any payment of Taxes by a Loan Party to a
Governmental Authority, such Loan Party shall deliver to the Administrative
Agent the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, to the extent such a receipt is issued
therefor, or other evidence of such payment reasonably satisfactory to the
Administrative Agent.
(e)  (i)  Any Lender that is entitled to an exemption from or reduction of any
withholding Tax with respect to payments under this Agreement or any other Loan
Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable law or reasonably requested
by the Borrower or the Administrative Agent as will permit such payments to be
made without withholding or at a reduced rate.  In addition, any Lender, if
reasonably requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 2.17(e)(i)(A)-(E) and (e)(ii) below) shall not be required
if in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender. Without
limiting the generality of the foregoing, each Lender shall deliver to the
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Lender becomes
a Lender under this Agreement (and from time to time thereafter as required upon
the expiration, obsolescence or invalidity, and upon the request of the Borrower
or the Administrative Agent, but only if such Lender is legally entitled to do
so), whichever of the following is applicable:

--------------------------------------------------------------------------------

86
(A)  in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States of America is a party (x) with respect to
payments of interest under this Agreement or any other Loan Document, executed
originals of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing
an exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under this Agreement or any other Loan Document, IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;
(B)  executed originals of Internal Revenue Service Form W‑8ECI;
(C)  in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
(B) a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”), and (y) executed originals of IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable;
(D)  any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent IRS Form W‑9 or any subsequent versions thereof or
successors thereto, properly completed and duly executed, certifying that such
Lender is exempt from U.S. Federal backup withholding Tax.  If any Lender fails
to deliver Form W‑9 or any subsequent versions thereof or successors thereto as
required herein, then the Borrower may withhold from any payment to such party
an amount equivalent to the applicable backup withholding Tax imposed by the
Code, without reduction;
(E)  to the extent a Foreign Lender is not the beneficial owner (for example,
where the Foreign Lender is a partnership or participating Lender granting a
typical participation), executed originals of IRS Form W-8IMY, accompanied by
IRS Form W-8ECI, IRS W-8BEN or IRS Form W-8BEN-E, as applicable, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit G-2 or Exhibit G-3,
IRS Form W-9, and/or other certification documents from each beneficial owner,
as applicable; provided that, if the Foreign Lender is a partnership (and not a
participating Lender) and one or more direct or indirect partners of such
Foreign Lender are claiming the benefits of the exemption for portfolio interest
under section 881(c) of the Code, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit G-4 on behalf of
each such direct or indirect partner; or
(F)  executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in United States Federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by applicable law to permit the Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made.

--------------------------------------------------------------------------------

87
(ii)  If a payment made to a Lender under any Loan Document would be subject to
withholding of U.S. Federal withholding Tax under FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA, such Lender
shall deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent, such documentation prescribed by applicable law and
such additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower or the Administrative
Agent to comply with their obligations under FATCA, to determine that such
Lender has or has not complied with such Lender’s obligations under FATCA and,
as necessary, to determine the amount to deduct and withhold from such payment. 
Solely for purposes of this Section 2.17(e)(ii), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.  For purposes of this
Section 2.17(e), the term “Lender” includes any Issuing Bank.
(f)  If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
or with respect to which additional amounts have been paid pursuant to this
Section 2.17, it shall pay over such refund to the indemnifying party (but only
to the extent of indemnity payments made, or additional amounts paid under this
Section 2.17 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided that such indemnifying party, upon the
request of such indemnified party, agrees to repay the amount paid over to such
indemnifying party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to such indemnified party in the event such
indemnified party is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this paragraph (f), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (f) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid.  This paragraph (f) shall not be construed to require any
party to make available its tax returns (or any other information relating to
its Taxes which it deems confidential) to the Borrower or any other Person.

--------------------------------------------------------------------------------

88
(g)  Any Lender or Issuing Bank claiming an indemnity payment or additional
amounts payable pursuant to this Section 2.17 shall use reasonable efforts
(consistent with legal and regulatory restrictions) to file any certificate or
document reasonably requested by the Borrower following the reasonable written
request by the Borrower if the making of such a filing would avoid the need for
or reduce the amount of any such indemnity payment or additional amounts that
may thereafter accrue and would not, in the sole determination of such Lender or
Issuing Bank, require the disclosure of information that the Lender or Issuing
Bank reasonably considers confidential or be otherwise disadvantageous to such
Lender or Issuing Bank.
(h)  Each Lender shall indemnify the Administrative Agent within 10 days after
demand therefor, for the full amount of (i) any Indemnified Taxes (but only to
the extent that the Borrower has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the
Borrower to do so) and any Excluded Taxes attributable to such Lender that are
paid or payable by the Administrative Agent, and reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority, and (ii) any
Taxes attributable to such Lender’s failure to comply with the provisions of
Section 9.04(c) relating to the maintenance of a Participant Register.  A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error. 
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this paragraph
(h).
(i)  For purposes of this Section 2.17, the term “applicable law” includes
FATCA.

--------------------------------------------------------------------------------

89
SECTION 2.18.  Payments Generally; Pro Rata Treatment; Sharing of Set‑offs. 
(a)  The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to 2:00
p.m., Local Time, on the date when due, in immediately available funds, without
set‑off or counterclaim.  Any amounts received after such time on any date may,
in the discretion of the Administrative Agent, be deemed to have been received
on the next succeeding Business Day for purposes of calculating interest
thereon.  All such payments shall be made to the Administrative Agent at its
offices at 383 Madison Avenue, New York, New York (or, in the case of amounts
payable in an Alternative Currency, at such other office in London as the
Administrative Agent shall specify for such purpose by notice the Borrower),
except payments to be made directly to an Issuing Bank as expressly provided
herein and except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03
shall be made directly to the Persons entitled thereto.  The Administrative
Agent shall distribute any such payments received by it for the account of any
other Person to the appropriate recipient promptly following receipt thereof. 
If any payment hereunder shall be due on a day that is not a Business Day, the
date for payment shall be extended to the next succeeding Business Day, and, in
the case of any payment accruing interest, interest thereon shall be payable for
the period of such extension.  All payments hereunder shall be made in Dollars,
except that (i) all payments of principal or interest in respect of any Loan (or
of any amount payable under Section 2.16 or 2.19 or, at the request of the
applicable Lender, Section 2.15 or 2.17 in respect of any Loan) shall be made in
the currency in which such Loan is denominated, (ii) all payments in respect of
an LC Disbursement denominated in an Alternative Currency shall be payable in
the currency in which such LC Disbursement is denominated and (iii) all fees
payable in respect of an Alternative Currency Letter of Credit shall be payable
in the currency in which such Letter of Credit is denominated.
(b)  If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
(c)  If any Lender shall, by exercising any right of set‑off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in LC Disbursements; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant,
other than to the Borrower or any Subsidiary or Affiliate thereof in a
transaction that does not comply with the terms of Section 9.04(f) (as to which
the provisions of this paragraph shall apply).  The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

--------------------------------------------------------------------------------

90
(d)  Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or an Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the applicable
Issuing Bank, as the case may be, the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or the
applicable Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or  such Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the NYFRB Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.
(e)  If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), 2.05(d) or (e), 2.06(a) or (b), 2.17(h), 2.18(d) or
9.03(c), then the Administrative Agent may, in its discretion, notwithstanding
any contrary provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent or the Issuing Bank to satisfy such Lender’s obligations to
it under such Section until all such unsatisfied obligations are fully paid,
and/or (ii) hold any such amounts in a segregated account as cash collateral
for, and application to, any future funding obligations of such Lender under any
such Section, in the case of each of clauses (i) and (ii) of this Section
2.18(e), in any order as determined by the Administrative Agent in its
discretion.
(f)  In the event that any financial statements delivered under Section 5.01(a)
or 5.01(b), or any compliance certificate delivered under Section 5.01(c), shall
prove to have been materially inaccurate, and such inaccuracy shall have
resulted in the payment of any interest or fees at rates lower than those that
were in fact applicable for any period (based on the actual Total Net Leverage
Ratio), then, if such inaccuracy is discovered prior to the termination of the
Commitments and the repayment in full of the principal of all Loans and the
reduction of the LC Exposure to zero, the Borrower shall pay to the
Administrative Agent, for distribution to the Lenders and the Issuing Banks (or
former Lenders and Issuing Banks) as their interests may appear, the accrued
interest or fees that should have been paid but were not paid as a result of
such misstatement.

--------------------------------------------------------------------------------

91
SECTION 2.19.  Additional Reserve Costs.  (a)  [Reserved].
(b)  If and so long as any Lender lending from a branch or office located in a
Participating Member State of the European Union that has adopted the Euro is
required to comply with reserve assets, liquidity, cash margin or other
requirements imposed by the European Central Bank or the European System of
Central Banks (but excluding requirements reflected in the Statutory Reserve
Rate) in respect of any of such Lender’s Alternative Currency Loans, such Lender
may require the Borrower to pay, contemporaneously with each payment of interest
on such Loan, additional interest on such Loan at a rate per annum determined by
such Lender to be the cost to such Lender of complying with such requirements in
relation to such Loan.
(c)  Any additional interest owed pursuant to paragraph (b) above shall be
determined by the relevant Lender, which determination shall be conclusive
absent manifest error, and notified to the Borrower (with a copy to the
Administrative Agent) at least five Business Days before each date on which
interest is payable for the relevant Loan, and such additional interest so
notified to the relevant Borrower by such Lender shall be payable to the
Administrative Agent for the account of such Lender on each date on which
interest is payable for such Loan.
SECTION 2.20.  Mitigation Obligations; Replacement of Lenders.  (a)  If any
Lender requests compensation under Section 2.15, or if the Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.15 or 2.17, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not, in the reasonable judgment of such Lender, otherwise be disadvantageous to
such Lender.  The Borrower hereby agrees to pay all reasonable costs and
expenses incurred by any Lender in connection with any such designation or
assignment.

--------------------------------------------------------------------------------

92
(b)  If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or if any
Lender becomes a Defaulting Lender, Excluded Term Commitment Lender,
Non-Consenting Lender, or a Declining Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04), all its interests,
rights (other than its existing rights to payments pursuant to Section 2.15 or
2.17) and obligations under this Agreement (or, in the case of any such
assignment resulting from a Lender having become a Declining Lender or a
Non-Consenting Lender solely with respect to a specified Class of Loans, all of
its interests, rights and obligations under this Agreement as a Lender of the
Class or Classes with respect to which such Lender is a Declining Lender or a
Non-Consenting Lender) to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (A) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder (including, if applicable, the prepayment fee pursuant
to Section 2.11(h)) (if applicable, in each case only to the extent such amounts
relate to its interest as a Lender of the applicable Class), from the assignee
(to the extent of such outstanding principal and accrued interest and fees
(other than any fee payable pursuant to Section 2.11(h)) or the Borrower (in the
case of all other amounts (including any fee payable pursuant to Section
2.11(h)), (B) in the case of any such assignment resulting from a claim for
compensation under Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments and (C) in the case of any assignment resulting from a Lender becoming
a Non-Consenting Lender or a Declining Lender, the applicable assignee shall
have consented to the applicable amendment, waiver, consent or Maturity Date
Extension Request, as the case may be.  A Lender shall not be required to make
any such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.
SECTION 2.21.  [Reserved].

--------------------------------------------------------------------------------

93
SECTION 2.22.  Assigned Dollar Value.  (a)  With respect to each Alternative
Currency Borrowing, its “Assigned Dollar Value” shall mean the following:
(i)  the Dollar amount specified in the Borrowing Request therefor unless and
until adjusted pursuant to the following clause (ii), and
(ii)  as of each Revaluation Date with respect to such Alternative Currency
Borrowing, the “Assigned Dollar Value” of such Borrowing shall be adjusted to be
the Dollar Equivalent thereof (as determined by the Administrative Agent based
upon the applicable Spot Exchange Rate, which determination shall be conclusive
absent manifest error), subject to further adjustment in accordance with this
clause (ii) thereafter.
(b)  The Assigned Dollar Value of an Alternative Currency Loan shall equal the
Assigned Dollar Value of the Alternative Currency Borrowing of which such Loan
is a part multiplied by the percentage of such Borrowing represented by such
Loan.
(c)  With respect to each Alternative Currency Letter of Credit, its “Assigned
Dollar Value” shall mean the following:
(i)  the Dollar Equivalent of the amount of such Alternative Currency Letter of
Credit (as determined by the Administrative Agent based on the applicable Spot
Exchange Rate as of the date such Alternative Currency Letter of Credit was
issued, which determination shall be conclusive absent manifest error), unless
and until adjusted pursuant to the following clause (ii), and
(ii)  as of each Revaluation Date with respect to such Alternative Currency
Letter of Credit, the “Assigned Dollar Value” of such Letter of Credit shall be
adjusted to be the Dollar Equivalent thereof (as determined by the
Administrative Agent based upon the applicable Spot Exchange Rate as of the date
that is one Business Day before such Revaluation Date, which determination shall
be conclusive absent manifest error), subject to further adjustment in
accordance with this clause (ii) thereafter.
(d)  The “Assigned Dollar Value” of an LC Disbursement in respect of an
Alternative Currency Letter of Credit shall mean the Dollar Equivalent thereof
based upon the same Spot Exchange Rate used to determine the Assigned Dollar
Value of such Alternative Currency Letter of Credit in accordance with paragraph
(c) above.
(e)  The Administrative Agent shall notify the Borrower and the Lenders of any
change in the Assigned Dollar Value of any Alternative Currency Borrowing or
Alternative Currency Letter of Credit (or LC Disbursement thereunder) promptly
following determination of such change.

--------------------------------------------------------------------------------

94
SECTION 2.23.  Incremental Facilities.  (a)  The Borrower, by written notice to
the Administrative Agent, may request (x) the establishment of Incremental
Revolving Commitments and/or the establishment of Incremental Term Commitments
(Incremental Term Loans, Incremental Revolving Commitments and the Revolving
Loans made thereunder, collectively, the “Incremental Extensions of Credit”) or
(y) to incur Alternative Incremental Facility Debt; provided that the aggregate
amount of all Incremental Commitments established hereunder, together with the
aggregate principal amount of all Alternative Incremental Facility Debt and the
aggregate amount of all Designated Local Facilities (as defined in the
Collateral Agreement) that constitute Secured Cash Management Obligations (as
defined in the Collateral Agreement), shall not exceed the sum of (x)
$600,000,000, plus (y) the aggregate principal amount of all voluntary
prepayments of Term Loans and voluntary prepayments of Revolving Loans to the
extent accompanied by a permanent reduction of the Revolving Commitments
(excluding voluntary prepayments of Incremental Term Loans and Revolving Loans
and accompanying Revolving Commitment reductions, in each case, to the extent
obtained pursuant to clause (z) below), in each case, made prior to the date of
the applicable Incremental Extension of Credit) and not funded with the proceeds
of Indebtedness, plus (z) an additional amount, so long as, immediately after
giving effect to the incurrence of such additional amount (but without giving
effect to any amount incurred simultaneously in reliance on clauses (x) or (y)
above) and the application of the proceeds therefrom, but without netting the
proceeds thereof (and assuming that (A) the full amount of such Incremental
Extension of Credit or Alternative Incremental Facility Debt has been funded,
(B) all Alternative Incremental Facility Debt and each Designated Local Facility
designated as Secured Cash Management Obligations constitutes Total First Lien
Indebtedness, regardless of whether it satisfies the terms of the definition
thereof and (C) assuming that the full amount of all such Designated Local
Facilities have been funded), the First Lien Net Leverage Ratio, calculated on a
Pro Forma Basis as of the last day of the most recently ended fiscal quarter, is
equal to or less than 1.10 to 1.00.  Such notice shall set forth (i) the amount
and type of the requested Incremental Commitments and (ii) the date on which
such Incremental Commitments are requested to become effective (which shall be
not less than 10 Business Days or more than 60 days after the date of such
notice unless otherwise agreed by the Borrower and the Administrative Agent). 
Each Incremental Lender, if not already a Lender hereunder, shall be subject to
the approval of the Administrative Agent to the extent such approval would
otherwise be required pursuant to Section 9.04 and, in the case of an
Incremental Revolving Lender, each Issuing Bank to the extent such approval
would otherwise be required pursuant to Section 9.04 (which approvals shall not
be unreasonably withheld or delayed) and each Incremental Lender shall execute
all such documentation as the Administrative Agent shall reasonably specify to
evidence its Incremental Commitment and/or its status as a Lender hereunder.  No
Lender shall be obligated to provide any Incremental Extension of Credit, unless
it so agrees.

--------------------------------------------------------------------------------

95
(b)  The terms and conditions of any Incremental Revolving Commitment and Loans
and other extensions of credit to be made thereunder shall be identical to those
of the Revolving Commitments and Loans and other extensions of credit made
thereunder, and shall be treated as a single Class with such Revolving
Commitments and Loans; provided that the Borrower at its election may pay
upfront or closing fees with respect to Incremental Revolving Commitments
without paying such fees with respect to the other Revolving Commitments.  The
terms and conditions of any Incremental Term Commitments and the Incremental
Term Loans to be made thereunder shall be, except as otherwise set forth in the
applicable Incremental Facility Agreement with respect to pricing, amortization
and maturity, identical to those of the Term Commitments and the Term Loans (and
otherwise shall be on terms and subject to conditions reasonably satisfactory to
the Administrative Agent); provided that (i) the weighted average life to
maturity of any Incremental Term Loans shall be no shorter than the remaining
weighted average life to maturity of any Class of Term Loans, (ii) no
Incremental Term Maturity Date shall be earlier than the Latest Maturity Date
and (iii) if the Weighted Average Yield relating to any Incremental Term Loans
exceeds the Weighted Average Yield relating to the Tranche B Term Loans
immediately prior to the effectiveness of the applicable Incremental Facility
Agreement by more than 0.50%, then the Applicable Rate relating to the Tranche B
Term Loans shall be adjusted so that the Weighted Average Yield relating to such
Incremental Term Loans shall not exceed the Weighted Average Yield relating to
the Tranche B Term Loans by more than 0.50%; provided, however, that (x) the
requirements set forth in this clause (iii) shall not apply to any Incremental
Extensions of Credit the effective date of which is more than 12 months after
the Closing Date and (y) any increase in the Applicable Rate required pursuant
to this clause (iii) resulting from the application of any interest rate “floor”
on any Incremental Term Loan will be effected solely through the establishment
or increase of an interest rate “floor” on the Tranche B Term Loans.  Any
Incremental Term Commitments established pursuant to an Incremental Facility
Agreement that have identical terms and conditions, and any Incremental Term
Loans made thereunder, shall be designated as a separate series (each a
“Series”) of Incremental Term Commitments and Incremental Term Loans for all
purposes of this Agreement.
(c)  The Incremental Commitments shall be effected pursuant to one or more
Incremental Facility Agreements executed and delivered by Parent, the Borrower,
each Incremental Lender providing such Incremental Commitments and the
Administrative Agent; provided that no Incremental Commitments shall become
effective unless (i) on the date of effectiveness thereof, immediately after
giving effect to such Incremental Commitments, no Default shall have occurred
and be continuing (provided that if the proceeds of the applicable Incremental
Extension of Credit are to be used to finance a Limited Condition Acquisition,
then the Incremental Lenders providing such Incremental Extension of Credit may
agree to customary “limited conditionality” provisions with respect to the
condition set forth in this clause (i)), (ii) on the date of effectiveness
thereof and after giving effect to the making of Loans and issuance of Letters
of Credit thereunder, as applicable, to be made on such date, the
representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects, in each case on
and as of such date, except in the case of any such representation and warranty
that expressly relates to a prior date, in which case such representation and
warranty shall be true and correct in all material respects with respect to such
prior date (provided that if the proceeds of the applicable Incremental
Extension of Credit are to be used to finance a Limited Condition Acquisition,
then the condition precedent set forth in this clause (ii) may be limited to (x)
customary specified representations and warranties with respect to the Parent,
the Borrower and the Subsidiaries and (y) customary specified acquisition
agreement representations and warranties with respect to the Person being
acquired), (iii) the Borrower shall make any payments required to be made
pursuant to Section 2.16 in connection with such Incremental Commitments and the
related transactions under this Section, (iv) after giving effect to the
applicable Incremental Extensions of Credit and the application of the proceeds
therefrom (and assuming that the full amount of such Incremental Extension of
Credit shall have been funded as Loans on such date), (x) the Total Net Leverage
Ratio, calculated on a Pro Forma Basis as of the last day of the most recently
ended fiscal quarter of the Parent, does not exceed the Applicable Total Net
Leverage Ratio as of such day and (y) the Cash Interest Expense Coverage Ratio,
calculated on a Pro Forma Basis as of the last day of the most recently ended
fiscal quarter of the Parent, is not less than 3.00 to 1.00 (provided that if
the proceeds of the applicable Incremental Commitments are to be used to finance
a Limited Condition Acquisition, then the condition precedent set forth in this
clause (iv) may be required, at the option of the Borrower, to be satisfied as
of the date on which the binding agreement for such Limited Condition
Acquisition is entered into, rather than as of the date of effectiveness of such
Incremental Extension of Credit) and (v) the Parent and the Borrower shall have
delivered to the Administrative Agent an officer’s certificate to the effect set
forth in clauses (i), (ii), (iii) and (iv) above, together with reasonably
detailed calculations demonstrating compliance with the immediately preceding
clause (iv) and shall have satisfied all such other conditions (if any) as shall
be required pursuant to the applicable Incremental Facility Agreement.  Each
Incremental Facility Agreement may, without the consent of any Lender, effect
such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Borrower, to give effect to the provisions of this Section.

--------------------------------------------------------------------------------

96
(d)  Upon the effectiveness of an Incremental Commitment of any Incremental
Lender, (i) such Incremental Lender shall be deemed to be a “Lender” (and a
Lender in respect of Commitments and Loans of the applicable Class) hereunder,
and henceforth shall be entitled to all the rights of, and benefits accruing to,
Lenders (or Lenders in respect of Commitments and Loans of the applicable Class)
hereunder and shall be bound by all agreements, acknowledgements and other
obligations of Lenders (or Lenders in respect of Commitments and Loans of the
applicable Class) hereunder and under the other Loan Documents, and (ii) in the
case of any Incremental Revolving Commitment, (A) such Incremental Revolving
Commitment shall constitute (or, in the event such Incremental Lender already
has a Revolving Commitment, shall increase) the Revolving Commitment of such
Incremental Lender and (B) the aggregate Revolving Commitments shall be
increased by the amount of such Incremental Revolving Commitment, in each case,
subject to further increase or reduction from time to time as set forth in the
definition of the term “Revolving Commitment”.  For the avoidance of doubt, upon
the effectiveness of any Incremental Revolving Commitment, the Revolving Credit
Exposure of the Incremental Revolving Lender holding such Commitment, and the
Applicable Revolving Percentage of all the Revolving Lenders, shall
automatically be adjusted to give effect thereto.
(e)  On the date of effectiveness of any Incremental Revolving Commitments, if
any Revolving Loans are outstanding, the Borrower (i) shall prepay all Revolving
Loans then outstanding (including all accrued but unpaid interest thereon) and
(ii) may, at its option, fund such prepayment by simultaneously borrowing
Revolving Loans in accordance with this Agreement, which Revolving Loans shall
be made by the Revolving Lenders ratably in accordance with their respective
Applicable Revolving Percentage (calculated after giving effect to such
Incremental Revolving Commitments) provided that such prepayment of Revolving
Loans pursuant to this paragraph shall not be required if such Incremental
Revolving Commitments are effected entirely by ratably increasing the Revolving
Commitments of the existing Revolving Lenders.  The payments made pursuant to
clause (i) above in respect of each Eurodollar Loan shall be subject to Section
2.16.
(f)  The Administrative Agent shall notify the Lenders promptly upon receipt by
the Administrative Agent of any notice from the Borrower referred to in
Section 2.23(a) and of the effectiveness of any Incremental Commitments, in each
case advising the Lenders of the details thereof and, in the case of
effectiveness of any Incremental Revolving Commitments, of the Applicable
Revolving Percentages of the Revolving Lenders after giving effect thereto and
of the prepayments and borrowings required to be made pursuant to Section
2.23(e).

--------------------------------------------------------------------------------

97
SECTION 2.24.  Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Revolving Lender becomes a Defaulting Lender,
then the following provisions shall apply for so long as such Revolving Lender
is a Defaulting Lender:
(a)  commitment fees shall cease to accrue on the unused amount of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.12(a);
(b)  the Revolving Commitment and Revolving Credit Exposure of such Defaulting
Lender shall not be included in determining whether the Required Lenders or any
other requisite Lenders have taken or may take any action hereunder or under any
other Loan Document (including any consent to any amendment, waiver or other
modification pursuant to Section 9.02); provided that any amendment, waiver or
other modification requiring the consent of all Lenders or all Lenders affected
thereby shall, except as otherwise provided in Section 9.02, require the consent
of such Defaulting Lender in accordance with the terms hereof;
(c)  if any LC Exposure exists at the time such Revolving Lender becomes a
Defaulting Lender then:
(i)  the LC Exposure (other than any portion thereof attributable to
unreimbursed LC Disbursements with respect to which such Defaulting Lender shall
have funded its participation as contemplated by Sections 2.05(d) and 2.05(e))
of such Defaulting Lender shall be reallocated among the Non-Defaulting Lenders
in accordance with their respective Applicable Revolving Percentages but only to
the extent that the sum of all Non-Defaulting Lenders’ Revolving Credit
Exposures after giving effect to such reallocation would not exceed the sum of
all Non-Defaulting Lenders’ Revolving Commitments; provided that no reallocation
under this clause (i) shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation;
(ii)  if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall, within one Business Day following
notice by the Administrative Agent, cash collateralize for the benefit of the
Issuing Banks the portion of such Defaulting Lender’s LC Exposure that has not
been reallocated in accordance with the procedures set forth in Section 2.05(i)
for so long as such LC Exposure is outstanding;
(iii)  if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay participation fees to such Defaulting Lender pursuant to Section
2.12(b) with respect to such portion of such Defaulting Lender’s LC Exposure for
so long as such Defaulting Lender’s LC Exposure is cash collateralized;

--------------------------------------------------------------------------------

98
(iv)  if any portion of the LC Exposure of such Defaulting Lender is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Sections 2.12(a) and 2.12(b) shall be adjusted to give effect to such
reallocation; and
(v)  if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any Issuing Bank or any other
Lender hereunder, all participation fees payable under Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Banks (and allocated among them ratably based on the amount of such Defaulting
Lender’s LC Exposure attributable to Letters of Credit issued by each Issuing
Bank) until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and
(d)  so long as such Revolving Lender is a Defaulting Lender, no Issuing Bank
shall be required to issue, amend, renew or extend any Letter of Credit, unless,
in each case, it is satisfied that the related exposure and the Defaulting
Lender’s then outstanding LC Exposure will be fully covered by the Revolving
Commitments of the Non-Defaulting Lenders and/or cash collateral provided by the
Borrower in accordance with Section 2.24(c), and participating interests in any
such issued, amended, renewed or extended Letter of Credit will be allocated
among the Non-Defaulting Lenders in a manner consistent with Section 2.24(c)(i)
(and such Defaulting Lender shall not participate therein).
In the event that (i) a Bankruptcy Event or a Bail-In Action with respect to the
parent of any Revolving Lender Parent shall occur following the date hereof and
for so long as such event shall continue or (ii) any Issuing Bank has a good
faith belief that any Revolving Lender has defaulted in fulfilling its
obligations under one or more other agreements in which such Lender commits to
extend credit, such Issuing Bank shall not be required to issue, amend, renew or
extend any Letter of Credit, unless such Issuing Bank, shall have entered into
arrangements with the Parent and the Borrower or the applicable Revolving
Lender, satisfactory to such Issuing Bank, to defease any risk to it in respect
of such Lender hereunder.
In the event that the Administrative Agent, Parent, the Borrower and each
Issuing Bank each agree that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then the LC Exposure
of the Revolving Lenders shall be readjusted to reflect the inclusion of such
Lender’s Revolving Commitment and on such date such Lender shall purchase at par
such of the Revolving Loans of the other Revolving Lenders as the Administrative
Agent shall determine may be necessary in order for such Revolving Lender to
hold such Loans in accordance with its Applicable Revolving Percentage; provided
that no adjustments will be made retroactively with respect to fees accrued or
payments made by or on behalf of the Borrower while such Revolving Lender was a
Defaulting Lender; provided further that, except as otherwise expressly agreed
by the affected parties, no change hereunder from a Defaulting Lender to a
Non-Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from such Revolving Lender’s having been a Defaulting
Lender.

--------------------------------------------------------------------------------

99
SECTION 2.25.  Extension of Maturity Date.  (a)  The Borrower may, by delivery
of a Maturity Date Extension Request to the Administrative Agent (who shall
promptly deliver a copy thereof to each of the Lenders of the applicable Class)
not less than 30 days prior to the then existing Maturity Date for the
applicable Class of Commitments and/or Loans hereunder to be extended (the
“Existing Maturity Date”), request that the Lenders of such Class extend the
Existing Maturity Date in accordance with this Section.  Each Maturity Date
Extension Request shall (i) specify the applicable Class of Commitments and/or
Loans hereunder to be extended, (ii) specify the date to which the applicable
Maturity Date is sought to be extended, (iii) specify the changes, if any, to
the Applicable Rate to be applied in determining the interest payable on the
Loans of, and fees payable hereunder to, Consenting Lenders (as defined below)
in respect of that portion of their Commitments and/or Loans extended to such
new Maturity Date and the time as of which such changes will become effective
(which may be prior to the Existing Maturity Date) and (iv) specify any other
amendments or modifications to this Agreement to be effected in connection with
such Maturity Date Extension Request; provided that no such changes or
modifications requiring approvals pursuant to the provisos to Section 9.02(b)
shall become effective prior to the then Existing Maturity Date unless such
other approvals have been obtained.  In the event that a Maturity Date Extension
Request shall have been delivered by the Borrower, each applicable Lender shall
have the right to agree to the extension of the Existing Maturity Date and other
matters contemplated thereby on the terms and subject to the conditions set
forth therein (each Lender of the applicable Class agreeing to the Maturity Date
Extension Request being referred to herein as a “Consenting Lender” and each
Lender of the applicable Class not agreeing thereto being referred to herein as
a “Declining Lender”), which right may be exercised by written notice thereof,
specifying the maximum amount of the Commitment and/or Loans of such Lender with
respect to which such Lender agrees to the extension of the Maturity Date,
delivered to the Borrower (with a copy to the Administrative Agent) not later
than a day to be agreed upon by the Borrower and the Administrative Agent
following the date on which the Maturity Date Extension Request shall have been
delivered by the Borrower (it being understood and agreed that any Lender that
shall have failed to exercise such right as set forth above shall be deemed to
be a Declining Lender).  If a Lender elects to extend only a portion of its then
existing Commitment and/or Loans, it will be deemed for purposes hereof to be a
Consenting Lender in respect of such extended portion and a Declining Lender in
respect of the remaining portion of its Commitment and/or Loans, and the
aggregate principal amount of each Type of Loans of the applicable Class of such
Lender shall be allocated ratably among the extended and non-extended portions
of the Loans of such Lender based on the aggregate principal amount of such
Loans so extended and not extended.  If Consenting Lenders shall have agreed to
such Maturity Date Extension Request in respect of Commitments and/or Loans held
by them, then, subject to paragraph (c) of this Section, on the date specified
in the Maturity Date Extension Request as the effective date thereof, (i) the
Existing Maturity Date of the applicable Commitments and/or Loans shall, as to
the Consenting Lenders, be extended to such date as shall be specified therein,
(ii) the terms and conditions of the applicable Commitments and/or Loans of the
Consenting Lenders (including interest and fees (including Letter of Credit
fees) payable in respect thereof) shall be modified as set forth in the Maturity
Date Extension Request and (iii) such other modifications and amendments hereto
specified in the Maturity Date Extension Request shall (subject to any required
approvals (including those of the Required Lenders) having been obtained) become
effective.  The Borrower, the Administrative Agent and the Consenting Lenders
shall enter into an amendment to this Agreement (an “Extension Agreement”) to
effect such modifications as may be necessary to reflect the terms of the
Maturity Date Extension Request.
(b)  If a Maturity Date Extension Request has become effective hereunder:

--------------------------------------------------------------------------------

100
(A)  solely in respect of a Maturity Date Extension Request that has become
effective in respect of the Revolving Commitments, not later than the fifth
Business Day prior to the Existing Maturity Date, the Borrower shall make
prepayments of Revolving Loans and shall provide cash collateral in respect of
Letters of Credit in the manner set forth in Section 2.05(j), such that, after
giving effect to such prepayments and such provision of cash collateral, the
Aggregate Revolving Credit Exposure as of such date will not exceed the
aggregate Revolving Commitments of the Consenting Lenders extended pursuant to
this Section (and the Borrower shall not be permitted thereafter to request any
Revolving Loan or any issuance, amendment, renewal or extension of a Letter of
Credit if, after giving effect thereto, the Aggregate Revolving Credit Exposure
would exceed the aggregate amount of the Revolving Commitments so extended);
(B)  solely in respect of a Maturity Date Extension Request that has become
effective in respect of the Revolving Commitments, on the Existing Maturity
Date, the Revolving Commitment of each Declining Lender shall, to the extent not
assumed, assigned or transferred as provided in paragraph (b) of this Section,
terminate, and the Borrower shall repay all the Revolving Loans of each
Declining Lender, to the extent such Loans shall not have been so purchased,
assigned and transferred, in each case together with accrued and unpaid interest
and all fees and other amounts owing to such Declining Lender hereunder, it
being understood and agreed that, subject to satisfaction of the conditions set
forth in Section 4.02, such repayments may be funded with the proceeds of new
Revolving Borrowings made simultaneously with such repayments by the Consenting
Lenders, which such Revolving Borrowings shall be made ratably by the Consenting
Lenders in accordance with their extended Revolving Commitments; and
(C)  solely in respect of a Maturity Date Extension Request that has become
effective in respect of a Class of Term Loans, on the Existing Maturity Date,
the Borrower shall repay all the Loans of such Class of each Declining Lender,
to the extent such Loans shall not have been so purchased, assigned and
transferred, in each case together with accrued and unpaid interest and all fees
and other amounts owing to such Declining Lender hereunder, it being understood
and agreed that, subject to satisfaction of the conditions set forth in Section
4.02, such repayments may be funded with the proceeds of new Revolving
Borrowings made simultaneously with such repayments by the Revolving Lenders.
(c)  The effectiveness of any Extension Agreement shall be subject to the
satisfaction on the date thereof of each of the conditions set forth in
Section 4.02 and, to the extent reasonably requested by the Administrative
Agent, receipt by the Administrative Agent of (i) customary legal opinions,
board resolutions and officers’ certificates of the type delivered on the
Closing Date other than changes to such legal opinions resulting from a change
in law, change in fact or change to counsel’s form of opinion reasonably
satisfactory to the Administrative Agent and (ii) reaffirmation agreements
and/or such amendments to the Security Documents as may be reasonably requested
by the Administrative Agent in order to ensure that the Commitments and Loans of
the Consenting Lenders are provided with the benefit of the applicable Loan
Documents.

--------------------------------------------------------------------------------

101
(d)  Notwithstanding any provision of this Agreement to the contrary, it is
hereby agreed that no extension of an Existing Maturity Date in accordance with
the express terms of this Section, or any amendment or modification of the terms
and conditions of the Commitments and the Loans of the Consenting Lenders
effected pursuant thereto, shall be deemed to (i) violate the last sentence of
Section 2.08(c) or Section 2.18(b) or 2.18(c) or any other provision of this
Agreement requiring the ratable reduction of Commitments or the ratable sharing
of payments or (ii) require the consent of all Lenders or all affected Lenders
under Section 9.02(b); provided that notwithstanding anything to the contrary in
this Section 2.25 or otherwise, except with respect to the termination of the
Revolving Commitments of Declining Lenders on the Existing Maturity Date
applicable thereto and the repayment of outstanding Revolving Loans in
connection therewith, each Revolving Borrowing, each repayment or prepayment of
each Revolving Borrowing and each reduction of the Revolving Commitments shall
be made on a pro rata basis among the Revolving Lenders in accordance with their
respective Revolving Commitments, without regard to whether such Lenders are
Consenting Lenders or Declining Lenders.
SECTION 2.26.  Refinancing Facilities.  (a)   On one or more occasions after the
Closing Date, the Borrower may obtain, from any Lender or any other bank,
financial institution or other institutional lender or investor that agrees to
provide any portion of Refinancing Term Loans or Refinancing Revolving
Commitments pursuant to a Refinancing Facility Agreement in accordance with this
Section 2.26 (each, a “Refinancing Lender”) (provided that the Administrative
Agent and each Issuing Bank shall have consented (such consent not to be
unreasonably withheld or delayed) to such Refinancing Lender’s making such
Refinancing Term Loans or providing such Refinancing Revolving Commitments to
the extent such consent, if any, would be required under Section 9.04(b) for an
assignment of Loans or Revolving Commitments, as applicable, to such Refinancing
Lender), Credit Agreement Refinancing Indebtedness in respect of all or any
portion of Term Loans or Revolving Loans (which, for the purposes of this
Section, shall include Refinancing Revolving Loans) (or unused Revolving
Commitments (which, for purposes of this Section, shall include Refinancing
Revolving Commitments)) then outstanding under this Agreement, in the form of
Refinancing Term Loans, Refinancing Term Commitments, Refinancing Revolving
Commitments or Refinancing Revolving Loans pursuant to a Refinancing Facility
Agreement; provided that notwithstanding anything to the contrary in this
Section 2.26 or otherwise, (i) the borrowing and repayment (except for (A)
payments of interest and fees at different rates on Refinancing Revolving
Commitments (and related outstandings), (B) repayments required upon the
maturity date of the Refinancing Revolving Commitments and (C) repayment made in
connection with a permanent repayment and termination of commitments (subject to
clause (ii) below)) of Loans with respect to Refinancing Revolving Commitments
after the date of obtaining any Refinancing Revolving Commitments shall be made
on a pro rata basis with all other Revolving Commitments, (ii) the permanent
repayment of Revolving Loans with respect to, and termination of, Refinancing
Revolving Commitments after the date of obtaining any Refinancing Revolving
Commitments shall be made on a pro rata basis with all other Revolving
Commitments and (iii) assignments and participations of Refinancing Revolving
Commitments and Refinancing Revolving Loans shall be governed by the same
assignment and participation provisions applicable to Revolving Commitments and
Revolving Loans.

--------------------------------------------------------------------------------

102
(b)  The effectiveness of any Refinancing Facility Agreement shall be subject to
the satisfaction on the date thereof of each of the conditions set forth in
Section 4.02 and, to the extent reasonably requested by the Administrative
Agent, receipt by the Administrative Agent of (i) customary legal opinions,
board resolutions and officers’ certificates of the type delivered on the
Closing Date other than changes to such legal opinions resulting from a change
in law, change in fact or change to counsel’s form of opinion reasonably
satisfactory to the Administrative Agent and (ii) reaffirmation agreements
and/or such amendments to the Security Documents as may be reasonably requested
by the Administrative Agent in order to ensure that such Credit Agreement
Refinancing Indebtedness is provided with the benefit of the applicable Loan
Documents.
(c)  Each issuance of Credit Agreement Refinancing Indebtedness under
Section 2.26(a) shall be in an aggregate principal amount that is (x) not less
than $10,000,000 and (y) an integral multiple of $1,000,000 in excess thereof
(provided that such amount may be less than $10,000,000, and not in an increment
of $1,000,000, if such amount is equal to (1) the entire outstanding principal
amount of Refinanced Debt that is in the form of Term Loans or (2) the entire
outstanding principal amount of Refinanced Debt (or commitments) that is in the
form of Revolving Commitments).
(d)  Each of the parties hereto hereby agrees that this Agreement and the other
Loan Documents may be amended pursuant to a Refinancing Facility Agreement,
without the consent of any other Lenders, to the extent (but only to the extent)
necessary to (i) reflect the existence and terms of the Credit Agreement
Refinancing Indebtedness incurred pursuant thereto and (ii) effect such other
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 2.26, including any
amendments necessary to treat the applicable Loans and/or Commitments
established under the Refinancing Facility Agreement as a new Class of Loans
and/or Commitments hereunder, and the Lenders hereby expressly authorize the
Administrative Agent to enter into any such Refinancing Facility Agreement.
This Section 2.26 shall supersede any provisions in Section 2.18 or Section 9.02
to the contrary solely to the extent provided in this Section 2.26.

--------------------------------------------------------------------------------

103
ARTICLE III

Representations and Warranties
Each of the Parent and the Borrower represents and warrants to the Lenders that:
SECTION 3.01.  Organization; Powers.  Each of the Parent and the Restricted
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.
SECTION 3.02.  Authorization; Enforceability.  The Transactions entered or to be
entered into by each Loan Party are within such Loan Party’s corporate powers
and have been duly authorized by all necessary corporate and, if required,
stockholder action.  This Agreement has been duly executed and delivered by the
Parent and the Borrower and constitutes, and each other Loan Document to which
any Loan Party is or is to be a party constitutes, or when executed and
delivered by such Loan Party, will constitute, a legal, valid and binding
obligation of the Parent, the Borrower and such other Loan Party (as the case
may be), enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.
SECTION 3.03.  Governmental Approvals; No Conflicts.  The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect and except registrations and filings
necessary to perfect Liens created under the Loan Documents, (b) will not
violate any applicable law or regulation or the charter, by‑laws or other
organizational documents of any Loan Party or any order of any Governmental
Authority, (c) will not violate or result in a default under any indenture,
agreement or other instrument binding upon the Parent or any Restricted
Subsidiary or its assets the violation or breach of which would result in or
would reasonably be expected to result in a Material Adverse Effect, or give
rise to a right thereunder to require any payment to be made by the Parent or
any Restricted Subsidiary, and (d) will not result in the creation or imposition
of any Lien on any asset of the Parent or any Restricted Subsidiary, except
Liens created under the Loan Documents.
SECTION 3.04.  Financial Condition; No Material Adverse Change.
(a)  The Parent has heretofore furnished to the Lenders (i)the consolidated
balance sheet of each of (x) the Parent and (y) the Target as of December 31,
2016, December 31, 2015 and December 31, 2014, and (ii) the statements of
income, stockholders equity and cash flows of each of (x) the Parent and (y) the
Target (or such relevant predecessor) for December 31, 2016, December 31, 2015
and December 31, 2014, reported, in the case of clauses (i) and (ii) on by
Deloitte & Touche LLP, independent public accountants, in the case of the
financial statements of the Parent, and KPMG LLP, independent public
accountants, in the case of the financial statements of the Target.  Such
financial statements present fairly, in all material respects, the financial
position and results of operations and cash flows of the Parent and its
consolidated Subsidiaries as of such dates and for such periods in accordance
with GAAP.

--------------------------------------------------------------------------------

104
(b)  [Reserved].
(c)  Since December 31, 2016, there has been no material adverse change in the
business, assets, operations or financial condition of the Parent and the
Restricted Subsidiaries, taken as a whole.
SECTION 3.05.  Litigation and Environmental Matters.  (a)  There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Parent or the Borrower, threatened
against or affecting the Parent or any Restricted Subsidiary (i) as to which
there is a reasonable possibility of an adverse determination and that, if
adversely determined, would reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or (ii) that involve any of the Loan Documents or the Transactions.
(b)  Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, would not reasonably be expected
to result in a Material Adverse Effect, neither the Parent nor any Restricted
Subsidiary (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.
(c)  Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in,
or materially increased the likelihood of, a Material Adverse Effect.
SECTION 3.06.  Compliance with Laws and Agreements.  Each of the Parent and the
Restricted Subsidiaries is in compliance with all laws, regulations and orders
of any Governmental Authority applicable to it or its property and all
indentures, agreements and other instruments binding upon it or its property,
except where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.  No Default has
occurred and is continuing.
SECTION 3.07.  Investment Company Status.  Neither the Parent nor any other Loan
Party is required to register as an “investment company” as that term is defined
in the Investment Company Act of 1940.

--------------------------------------------------------------------------------

105
SECTION 3.08.  Taxes.  Each of the Parent and the Restricted Subsidiaries has
timely filed or caused to be filed all Federal and other material Tax returns
and reports required to have been filed and has paid or caused to be paid all
Taxes required to have been paid by it, except (a) Taxes that are being
contested in good faith by appropriate proceedings and for which the Parent or
such Restricted Subsidiary, as applicable, has set aside on its books adequate
reserves or (b) to the extent that the failure to do so would not reasonably be
expected to result in a Material Adverse Effect.
SECTION 3.09.  ERISA.  (a)  Each of the Parent and its ERISA Affiliates is in
compliance in all material respects with the applicable provisions of ERISA and
the Code and the regulations and published interpretations thereunder.  No ERISA
Event has occurred or is reasonably expected to occur that, when taken together
with all other such ERISA Events, would reasonably be expected to result in a
Material Adverse Effect.
(b)  Each Foreign Pension Plan is in compliance in all material respects with
all requirements of law applicable thereto and the respective requirements of
the governing documents for such plan.  With respect to each Foreign Pension
Plan, none of the Parent, its Affiliates or any of their respective directors,
officers, employees or agents has engaged in a transaction that could subject
the Parent or any Restricted Subsidiary, directly or indirectly, to a tax or
civil penalty that would reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.  With respect to each Foreign
Pension Plan, reserves have been established in the financial statements
furnished to Lenders in respect of any unfunded liabilities in accordance with
applicable law or, where required, in accordance with ordinary accounting
practices in the jurisdiction in which such Foreign Pension Plan is maintained. 
The aggregate unfunded liabilities with respect to such Foreign Pension Plans
would not reasonably be expected to result in a Material Adverse Effect.
SECTION 3.10.  Disclosure.  None of the reports, financial statements or other
information furnished by or on behalf of the Parent or the Borrower to the
Administrative Agent or any Lender in connection with the negotiation of the
Loan Documents or delivered thereunder, taken as a whole, contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information or any information concerning future proposed and intended
activities of the Parent and the Restricted Subsidiaries, the Parent and the
Borrower represent only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time (it being understood that
such projections and information are forward looking statements which by their
nature are subject to significant uncertainties and contingencies, many of which
are beyond the Parent’s and the Borrower’s control, and that actual results may
differ, perhaps materially, from those expressed or implied in such forward
looking statements, and no assurance can be given that the projections will be
realized).
SECTION 3.11.  Federal Reserve Regulations.  None of the Parent or any
Restricted Subsidiary is engaged or will engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U of the Board) or extending credit for the
purpose of purchasing or carrying margin stock.  The Borrower will not use the
proceeds of the Loans, directly or indirectly, for any purpose that is in
violation of any of Regulations T, U and X of the Board.

--------------------------------------------------------------------------------

106
SECTION 3.12.  Properties.  (a)  Each of the Parent and its Restricted
Subsidiaries has good title to, or valid leasehold interests in, all its real
and personal property material to its business (including its Mortgaged
Properties), except for minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes and any other Liens permitted under
Section 6.02.
(b)  Each of the Parent and its Restricted Subsidiaries owns, or is licensed to
use, all Intellectual Property material to the business of the Parent and the
Restricted Subsidiaries (taken as a whole) as presently conducted, and the use
thereof by the Parent and its Restricted Subsidiaries does not infringe upon the
rights of any other Person, except for any such infringements that, individually
or in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect.
(c)  As of the Closing Date, no Loan Party has received notice of, or has
knowledge of, any pending or contemplated condemnation proceeding affecting any
Mortgaged Property or any sale or disposition thereof in lieu of condemnation. 
Neither any Mortgaged Property nor any interest therein owned by a Loan Party is
subject to any right of first refusal, option or other contractual right to
purchase such Mortgaged Property or interest therein.
SECTION 3.13.  Collateral Matters.  (a)  The Collateral Agreement, upon
execution and delivery thereof by the parties thereto, will create in favor of
the Collateral Agent, for the benefit of the Secured Parties, a valid and
enforceable security interest in the Collateral (as defined therein) and
(i) when the Collateral (as defined therein) constituting certificated
securities (as defined in the Uniform Commercial Code) is delivered to the
Collateral Agent, together with instruments of transfer duly endorsed in blank,
the security interest created under the Collateral Agreement will constitute a
fully perfected security interest in all right, title and interest of the
pledgors thereunder in such Collateral, prior and superior in right to any other
Person, and (ii) when financing statements in appropriate form are filed in the
applicable filing offices, the security interest created under the Collateral
Agreement will constitute a fully perfected security interest in all right,
title and interest of the Loan Parties in the remaining Collateral (as defined
therein) to the extent perfection can be obtained by filing Uniform Commercial
Code financing statements, prior and superior to the rights of any other Person,
except for rights secured by Liens permitted by Section 6.02.
(b)  Each Mortgage, upon execution and delivery thereof by the parties thereto,
will create in favor of the Collateral Agent, for the benefit of the Secured
Parties, a legal, valid and enforceable security interest in all the applicable
mortgagor’s right, title and interest in and to the Mortgaged Properties subject
thereto and the proceeds thereof, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and general principles of equity, regardless of whether considered in a
proceeding in equity or at law, and when the Mortgages have been recorded or
filed, as applicable, in the jurisdictions specified therein, the Mortgages will
constitute a fully perfected security interest in all right, title and interest
of the mortgagors in the Mortgaged Properties and the proceeds thereof, prior
and superior in right to any other Person, but subject to Liens permitted by
Section 6.02.

--------------------------------------------------------------------------------

107
(c)  Upon the recordation of the Collateral Agreement (or a short-form security
agreement in form and substance reasonably satisfactory to the Borrower and the
Administrative Agent) with the United States Copyright Office pursuant to 17
U.S.C. § 205 and the regulations thereunder or with the United States Patent and
Trademark Office, as applicable, and the filing of the financing statements
referred to in paragraph (a) of this Section, the security interest created
under the Collateral Agreement will constitute a fully perfected security
interest in all right, title and interest of the Loan Parties in the
Intellectual Property (as defined in the Collateral Agreement) in which a
security interest may be perfected by filing in the United States of America, in
each case prior and superior in right to any other Person, but subject to Liens
permitted by Section 6.02 (it being understood that subsequent recordings in the
United States Copyright Office or the United States Patent and Trademark Office
may be necessary to perfect a security interest in such Intellectual Property
acquired by the Loan Parties after the Closing Date).
(d)  Each Security Document, other than any Security Document referred to in the
preceding paragraphs of this Section, upon execution and delivery thereof by the
parties thereto and the making of the filings and taking of the other actions
provided for therein, will be effective under applicable law to create in favor
of the Collateral Agent, for the benefit of the Secured Parties, a valid and
enforceable security interest in the Collateral subject thereto, and will
constitute a fully perfected security interest in all right, title and interest
of the Loan Parties in the Collateral subject thereto, prior and superior to the
rights of any other Person, except for rights secured by Liens permitted by
Section 6.02.
(e)  This Section 3.13 shall not apply during any Collateral Release Period.
SECTION 3.14.  Anti-Corruption Laws and Sanctions.  The Parent has implemented
and maintains in effect policies and procedures reasonably designed to ensure
compliance by the Parent and its Subsidiaries and their directors, officers,
employees and agents with applicable Anti-Corruption Laws and Sanctions, and the
Parent and its Subsidiaries and their respective officers and directors and, to
the knowledge of the Parent and the Borrower, their respective employees and
agents, are in compliance with applicable Anti-Corruption Laws and Sanctions in
all material respects.  None of (a) the Parent or any Subsidiary, (b) to the
knowledge of the Parent or the Borrower, any director, officer or employee of
the Parent or any Subsidiary or (c) to the knowledge of the Parent or the
Borrower, any agent of the Parent or any Subsidiary that will act in any
capacity in connection with or benefit directly from the credit facility
established hereby, is a Sanctioned Person or in violation of any applicable
Sanctions.  No Borrowing or Letter of Credit, use of proceeds or other
transaction contemplated by this Agreement will violate applicable
Anti-Corruption Laws or applicable Sanctions.

--------------------------------------------------------------------------------

108
SECTION 3.15.  Insurance.  Schedule 3.15 sets forth a true, complete and correct
description of all insurance maintained by or on behalf of the Parent or any
Loan Party as of the Closing Date.  As of the Closing Date, such insurance is in
full force and effect and all premiums in respect of such insurance have been
paid.  The Parent and the Borrower believe that the insurance maintained by or
on behalf of the Parent, the Borrower and the other Restricted Subsidiaries is
in such amounts (with no greater risk retention) and against such risks as is
adequate.
SECTION 3.16.  Use of Proceeds.  The proceeds of the Tranche A Term Loans and
the Tranche B Term Loans, together with the proceeds of the Revolving Loans made
on the Closing Date and the proceeds of the New Senior Notes, will be used by
the Borrower on the Closing Date solely to pay the Transaction Costs, to
consummate the Existing Indebtedness Refinancing, to pay the cash portion of the
Merger Consideration (as defined in the Purchase Agreement) and for general
corporate purposes.  The proceeds of the Revolving Loans after the Closing Date
will be used for general corporate purposes.  Letters of Credit will be issued
only to support the operations in the ordinary course of business of the Parent
and the Restricted Subsidiaries.
SECTION 3.17.  Solvency.  As of the Closing Date, after giving effect to the
Transactions and giving effect to the rights of indemnification, subrogation and
contribution under the Collateral Agreement, (a) the sum of the debt and
liabilities (subordinated, contingent or otherwise) of the Parent and its
Subsidiaries, taken as a whole and on a consolidated basis, does not exceed the
fair value of the assets (at a fair valuation) of the Parent and its
Subsidiaries, taken as a whole and on a consolidated basis, (b) the present fair
saleable value of the assets (at a fair valuation) of the Parent and its
Subsidiaries, taken as a whole and on a consolidated basis, is greater than the
amount that will be required to pay the probable liabilities of the Parent and
its Subsidiaries, taken as a whole and on a consolidated basis, on their debts
and other liabilities subordinated, contingent or otherwise as they become
absolute and matured; (c) the capital of the Parent and its Subsidiaries, taken
as a whole and on a consolidated basis, is not unreasonably small in relation to
the business of the Parent and its Subsidiaries, taken as a whole and on a
consolidated basis, as conducted or contemplated as of the date hereof; and (d)
the Parent and its Subsidiaries, taken as a whole and on a consolidated basis,
have not incurred and do not intend to incur, or believe that they will incur,
debts or other liabilities (including current obligations and contingent
liabilities) beyond their ability to pay such debt or other liabilities as they
become due (whether at maturity or otherwise).  For the purposes hereof, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

--------------------------------------------------------------------------------

109
ARTICLE IV

Conditions
SECTION 4.01.  Effectiveness.  The obligations of the Lenders to make Loans and
of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):
(a)  The Administrative Agent shall have received from each party hereto either
(i) a counterpart of this Agreement signed on behalf of such party or
(ii) written evidence satisfactory to the Administrative Agent (which may
include facsimile transmission or other electronic imaging of a signed signature
page of this Agreement) that such party has signed a counterpart of this
Agreement.
(b)  The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent, the Collateral Agent, the Issuing Banks
and the Lenders) of each of (i) Shearman & Sterling LLP, counsel for the Parent,
the Borrower and the Subsidiaries, and (ii) local counsel in each jurisdiction
where a Loan Party is organized and the laws of which are not covered by the
opinion letter referred to in clause (i) of this paragraph, in each case (A)
dated as of the Closing Date and (B) in form and substance reasonably
satisfactory to the Administrative Agent.  The Borrower hereby requests such
counsel to deliver such opinions.
(c)  The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of each Loan Party,
the authorization of the Transactions and any other legal matters relating to
the Loan Parties, the Loan Documents or the Transactions, all in form and
substance reasonably satisfactory to the Administrative Agent and its counsel.
(d)  The Administrative Agent shall have received a certificate, dated the
Closing Date and signed by a Financial Officer of the Borrower, confirming
compliance with the conditions set forth in paragraphs (g) and (m) of this
Section.
(e)  The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Closing Date, including reimbursement or payment
of all out-of-pocket expenses (including fees, charges and disbursements of
counsel) required to be reimbursed or paid by any Loan Party hereunder, under
any other Loan Document or under any other agreement entered into by any of the
Arrangers, the Administrative Agent and the Lenders, on the one hand, and any of
the Loan Parties, on the other hand.
(f)  The Collateral Requirement shall have been satisfied, subject to the
penultimate paragraph of this Section, and the Administrative Agent, on behalf
of the Secured Parties, shall have a security interest in the Collateral of the
type and priority described in each Security Document.

--------------------------------------------------------------------------------

110
(g)  The Transactions shall have been consummated or shall be consummated
simultaneously with the initial funding of the Loans on the Closing Date in
accordance with applicable law and the Purchase Agreement (without giving effect
to any amendments, waivers or consents to the Purchase Agreement that are
materially adverse to the Lenders and not approved by the Arrangers).
(h)  Since the date of the Purchase Agreement, there shall not have occurred a
Target Material Adverse Effect.
(i)  The Existing Indebtedness Refinancing shall have occurred and the Borrower
shall have delivered to the Administrative Agent customary payoff letters or
other evidence of repayment reasonably satisfactory to the Administrative Agent
with respect to the indebtedness being refinanced including, in the case of the
Target Notes, evidence that the trustee under the Target Notes indenture has
received substantially simultaneously with the initial Borrowing on the Closing
Date all funds required for the redemption or satisfaction and discharge of the
Target Notes.  After giving effect to the Transactions and the other
transactions contemplated hereby, the Parent and its Subsidiaries shall have
outstanding no Indebtedness for borrowed money or preferred stock other than
(a) the Loans and Letters of Credit, (b) the Senior Notes and (c) Indebtedness
specified on Schedule 6.01 hereto.
(j)  The Administrative Agent shall have received the financial statements,
opinions and certificates referred to in Sections 3.04(a) and 3.04(b).
(k)  The Administrative Agent shall have received a certificate from the chief
financial officer of the Parent in substantially the form of Exhibit H hereto
confirming the solvency of the Parent and its Subsidiaries on a consolidated
basis after giving effect to the Transactions.
(l)  The Administrative Agent shall have received, at least three business days
prior to the Closing Date, all documentation and other information required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations with respect to the Borrower and each
Guarantor, including the USA PATRIOT Act, in each case to the extent requested
in writing at least ten business days prior to the Closing Date.
(m)  Each of (i) the Specified Representations and (ii) the Specified Purchase
Agreement Representations, in each case shall be true and correct in all
material respects (or, in the case of representations and warranties qualified
as to materiality, in all respects) on and as of the Closing Date, except in the
case of any such representation and warranty that expressly relates to a prior
date, in which case such representation and warranty shall be true and correct
in all material respects (or in all respects, as applicable) as of such earlier
date.

--------------------------------------------------------------------------------

111
(n)  The Borrower shall have delivered to the Administrative Agent the notice
required by Section 2.03.
Notwithstanding the foregoing, to the extent that any security interest in any
of the Collateral is not or cannot be provided and/or perfected on the Closing
Date (other than the creation of and perfection (including by delivery of stock
or other equity certificates, if any) of security interests (x) in the Equity
Interests in the Borrower and in any wholly owned material domestic Restricted
Subsidiary (in each case, to the extent constituting Collateral), with respect
to any direct or indirect subsidiary of the Target prior to the Closing Date, to
the extent that such stock or other equity certificates have been timely
provided by the equityholders of the Target on or prior to the Closing Date (it
being understood that the Borrower shall use its commercially reasonable efforts
to cause such certificates to be delivered by the equityholders of the Target on
or prior to the Closing Date) and (y) in other assets with respect to which a
Lien may be perfected by the filing of a financing statement under the Uniform
Commercial Code) after the Parent’s and the Borrower’s use of commercially
reasonable efforts to do so or without undue burden or expense, then the
provision and/or perfection of a security interest in such Collateral shall not
constitute a condition precedent to the obligations of the Lenders and the
Issuing Banks hereunder on the Closing Date, but instead shall be required to be
provided or delivered in accordance with the provisions of Section 5.14.
The Administrative Agent shall notify the Borrower and the Lenders of the
Closing Date, and such notice shall be conclusive and binding.
SECTION 4.02.  Each Credit Event.  Except as expressly set forth in Section
2.23(c) and the applicable Incremental Facility Agreement with respect to an
Incremental Extension of Credit, the obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of each Issuing Bank to issue, amend, renew
or extend any Letter of Credit (other than any extension or renewal of any
Letter of Credit without any increase in the stated amount of such Letter of
Credit), in each case, after the initial Borrowing on the Closing Date, is
subject to receipt of the request therefor in accordance with this Agreement and
to the satisfaction of the following conditions:
(a)  The representations and warranties of the Loan Parties set forth in the
Loan Documents (except in the case of Revolving Loans made and Letters of Credit
issued after the Closing Date, the representation and warranty set forth in
Section 3.04(c)) shall be true and correct in all material respects (or, if
qualified as to materiality, in all respects) on and as of the date of such
Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable, except to the extent such representations and
warranties expressly relate to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (or in all respects, as applicable) with respect to such earlier date).
(b)  At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

--------------------------------------------------------------------------------

112
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit (except those specified in the parenthetical contained in the
introductory paragraph of this Section 4.02), shall be deemed to constitute a
representation and warranty by the Parent and the Borrower on the date thereof
as to the matters specified in paragraphs (a) and (b) of this Section.
 
ARTICLE V

Affirmative Covenants
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees and expenses and other amounts (other than
contingent amounts not yet due) payable hereunder shall have been paid in full
and all Letters of Credit shall have expired or terminated, or shall have been
cash collateralized or back-stopped (in each case, in a manner satisfactory to
each applicable Issuing Bank), and all LC Disbursements shall have been
reimbursed, the Parent and the Borrower covenant and agree with the Lenders
that:
SECTION 5.01.  Financial Statements and Other Information.  The Parent or the
Borrower will furnish to the Administrative Agent (and, when furnished, the
Administrative Agent will promptly furnish to the Lenders):
(a)  within 90 days after the end of each fiscal year of the Parent, its audited
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, all reported
on by independent public accountants of recognized national standing (without a
“going concern” or like qualification or exception and without any qualification
or exception as to the scope of such audit (other than any qualification or
exception that is expressly solely with respect to, or expressly resulting
solely from, an upcoming maturity of the Loans or Commitments under this
Agreement within one year following the date of such report or any actual or
potential inability to satisfy a financial maintenance covenant under this
Agreement at such time or on a future date or in a future period)) to the effect
that such consolidated financial statements present fairly in all material
respects the financial condition and results of operations of the Parent and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied and accompanied by a narrative report describing the
financial position, results of operations and cash flows of the Parent and the
consolidated Subsidiaries; provided that it is understood and agreed that the
delivery of the Parent’s Form 10‑K and annual report for the applicable fiscal
year shall satisfy the requirements of this clause (a);
(b)  within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Parent, its condensed consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such fiscal quarter and the then elapsed portion of the fiscal
year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Parent and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes and accompanied
by a narrative report describing the financial position, results of operations
and cash flows of the Parent and the consolidated Subsidiaries; provided that it
is understood and agreed that the delivery of the Parent’s Form 10‑Q for the
applicable fiscal quarter shall satisfy the requirements of this clause (b) if
such materials contain the information required by this clause (b);

--------------------------------------------------------------------------------

113
(c)  concurrently with any delivery of financial statements under clause (a)
or (b) above, a certificate of a Financial Officer of the Parent (i) certifying
as to whether a Default has occurred and, if a Default has occurred, specifying
the details thereof and any action taken or proposed to be taken with respect
thereto, (ii) (x) setting forth reasonably detailed calculations demonstrating
compliance with Section 6.10 and Section 6.11 and (y) in the case of financial
statements delivered under clause (a) above, of Excess Cash Flow and (iii)
stating whether any change in GAAP or in the application thereof affecting the
financial statements accompanying such certificate in any material respect has
occurred since the date of the audited financial statements referred to in
Section 3.04 and, if any such change has occurred, specifying the effect of such
change on such financial statements;
(d)  promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Parent or
any Restricted Subsidiary with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or distributed by the
Parent to its shareholders generally, as the case may be; and
(e)  promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Parent or any
Restricted Subsidiary, or compliance with the terms of the Loan Documents, as
the Administrative Agent or any Lender through the Administrative Agent may
reasonably request.
Any financial statement, report, proxy statement or other material required to
be delivered pursuant to clause (a), (b) or (d) of this Section shall be deemed
to have been furnished to the Administrative Agent and each Lender on the date
that the Parent notifies the Administrative Agent that such financial statement,
report, proxy statement or other material is posted on the Securities and
Exchange Commission’s website at www.sec.gov or on the Parent’s website at
www.aam.com; provided that the Administrative Agent will promptly inform the
Lenders of any such notification by the Parent.

--------------------------------------------------------------------------------

114
In addition, the Parent and the Borrower shall hold quarterly conference calls
for the Lenders and the Issuing Banks regarding its financial information for
the previous quarter; provided that the Parent’s quarterly earnings call shall
satisfy the foregoing requirement in respect of any fiscal quarter if the
Lenders and the Issuing Banks are given the opportunity to participate in such
quarterly earnings call.  In the event that the Parent ceases to hold quarterly
earnings calls or the Lenders and Issuing Banks are not permitted to so
participate therein, at the request of the Administrative Agent, the Parent and
the Borrower shall hold such quarterly conference calls at a time mutually
agreed with the Administrative Agent reasonably promptly following delivery of
the financial statements required under Section 5.01(a) or Section 5.01(b), as
applicable.  The scheduled time of any quarterly call shall be communicated to
the Lenders and the Issuing Banks reasonably in advance thereof which, in the
case of Parent’s earnings call, may be communicated in the manner normally
provided in respect of such earnings call.
SECTION 5.02.  Notices of Material Events.  The Parent or the Borrower will
furnish to the Administrative Agent (and when furnished, the Administrative
Agent will promptly furnish to the Lenders) written notice of the following,
promptly after any executive officer or Financial Officer of the Parent or the
Borrower obtains actual knowledge thereof:
(a)  the occurrence of any Default;
(b)  the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Parent or any
Subsidiary that involves a reasonable possibility of an adverse determination
and that, if adversely determined, would reasonably be expected to result in a
Material Adverse Effect;
(c)  the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, would result in or would reasonably be expected
to result in a Material Adverse Effect; and
(d)  any other development that would result in or would reasonably be expected
to result in a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Parent or the Borrower
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.
SECTION 5.03.  Existence; Conduct of Business.  The Parent and the Borrower
will, and will cause each of the other Restricted Subsidiaries to, do or cause
to be done all things necessary to preserve, renew and keep in full force and
effect its legal existence and the rights, licenses, permits, privileges and
franchises material to the conduct of its business; provided that (i) the
foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.03 and (ii) neither the Parent nor any of
its Restricted Subsidiaries shall be required to preserve any rights, licenses,
permits or franchises, if the Parent or such Restricted Subsidiary shall
determine that the preservation thereof is no longer desirable in the conduct of
its business and if the loss thereof would not have and would not reasonably be
expected to have a Material Adverse Effect.

--------------------------------------------------------------------------------

115
SECTION 5.04.  Payment of Taxes.  The Parent and the Borrower will, and will
cause each of the other Restricted Subsidiaries to, pay its Tax liabilities
that, if not paid, would reasonably be expected to result in a Material Adverse
Effect before the same shall become delinquent or in default, except where
(a) the validity or amount thereof is being contested in good faith by
appropriate proceedings and (b) the Parent, the Borrower or such other
Restricted Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP.
SECTION 5.05.  Maintenance of Properties; Insurance.  The Parent and the
Borrower will, and will cause each of the other Restricted Subsidiaries to,
(a) keep and maintain all property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted, and
(b) maintain, with financially sound and reputable insurance companies,
insurance in such amounts and against such risks as are reasonable and prudent,
as well as such insurance as is required by any Security Document.  With respect
to each Mortgaged Property that is located in an area identified by the Federal
Emergency Management Agency as a Special Flood Hazard Area with respect to which
flood insurance has been made available under any of the Flood Insurance Laws to
have special flood hazards, the applicable Loan Party has obtained, and will
maintain, with financially sound and reputable insurance companies, such flood
insurance as is required under applicable Flood Insurance Laws, or as otherwise
reasonably required by the Collateral Agent.  The Borrower will furnish to the
Lenders, upon reasonable request of the Administrative Agent, information in
reasonable detail as to the insurance so maintained.
SECTION 5.06.  Books and Records; Inspection Rights.  The Parent and the
Borrower will, and will cause each of the other Restricted Subsidiaries to, keep
proper financial books of record and account in which full, true and correct
entries are made of all financial dealings and transactions in relation to its
business and activities in order to produce its financial statements in
accordance with GAAP.  The Parent and the Borrower will, and will cause each of
the other Restricted Subsidiaries to, permit any representatives designated by
the Administrative Agent or any Lender, upon reasonable prior notice and at the
applicable Lender’s expense, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times during normal business hours and as often as reasonably
requested (subject to reasonable requirements of confidentiality, including
requirements imposed by law or contract).
SECTION 5.07.  Compliance with Laws.  The Parent and the Borrower will, and will
cause each of the other Restricted Subsidiaries to, comply with all laws, rules,
regulations and orders of any Governmental Authority applicable to it or its
property, except where the failure to do so, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect.  The
Parent and the Borrower will maintain in effect and enforce policies and
procedures designed to ensure compliance by the Parent, the Borrower, their
respective Subsidiaries and their directors, officers, employees and agents with
applicable Anti-Corruption Laws and Sanctions. No Borrowing will be made or
Letter of Credit issued, and no proceeds of any Borrowing will be used, (a) for
the purpose of funding payments to any officer or employee of a Governmental
Authority, Person controlled by a Governmental Authority, political party,
official of a political party, candidate for political office or other Person
acting in an official capacity, in each case in violation of applicable
Anti-Corruption Laws, (b) for the purpose of financing the activities of, or any
transaction with, any Sanctioned Person or in any Sanctioned Country, or (c) in
any manner that would result in the violation of Sanctions by any party hereto.

--------------------------------------------------------------------------------

116
SECTION 5.08.  Use of Proceeds and Letters of Credit.  The proceeds of the
Tranche A Term Loans and the Tranche B Term Loans, together with the proceeds of
the Revolving Loans made on the Closing Date and the proceeds of the New Senior
Notes will be used by the Borrower on the Closing Date to pay the Transaction
Costs, to consummate the Existing Indebtedness Refinancing, to pay the cash
portion of the Merger Consideration (as defined in the Purchase Agreement) and
for general corporate purposes.  The proceeds of the Revolving Loans after the
Closing Date will be used for general corporate purposes.  No part of the
proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations U and X.  Letters of Credit will be issued only to support
the operations in the ordinary course of business of the Parent and the
Restricted Subsidiaries.
SECTION 5.09.  Additional Subsidiary Loan Parties.  If any Subsidiary Loan Party
is formed or otherwise acquired after the date hereof or any Subsidiary that is
not a Subsidiary Loan Party subsequently becomes a Subsidiary Loan Party
(including upon the redesignation of any Unrestricted Subsidiary as a Restricted
Subsidiary or upon any Excluded Subsidiary ceasing to constitute an Excluded
Subsidiary), then, in each case, within 60 days thereafter (which period may be
extended by the Administrative Agent in its sole discretion) the Parent or the
Borrower shall notify the Administrative Agent thereof and cause such Subsidiary
to (i) execute a supplement to the Guarantee Agreement (substantially in the
form provided as an annex thereto or otherwise in form and substance reasonably
satisfactory to the Administrative Agent) in order to become a Guarantor and
(ii) satisfy the Collateral Requirement; provided however that clause (ii) of
this Section shall not apply during any Collateral Release Period.
SECTION 5.10.  Information Regarding Collateral.  (a)  The Parent or the
Borrower will furnish to the Collateral Agent prompt written notice of any
change (i) in the legal name of any Loan Party, as set forth in its
organizational documents, (ii) in the jurisdiction of organization or the form
of organization of any Loan Party (including as a result of any merger or
consolidation), or (iii) in the organizational identification number, if any,
or, with respect to any Loan Party organized under the laws of a jurisdiction
that requires such information to be set forth on the face of a Uniform
Commercial Code financing statement, the Federal Taxpayer Identification Number
of such Loan Party.  The Parent and the Borrower agree not to effect or permit
any change referred to in the preceding sentence unless all filings have been,
or simultaneously will be, made under the Uniform Commercial Code or otherwise
that are required in order for the Collateral Agent to continue at all times
following such change to have a valid, legal and perfected security interest in
all the Collateral.
(b)  The Borrower (i) will furnish to the Collateral Agent and the
Administrative Agent prompt written notice of any casualty or other insured
damage to any material portion of any Collateral or the commencement of any
action or proceeding for the taking of any Collateral or any part thereof or
interest therein under power of eminent domain or by condemnation or similar
proceeding and (ii) will ensure that the net proceeds of any such event (whether
in the form of insurance proceeds, condemnation awards or otherwise) are
collected and applied in accordance with the applicable provisions of this
Agreement and the Loan Documents.
(c)  This Section 5.10 shall not apply during any Collateral Release Period.

--------------------------------------------------------------------------------

117
SECTION 5.11.  Further Assurances.  (a)  Each of the Parent and the Borrower
will, and will cause each Subsidiary Loan Party to, execute any and all further
documents, financing statements, agreements and instruments, and take all such
further actions (including the filing and recording of financing statements,
fixture filings, mortgages, deeds of trust and other documents), which may be
required under any applicable law, or which the Administrative Agent or the
Required Lenders may reasonably request, to cause the Collateral Requirement to
be and remain satisfied at all times or otherwise to effectuate the provisions
of the Loan Documents, all at the expense of the Loan Parties, and will provide
the Administrative Agent with such information regarding the Collateral as the
Administrative Agent may reasonably request.
(b)  If any material assets (including any land and buildings or any interest
therein having an aggregate book value or purchase price exceeding $40,000,000,
other than Excluded Assets) are acquired by any Loan Party after the Closing
Date, (other than assets constituting Collateral under the Collateral Agreement
that become subject to the Lien of the Collateral Agreement upon acquisition
thereof), the Borrower will notify the Administrative Agent and the Lenders
thereof, and, if requested by the Administrative Agent or the Required Lenders,
the Parent and the Borrower will cause such assets to be subjected to a Lien
securing the Secured Obligations (in the same manner as Collateral under the
Collateral Agreement secures the Secured Obligations) and will take, and cause
the Subsidiary Loan Parties to take, such actions as shall be necessary or
reasonably requested by the Administrative Agent to cause the Collateral
Requirement to be satisfied with respect to such assets, including actions
described in paragraph (a) of this Section, all at the expense of the Loan
Parties.
(c)  This Section 5.11 shall not apply during any Collateral Release Period.
SECTION 5.12.  Maintenance of Ratings.  Each of the Parent and the Borrower will
use commercially reasonable efforts to cause the credit facilities made
available under this Agreement to be continuously rated by S&P and Moody’s and,
in the case of the Parent, will use commercially reasonable efforts to maintain
a corporate rating from S&P and a corporate family rating from Moody’s, in each
case in respect of the Parent.

--------------------------------------------------------------------------------

118
SECTION 5.13.  Designation of Subsidiaries.  The Parent may at any time
designate any Restricted Subsidiary (other than the Borrower) as an Unrestricted
Subsidiary or any Unrestricted Subsidiary as a Restricted Subsidiary; provided
that (a) immediately before and after such designation, no Event of Default
shall have occurred and be continuing or would immediately result from such
designation and (b) immediately after giving effect to such designation, the
Total Net Leverage Ratio, calculated on a Pro Forma Basis, shall not exceed the
Applicable Total Net Leverage Ratio.  The Parent may not designate a Restricted
Subsidiary as an Unrestricted Subsidiary if, at the time of such designation
(and, thereafter, any Unrestricted Subsidiary shall cease to be an Unrestricted
Subsidiary automatically if) (i) such Restricted Subsidiary or any of its
subsidiaries is a “restricted subsidiary” or a “guarantor” (or any similar
designation) for any Designated Indebtedness or (ii) such Restricted Subsidiary
or any of its subsidiaries owns any Equity Interests or Indebtedness of, or
holds any Lien on any property of, the Parent, the Borrower or any other
Subsidiary (other than (x) any subsidiary of such Restricted Subsidiary and (y)
any Unrestricted Subsidiary).  The designation of any Subsidiary as an
Unrestricted Subsidiary shall constitute an investment by the parent company of
such Subsidiary therein under Section 6.04 at the date of designation in an
amount equal to the fair market value (as determined by the Parent in good
faith) of the net assets of such parent company’s investment therein.  The
designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute the incurrence at the time of designation of any Indebtedness or
Liens of such Subsidiary, and the making of an investment by such Subsidiary in
any investments of such Subsidiary, in each case existing at such time.  Prior
to any designation made in accordance with this Section 5.13, the Parent shall
deliver to the Administrative Agent a certificate of a Financial Officer
certifying that the designation satisfies the applicable conditions set forth in
this Section 5.13, including reasonably detailed calculations demonstrating
compliance with clause (b) above.
SECTION 5.14.  Post-Closing Matters.  Each of the Parent and the Borrower will,
and will cause each Subsidiary Loan Party to, deliver to Administrative Agent,
in form and substance reasonably satisfactory to the Administrative Agent, each
of the items described on Schedule 5.14 hereof on or before the dates specified
with respect to such items on Schedule 5.14 (or, in each case, such later date
as may be agreed to by Administrative Agent in its sole discretion).
 
ARTICLE VI

Negative Covenants
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees and expenses and other amounts (other than
contingent amounts not yet due) payable hereunder have been paid in full and all
Letters of Credit have expired or terminated, or shall have been cash
collateralized or back-stopped (in each case, in a manner satisfactory to each
applicable Issuing Bank), and all LC Disbursements shall have been reimbursed,
the Parent and the Borrower covenant and agree with the Lenders that:

--------------------------------------------------------------------------------

119
SECTION 6.01.  Indebtedness; Disqualified Equity Interests.  (a) The Parent and
the Borrower will not, and will not permit any other Restricted Subsidiary to,
create, incur, assume or permit to exist any Indebtedness, including pursuant to
any Guarantee of Indebtedness of the Parent or another Restricted Subsidiary,
except:
(i)  Indebtedness owing to the Parent or another Restricted Subsidiary; provided
that (x) such Indebtedness is otherwise permitted under Section 6.04 and (y) if
such Indebtedness is owed by a Loan Party to a non-Loan Party, such Indebtedness
is subordinated to the Indebtedness under the Loan Documents and pledged to the
Collateral Agent;
(ii)  Guarantees of Indebtedness of the Parent or a Restricted Subsidiary, if
also permitted by Section 6.04;
(iii)  Indebtedness under the Loan Documents;
(iv)  (A) the Existing Senior Notes outstanding on the Closing Date, the New
Senior Notes issued on the Closing Date, and any Permitted Refinancing
Indebtedness incurred to refinance any such Indebtedness (it being understood
and agreed that, for purposes of this Section, any Indebtedness that is incurred
for the purpose of repurchasing or redeeming any Senior Notes (or any Permitted
Refinancing Indebtedness in respect thereof) shall, if otherwise meeting the
requirements set forth above and in the definition of the term “Permitted
Refinancing Indebtedness”, be deemed to be Permitted Refinancing Indebtedness in
respect of the Senior Notes (or such Permitted Refinancing Indebtedness), and
shall be permitted to be incurred and be in existence, notwithstanding that the
proceeds of such Permitted Refinancing Indebtedness shall not be applied to make
such repurchase or redemption of the Senior Notes (or such Permitted Refinancing
Indebtedness) immediately upon the incurrence thereof, if the proceeds of such
Permitted Refinancing Indebtedness are retained and applied to repay the Senior
Notes or such Permitted Refinancing Indebtedness in accordance with Section
6.02(n) and (B) other Indebtedness existing as of the Closing Date and set forth
on Schedule 6.01 hereto and any Permitted Refinancing Indebtedness incurred to
refinance any such Indebtedness;
(v)  (A) Indebtedness of the Parent or any Restricted Subsidiary incurred to
finance the acquisition, construction, lease or improvement of any fixed or
capital assets, including Capital Lease Obligations and any Indebtedness assumed
by the Parent or any Restricted Subsidiary in connection with the acquisition of
any such assets or secured by a Lien on any such assets prior to the acquisition
thereof; provided that such Indebtedness is incurred prior to or within 360 days
after such acquisition or lease or the completion of such construction or
improvement, and (B) Permitted Refinancing Indebtedness in respect of
Indebtedness incurred or assumed pursuant to clause (A) above; provided further
that the aggregate outstanding principal amount of Indebtedness incurred
pursuant to this clause (v) shall not exceed the greater of (x) $250,000,000 and
(y) 3.25% of Total Assets as of the last day of the most recently ended fiscal
quarter of the Parent prior to the date of incurrence;

--------------------------------------------------------------------------------

120
(vi)  (A) Indebtedness of any Person (other than an Unrestricted Subsidiary)
that becomes a Restricted Subsidiary (or of any Person (other than an
Unrestricted Subsidiary) not previously a Restricted Subsidiary that is merged
or consolidated with or into the Parent or a Restricted Subsidiary in a
transaction permitted hereunder) after the date hereof, or Indebtedness of any
Person (other than an Unrestricted Subsidiary) that is assumed by the Parent or
any Restricted Subsidiary in connection with an acquisition of assets by the
Parent or such Restricted Subsidiary in a Permitted Acquisition; provided that
(x) such Indebtedness exists at the time such Person becomes a Restricted
Subsidiary (or is so merged or consolidated) or such assets are acquired and is
not created in contemplation of or in connection with such Person becoming a
Restricted Subsidiary (or such merger or consolidation) or such assets being
acquired and (y) immediately after giving effect to the assumption of such
Indebtedness, the Total Net Leverage Ratio, calculated on a Pro Forma Basis as
of the last day of the most recently ended fiscal quarter of the Parent, does
not exceed the Applicable Total Net Leverage Ratio as of such day and (B)
Permitted Refinancing Indebtedness in respect of Indebtedness incurred pursuant
to clause (A) above;
(vii)  other Indebtedness of any Foreign Subsidiary; provided that the aggregate
principal amount of Indebtedness permitted by this clause (vii) (other than
Indebtedness owing by a Foreign Subsidiary to another Foreign Subsidiary) shall
not exceed the greater of (x) $600,000,000 and (y) 7.75% of Total Assets as of
the last day of the most recently ended fiscal quarter of the Parent prior to
the date of incurrence;
(viii)  (A) Alternative Incremental Facility Debt; provided that (x) the
aggregate principal amount of Alternative Incremental Facility Debt shall not
exceed the amount permitted to be incurred under Section 2.23(a), (y) at the
time of and after giving effect to the incurrence thereof, no Default shall have
occurred and be continuing (provided that if the proceeds of such Alternative
Incremental Facility Debt are to be used to finance a Limited Condition
Acquisition, then the condition set forth in this clause (y) shall be limited to
the Defaults set forth in clauses (a), (b), (i) and (j) of Article VII; provided
that no Default shall have occurred and be continuing on the date on which the
binding agreement for such Limited Condition Acquisition is entered into),and
(z) after giving effect to the incurrence of such Indebtedness and the
application of the proceeds therefrom, (1) the Total Net Leverage Ratio,
calculated on a Pro Forma Basis as of the last day of the most recently ended
fiscal quarter of the Parent, does not exceed the Applicable Total Net Leverage
Ratio as of such day and (2) the Cash Interest Expense Coverage Ratio,
calculated on a Pro Forma Basis as of the last day of the most recently ended
fiscal quarter of the Parent, is not less than 3.00 to 1.00 (provided that if
the proceeds of such Alternative Incremental Facility Debt are to be used to
finance a Limited Condition Acquisition, then the condition precedent set forth
in this clause (z) may be required, at the option of the Borrower, to be
satisfied as of the date on which the binding agreement for such Limited
Condition Acquisition is entered into, rather than on the date of the incurrence
of such Alternative Incremental Facility Debt) and (B) Permitted Refinancing
Indebtedness in respect of Indebtedness incurred pursuant to clause (A) above;
provided further that such Indebtedness shall not be permitted during a
Collateral Release Period unless such Indebtedness is unsecured;

--------------------------------------------------------------------------------

121
(ix)  Receivables Financing Debt attributable to any Permitted Receivables
Financing; provided that the aggregate principal amount of Indebtedness
permitted by this clause shall not exceed the sum of (A) the greater of (x)
$250,000,000 and (y) 3.25% of Total Assets as of the last day of the most
recently ended fiscal quarter of the Parent prior to the date such Indebtedness
is incurred plus (B) solely in respect of Receivables Financing Debt of Foreign
Subsidiaries, $100,000,000;
(x)  (A) Credit Agreement Refinancing Indebtedness; provided that the Net Cash
Proceeds from such Indebtedness are applied to repay Loans outstanding hereunder
and (B) Permitted Refinancing Indebtedness in respect of Indebtedness incurred
pursuant to clause (A) above; provided further that Credit Agreement Refinancing
Indebtedness shall not be permitted during a Collateral Release Period unless
such Credit Agreement Refinancing Indebtedness is unsecured;
(xi)  Indebtedness owed to any Person (including obligations in respect of
letters of credit, bank guarantees and similar instruments for the benefit of
such Person) providing workers’ compensation, health, disability or other
employee benefits or property, casualty or liability insurance, pursuant to
reimbursement or indemnification obligations to such Person, in each case
incurred in the ordinary course of business;
(xii)  Indebtedness owed to any Person (including obligations in respect of
letters of credit, bank guarantees and similar instruments for the benefit of
such Person) in respect of performance bonds, bid bonds, appeal bonds, surety
bonds, performance and completion guarantees and similar obligations (other than
in respect of other Indebtedness), in each case provided in the ordinary course
of business;
(xiii)  Indebtedness owed in respect of any overdrafts and related liabilities
arising from treasury, depositary and cash management services or in connection
with any automated clearinghouse transfers of funds; provided that such
Indebtedness shall be repaid in full within five Business Days of the incurrence
thereof;
(xiv)  Indebtedness of the Parent or any Restricted Subsidiary in the form of
purchase price adjustments, earnouts, non-competition agreements or other
arrangements representing acquisition consideration or deferred payments of a
similar nature incurred in connection with any Permitted Acquisition or other
investment permitted under Section 6.04;
(xv)  Ratio Debt; and

--------------------------------------------------------------------------------

122
(xvi)  other Indebtedness not to exceed the greater of (x) $200,000,000 and (y)
2.5% of Total Assets as of the last day of the most recently ended fiscal
quarter of the Parent prior to the date of incurrence.
(b)  Notwithstanding anything to the contrary contained herein, the aggregate
outstanding principal amount of Indebtedness incurred pursuant to clauses (v)
and (ix) of Section 6.01(a), together with the aggregate outstanding principal
amount of all Indebtedness incurred by Restricted Subsidiaries that are not Loan
Parties (other than any such Indebtedness owing to the Parent or any of the
Restricted Subsidiaries) and the aggregate outstanding principal amount of
Indebtedness that is secured by a Lien that has priority over the Liens created
under the Loan Documents shall not exceed the greater of (i) $1,000,000,000 and
(y) 13.0% of Total Assets as of the last day of the most recently ended fiscal
quarter of the Parent.
SECTION 6.02.  Liens.  The Parent and the Borrower will not, and will not permit
any other Restricted Subsidiary to, create, incur, assume or permit to exist any
Lien on any property or asset now owned or hereafter acquired by it, or assign
or sell any income or revenues (including accounts receivable) or rights in
respect of any thereof, except:
(a)  Liens created under the Loan Documents;
(b)  Permitted Encumbrances;
(c)  any Lien on any property or asset of the Parent or any Restricted
Subsidiary existing on the Closing Date (other than Liens of the type permitted
under clause (g) of this Section) and set forth in Schedule 6.02; provided that
(i) such Lien shall not apply to any other property or asset of the Parent or
any Restricted Subsidiary and (ii) such Lien shall secure only those obligations
which it secures on the Closing Date and extensions, renewals and replacements
thereof that do not increase the outstanding principal amount thereof;
(d)  any Lien existing on any property or asset prior to the acquisition thereof
by the Parent or any Restricted Subsidiary or existing on any property or asset
of any Person that becomes a Restricted Subsidiary (other than an Unrestricted
Subsidiary) prior to the time such Person becomes a Restricted Subsidiary;
provided that (i) such Lien is not created in contemplation of or in connection
with such acquisition or such Person becoming a Restricted Subsidiary, as the
case may be, (ii) such Lien shall not apply to any other property or assets of
the Parent or any Restricted Subsidiary, (iii) such Lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Restricted Subsidiary, as the case may be, and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof and (iv) if such Lien secures Indebtedness, such Indebtedness is
permitted by Section 6.01(a)(vi);

--------------------------------------------------------------------------------

123
(e)  Liens on fixed or capital assets acquired, constructed or improved by the
Parent or any Restricted Subsidiary; provided that (i) such Liens secure
Indebtedness incurred to finance the acquisition, construction or improvement of
such fixed or capital assets, including Capital Lease Obligations and any
Indebtedness assumed in connection with the acquisition of any such assets or
secured by a Lien on any such assets prior to the acquisition thereof, and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof, (ii) such Liens and the
Indebtedness secured thereby are incurred prior to or within 360 days after such
acquisition or the completion of such construction or improvement, (iii) the
Indebtedness secured thereby is permitted by Section 6.01(a)(v) and does not
exceed the cost of acquiring, constructing or improving such fixed or capital
assets, and (iv) such Liens shall not apply to any other property or assets of
the Parent or any Subsidiary (other than to accessions to such fixed or capital
assets and provided that individual financings of equipment provided by a single
lender may be cross‑collateralized to other financings of equipment provided
solely by such lender);
(f)  any (i) Lien on any property or asset of any Foreign Subsidiary in an
aggregate amount at any time outstanding not exceeding the greater of (1)
$600,000,000 and (2) 7.75% of Total Assets as of the last day of the most
recently ended fiscal quarter of the Parent and (ii) other Lien on any property
or asset of any Foreign Subsidiary; provided that (A) in respect of this
sub-clause (ii), such Lien secures Indebtedness or other obligations of such
Foreign Subsidiary that is not Guaranteed by any Loan Party and (B) with respect
to Indebtedness such Indebtedness is permitted by Section 6.01;
(g)  Liens comprising easements, rights of way or other encumbrances on title to
real property that do not render title to the property encumbered thereby
unmarketable or do not materially interfere with the ordinary conduct of
business of the Parent or any Restricted Subsidiary;
(h)  assignments and sales of Receivables and Related Security pursuant to a
Permitted Receivables Financing and Liens arising pursuant to a Permitted
Receivables Financing on Receivables and Related Security sold or financed in
connection with such Permitted Receivables Financing; provided that the related
Receivables Financing Debt is permitted by Section 6.01;
(i)  any Lien not otherwise permitted by this Section to the extent that the
aggregate outstanding principal amount of the obligations secured thereby does
not exceed the greater of (x) $100,000,000 and (y) 1.25% of Total Assets as of
the last day of the most recently ended fiscal quarter of the Parent; provided
that any such Lien shall not attach to Restricted Property and, if any such Lien
attaches to Collateral, such Lien shall be junior to the Liens granted pursuant
to the Loan Documents;

--------------------------------------------------------------------------------

124
(j)  any purchase option, call or similar right of a third party that owns
Equity Interests in a NWO Subsidiary with respect to any Equity Interests in
such NWO Subsidiary that are customary among parties to a joint venture;
(k)  Liens on the Collateral securing any Permitted Pari Passu Refinancing Debt,
Permitted Junior Lien Refinancing Debt or Alternative Incremental Facility Debt
and any Permitted Refinancing Indebtedness in respect of the foregoing; provided
that such Liens attach only to the Collateral and are subject to an
Intercreditor Agreement; provided further that such Liens shall not be permitted
during a Collateral Release Period;
(l)  Liens on Equity Interests in joint ventures; provided that any such Lien is
in favor of a creditor of such joint venture and such creditor is not an
Affiliate of any partner to such joint venture;
(m)  Liens securing Swap Agreements and submitted for clearing in accordance
with applicable law and set-off and early termination rights under Swap
Agreements; and
(n)  Liens on cash and Permitted Investments that are earmarked, set aside or
deposited into segregated accounts to be used to satisfy or discharge
Indebtedness; provided (i) such cash and/or Permitted Investments are deposited
into an account from which payment is to be made, directly or indirectly, to the
Person or Persons holding the Indebtedness that is to be satisfied or
discharged, (ii) such Liens extend solely to the account in which such cash
and/or Permitted Investments are deposited and are solely in favor of the Person
or Persons holding the Indebtedness (or any agent or trustee for such Person or
Persons) that is to be satisfied or discharged, (iii) the satisfaction or
discharge of such Indebtedness is permitted hereunder and (iv) such satisfaction
or discharge is consummated within a reasonable period after the incurrence of
such Lien or within the time period required or permitted under the applicable
Indebtedness.
Notwithstanding anything to the contrary contained herein, the aggregate
outstanding principal amount of Indebtedness incurred pursuant to clauses (v)
and (ix) of Section 6.01(a), together with the aggregate outstanding principal
amount of all Indebtedness incurred by Restricted Subsidiaries that are not Loan
Parties (other than any such Indebtedness owing to the Parent or any of the
Restricted Subsidiaries) and the aggregate outstanding principal amount of
Indebtedness that is secured by a Lien that has priority over the Liens created
under the Loan Documents shall not exceed the greater of (i) $1,000,000,000 and
(y) 13.0% of Total Assets as of the last day of the most recently ended fiscal
quarter of the Parent.

--------------------------------------------------------------------------------

125
SECTION 6.03.  Fundamental Changes.  (a)  The Parent and the Borrower will not,
and will not permit any other Restricted Subsidiary to, merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) all or substantially all of the
assets of the Parent and the Restricted Subsidiaries, taken as a whole, or
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto no Event of Default shall have occurred and be continuing
(1) (i) any Person (other than the Borrower) may merge into the Parent in a
transaction in which the Parent is the surviving corporation, (ii) any Person
may merge into any Restricted Subsidiary in a transaction in which the surviving
entity is a Restricted Subsidiary and, if a Loan Party is a party to such
merger, then the surviving entity is a Loan Party, (iii) any Restricted
Subsidiary may sell, transfer, lease or otherwise dispose of its assets to
another Restricted Subsidiary, (iv) any Restricted Subsidiary (other than the
Borrower or a Guarantor (except, in the case of a Guarantor, to the extent
otherwise permitted hereunder)) may liquidate, wind up or dissolve if the Parent
determines in good faith that such liquidation or dissolution is in the best
interests of the Parent and is not materially disadvantageous to the Lenders and
(v) any Permitted Reorganization shall be permitted; provided that any such
merger involving a Person that is not a wholly owned Restricted Subsidiary
immediately prior to such merger shall not be permitted unless also permitted by
Section 6.04 and (2) any Restricted Subsidiary of the Parent may be merged or
consolidated with and into the Borrower or any other Restricted Subsidiary if
also permitted by Section 6.04, or all or any part of its business, property or
assets may be conveyed, leased, transferred or otherwise disposed of in one
transaction or series of transactions to the Borrower; provided that (i) in the
case of any such merger or consolidation with or into the Borrower, (A) the
Borrower shall be the continuing or surviving Person or (B) if the Person formed
by or surviving any such merger or consolidation is not the Borrower (any such
Person, the “Successor Borrower”), (x) the Successor Borrower shall be an entity
organized or existing under the law of the United States, any state thereof or
the District of Columbia and prior to the completion of such reorganization the
Administrative Agent shall have received all information reasonably requested by
the Lenders with respect to such Successor Borrower as is required by the USA
PATRIOT Act or other applicable “know your customer” laws and regulations, (y)
the Successor Borrower shall expressly assume the obligations of the Borrower in
a manner reasonably satisfactory to the Administrative Agent and (z) except as
the Administrative Agent may otherwise agree, each Guarantor, unless it is the
other party to such merger or consolidation, shall have executed and delivered a
customary reaffirmation agreement with respect to its obligations under the
Collateral Agreement and the other Loan Documents; it being understood and
agreed that if the foregoing conditions under clauses (x) through (z) are
satisfied, the Successor Borrower will succeed to, and be substituted for, the
Borrower under this Agreement and the other Loan Documents.
(b)  The Parent will not, and will not permit any of its Restricted Subsidiaries
to, engage to any material extent in any line of business other than lines of
business conducted by the Parent and its Restricted Subsidiaries on the Closing
Date and lines of business reasonably related or incidental thereto.

--------------------------------------------------------------------------------

126
SECTION 6.04.  Investments, Loans, Advances, Guarantees and Acquisitions.  The
Parent and Borrower will not, and will not permit any of the other Restricted
Subsidiaries (other than a Receivables Subsidiary) to, purchase, hold or acquire
(including pursuant to any merger with any Person that was not a wholly owned
Restricted Subsidiary prior to such merger) any Equity Interests, evidences of
indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guarantee any obligations of, or make or permit to exist any
investment or any other interest in, any other Person, or purchase or otherwise
acquire (in one transaction or a series of transactions) any assets of any other
Person constituting a business unit (collectively, “Investments”), except:
(a)  cash and Permitted Investments;
(b)  Investments existing on the Closing Date and set forth on Schedule 6.04A
plus (x) any additional Investments in the Persons identified on such Schedule
that, as of April 6, 2017, are required by contract or law to be made after the
Closing Date and (y) other Investments that may be required to be made in such
Persons after April 6, 2017 either by contract or law; provided that the
aggregate amount of Investments permitted by clauses (x) and (y) shall not
exceed $50,000,000;
(c)  Investments by the Parent, the Borrower and the other Restricted
Subsidiaries in Equity Interests in their respective Restricted Subsidiaries,
and by any Foreign Subsidiary in Equity Interests in any other Foreign
Subsidiary; provided that (i) the Restricted Subsidiary in which such Investment
is made is a Restricted Subsidiary before such Investment is made, or such
Investment is made in connection with the formation of such Restricted
Subsidiary and (ii) the aggregate amount of Investments (other than Excluded
Guarantees) by Loan Parties in Restricted Subsidiaries that are not Loan Parties
(excluding, without duplication, all such Investments existing on the Closing
Date) outstanding at any time (disregarding any write-down or write-off of any
such Investment) shall not exceed the greater of (x) $300,000,000 and (y) 4.0%
of Total Assets as of the last day of the most recently ended fiscal quarter of
the Parent prior to the date of incurrence;
(d)  loans or advances made by the Parent to any Restricted Subsidiary and made
by any Restricted Subsidiary to the Parent or any other Restricted Subsidiary;
provided that the amount of such loans and advances made by Loan Parties
pursuant to this clause (d) to Restricted Subsidiaries that are not Loan Parties
shall be subject to the limitation set forth in clause (c) above;
(e)  Guarantees by the Parent of obligations of any Restricted Subsidiary and
Guarantees by any Restricted Subsidiary of obligations of the Parent or any
other Restricted Subsidiary; provided that (i) a Restricted Subsidiary that is
not a Loan Party shall not Guarantee any obligations of any Loan Party and (ii)
the aggregate amount of Indebtedness and other obligations of Restricted
Subsidiaries that are not Loan Parties that is guaranteed by any Loan Party
pursuant to this clause (e) shall be subject to the limitation set forth in
clause (c) above;

--------------------------------------------------------------------------------

127
(f)  (i) loans and advances to officers, directors, employees or consultants in
the ordinary course of business of the Parent and the Restricted Subsidiaries as
presently conducted in an aggregate amount not to exceed $10,000,000 at any time
outstanding (disregarding any write-down or write-off thereof) and (ii) payments
(including, for the avoidance of doubt, premiums, contributions, and payments or
charges related to annuitization) payable by the Parent or any Restricted
Subsidiary associated with the pre-funding and termination of pension plans;
(g)  Permitted Acquisitions;
(h)  Investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers, in each case in the ordinary course of business;
(i)  Investments described on Schedule 6.04B;
(j)  Investments made amongst and between Foreign Subsidiaries;
(k)  promissory notes and other non-cash consideration received in connection
with dispositions of assets;
(l)  (i) Permitted Joint Ventures, (ii) Investments in other joint ventures in
an aggregate amount not to exceed at any time outstanding the greater of (x)
$50,000,000 and (y) 0.65% of Total Assets as of the last day of the most
recently ended fiscal quarter of the Parent and (iii) Investments in
Unrestricted Subsidiaries in an aggregate amount not to exceed at any time
outstanding the greater of (x) $50,000,000 and (y) 0.65% of Total Assets as of
the last day of the most recently ended fiscal quarter of the Parent;
(m)  Investments in the ordinary course of business consisting of endorsements
for collection or deposit and customary trade arrangements with customers;
(n)  Investments made in order to effect a Permitted Reorganization; and
(o)  (i) other Investments not to exceed in the aggregate at any time
outstanding $150,000,000 and (ii) other Investments; provided that at the time
any such Investment is made pursuant to this clause (ii), and immediately after
giving effect thereto, (A) no Event of Default shall have occurred and be
continuing and (B) the aggregate amount of all such Investments outstanding at
any time (disregarding any write-down or write-off thereof) shall not exceed the
sum of (x) $200,000,000 and (y) the Available Amount (other than the Starter
Available Amount); and

--------------------------------------------------------------------------------

128
(p)  Investments in an amount not to exceed the Starter Available Amount;
(q)  To the extent constituting an Investment, Indebtedness permitted under
Section 6.01, Liens permitted by Section 6.02, Restricted Payments permitted by
Section 6.07 and mergers, consolidations, amalgamations, liquidations, winding
up, dissolutions or dispositions permitted by Section 6.03 and Section 6.09,
provided that no Investment may be made solely pursuant to or in reliance on
this Section 6.04(q); and
(r)  other Investments not otherwise permitted by this Section so long as at the
time any such Investment is made and immediately after giving effect thereto, no
Event of Default shall have occurred and be continuing and the Total Net
Leverage Ratio, calculated on a Pro Forma Basis as of the last day of the most
recently ended fiscal quarter of the Parent, does not exceed 2.50 to 1.00.
SECTION 6.05.  Transactions with Affiliates.  The Parent and the Borrower will
not, and will not permit any of the other Restricted Subsidiaries to, sell,
lease or otherwise transfer any property or assets to, or purchase, lease or
otherwise acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except (a) at prices and on terms and
conditions not less favorable to the Parent, the Borrower or such Restricted
Subsidiary than could be obtained on an arm’s-length basis from unrelated third
parties, (b) transactions between or among the Loan Parties not involving any
other Affiliate or between or among Foreign Subsidiaries not involving any other
Affiliate, (c) transactions between a Loan Party and a Foreign Subsidiary,
provided that, to the extent that such transaction is not in the ordinary course
of business and is at prices and on terms less favorable to such Loan Party than
could be obtained on an arm’s length basis from an unrelated third party, the
excess value conferred by such Loan Party on such Foreign Subsidiary as a result
thereof shall be treated as an investment in such Foreign Subsidiary for
purposes of determining compliance with Section 6.04, (d) advances to employees
permitted by Section 6.04, (e) any Restricted Payments permitted by
Section 6.07, (f) fees, compensation and other benefits paid to, and customary
indemnity and reimbursement provided on behalf of, officers, directors and
employees of any Loan Party in the ordinary course of business, (g) any
employment agreement entered into by the Parent or any of the Restricted
Subsidiaries in the ordinary course of business, (h) any Permitted Receivables
Financing, (i) transactions and agreements in existence on the Closing Date and
listed on Schedule 6.05 and, in each case, any amendment thereto that is not
disadvantageous to the Lenders in any material respect, (j) transactions
described in Schedule 6.04B, (k) transactions among the Parent, any Loan Party
and any of the Restricted Subsidiaries permitted by Section 6.03(a) (other than
clause (iii) thereof, except transactions solely between Loan Parties or solely
between Foreign Subsidiaries or solely between non-Loan Party Restricted
Subsidiaries), (l) any Permitted Reorganization, (m) the consummation of the
Transactions and (n) the existence and performance of agreements and
transactions with any Unrestricted Subsidiary that were entered into prior to
the designation of a Restricted Subsidiary as such Unrestricted Subsidiary to
the extent that the transaction was permitted at the time that it was entered
into with such Restricted Subsidiary and transactions entered into by an
Unrestricted Subsidiary with an Affiliate prior to the redesignation of any such
Unrestricted Subsidiary as a Restricted Subsidiary; provided that such
transaction was not entered into in contemplation of such designation or
redesignation, as applicable.

--------------------------------------------------------------------------------

129
SECTION 6.06.  Restrictive Agreements.  The Parent and the Borrower will not,
and will not permit any other Restricted Subsidiary (other than a Receivables
Subsidiary) to, directly or indirectly, enter into, incur or permit to exist any
agreement or other arrangement that prohibits or restricts (a) the ability of
any Loan Party to create, incur or permit to exist any Lien upon any of its
property or assets to secure any of the Secured Obligations or any refinancing
or replacement thereof, or (b) the ability of any Restricted Subsidiary (other
than the Borrower) to pay dividends or other distributions with respect to any
of its Equity Interests or to make or repay loans or advances to the Parent or
any other Loan Party or to Guarantee Indebtedness of the Parent or any other
Loan Party; provided, that (i) the foregoing shall not apply to restrictions
imposed by law or any Loan Document, (ii) the foregoing shall not apply to
restrictions existing on the Closing Date in the Existing Senior Notes
Indentures or the New Senior Notes Indenture, Indebtedness identified on
Schedule 6.01 or identified on Schedule 6.06 or to any extension or renewal
thereof, or any amendment or modification thereto that does not expand the scope
of any such restriction, (iii) the foregoing shall not apply to customary
restrictions contained in agreements relating to the sale of a Restricted
Subsidiary or of any assets of a Restricted Subsidiary pending such sale,
provided such restrictions and conditions apply only to the Restricted
Subsidiary or assets that are to be sold and such sale is permitted hereunder,
(iv) clause (a) of the foregoing shall not apply to restrictions imposed by any
agreement relating to (A) secured Indebtedness permitted by this Agreement if
such restrictions apply only to the property or assets securing such
Indebtedness or (B) Receivables sold pursuant to any Permitted Receivables
Financing, (v) clause (a) of the foregoing shall not apply to customary
provisions in leases and other contracts restricting the assignment thereof,
(vi) the foregoing shall not apply to restrictions on asset transfers and
dividends by any Foreign Subsidiary that are imposed by the terms of any local
financing for such Foreign Subsidiary, including government incentives and
grants, (vii) the foregoing shall not apply to restrictions and conditions
imposed by the definitive documentation in respect of any Alternative
Incremental Facility Debt or Credit Agreement Refinancing Indebtedness; provided
that such restrictions and conditions, taken as a whole, are no more restrictive
in any material respect than the restrictions and conditions under the Loan
Documents, taken as a whole (as determined in good faith by the Borrower),
(viii) the foregoing shall not apply to restrictions on cash, other deposits or
net worth or similar restrictions imposed by Persons under contracts entered
into in the ordinary course of business and not supporting Indebtedness for
whose benefit such cash, other deposits or net worth or similar restrictions
exist and (ix) the foregoing shall not apply to restrictions imposed by any
amendment, modifications, restatements, renewals, increases, supplements,
refundings, replacements or refinancings of the contracts, instruments or
obligations referred to in clauses (i) through (viii) above; provided that such
amendments, modifications, restatements, renewals, increases, supplements,
refundings, replacements or refinancing are, in the good faith judgment of the
Borrower, no more restrictive with respect to such encumbrances and other
restrictions, taken as a whole, than those in effect under such agreements prior
to such amendment, modification, restatement, renewal, increase, supplement,
refunding, replacement or refinancing thereof.

--------------------------------------------------------------------------------

130
SECTION 6.07.  Restricted Payments; Certain Payments of Indebtedness.  (a) 
Neither the Parent nor the Borrower will, nor will they permit any Restricted
Subsidiary to, declare or make, or agree to pay or make, directly or indirectly,
any Restricted Payment, or incur any obligation (contingent or otherwise) to do
so, except:
(i)  the Parent may declare and pay dividends with respect to its Equity
Interests payable solely in additional shares of its Equity Interests permitted
hereunder;
(ii)  any Restricted Subsidiary may declare and pay dividends or make other
distributions with respect to its Equity Interests, ratably to the holders of
such Equity Interests;
(iii)  the Parent may repurchase its Equity Interests upon the exercise of stock
options if such Equity Interests represent a portion of the exercise price of
such options;
(iv)  the Parent may make cash payments in lieu of the issuance of fractional
shares representing insignificant interests in the Parent in connection with the
exercise of warrants, options or other securities convertible into or
exchangeable for Equity Interests in the Parent,
(v)  the Parent or the Borrower may, in the ordinary course of business,
repurchase, retire or otherwise acquire for value Equity Interests (including
any restricted stock or restricted stock units) held by any present, future or
former employee, director, officer or consultant (or any Affiliate, spouse,
former spouse, other immediate family member, successor, executor,
administrator, heir, legatee or distributee of any of the foregoing) of the
Parent or any of its Restricted Subsidiaries pursuant to any employee,
management or director benefit plan or any agreement (including any stock
subscription or shareholder agreement) with any employee, director, officer or
consultant of the Parent or any Restricted Subsidiary;
(vi)  the Borrower may make Restricted Payments to the Parent the proceeds of
which shall be used to pay customary salary, bonus and other benefits payable to
officers;
(vii)  the Parent may make other Restricted Payments in cash if at the time
thereof and after giving effect thereto (A) no Event of Default shall have
occurred and be continuing and (B) the aggregate amount of all such Restricted
Payments, together with the aggregate amount of repayments, repurchases and
redemptions of Junior Debt pursuant to Section 6.07(b)(iii), shall not exceed
the sum of (x) $200,000,000, and (y) the Available Amount (excluding the Starter
Available Amount);

--------------------------------------------------------------------------------

131
(viii)  the Parent may make Restricted Payments in an amount not to exceed the
Starter Available Amount; and
(ix)  the Parent may make other Restricted Payments in cash (A) in an aggregate
amount not to exceed $25,000,000 for any fiscal year of the Parent (and any
unused amounts in any fiscal year may be carried over solely to the immediately
succeeding fiscal year (it being understood that such amount may not be
subsequently carried over to further succeeding fiscal years)) and (B) so long
as at the time thereof and after giving effect thereto (1) no Default shall have
occurred and be continuing and (2) the Total Net Leverage Ratio, calculated on a
Pro Forma Basis as of the last day of the most recently ended fiscal quarter of
the Parent, shall not exceed 1.75 to 1.00.
(b)  Neither the Parent nor the Borrower will, nor will they permit any
Restricted Subsidiary to, make or agree to pay or make, directly or indirectly,
any voluntary payment or other distribution (whether in cash, securities or
other property) of or in respect of any Indebtedness that is subordinated in
right of payment to the Secured Obligations or that is secured by a Lien on the
Collateral that is junior to the Liens on the Collateral securing the Secured
Obligations (any such Indebtedness, “Junior Debt”), or any payment or other
distribution (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the repayment, repurchase,
redemption, retirement, acquisition, cancellation or termination of any Junior
Debt, except:
(i)  any refinancing of Junior Debt with Permitted Refinancing Indebtedness;
(ii)  regularly scheduled payments of principal or interest;
(iii)  any repayment, repurchase or redemption of any Junior Debt in an amount,
together with the aggregate amount of Restricted Payments made pursuant to
Section 6.07(a)(iii), not to exceed the sum of (A) $200,000,000, and (B) the
Available Amount (excluding the Starter Available Amount); provided that at the
time thereof and after giving effect thereto, (x) no Event of Default shall have
occurred and be continuing;
(iv)  any repayment, repurchase or redemption of any Junior Debt in an amount
not to exceed the Starter Available Amount; and
(v)  any repayment, repurchase or redemption of any Junior Debt; provided that
at the time thereof and after giving effect thereto, (x) no Default shall have
occurred and be continuing and (y) the Total Net Leverage Ratio, calculated on a
Pro Forma Basis as of the last day of the most recently ended fiscal quarter of
the Parent, shall not exceed 1.75 to 1.00.
SECTION 6.08.  Amendment of Material Documents.  Neither the Parent nor the
Borrower will, nor will they permit any Restricted Subsidiary to, amend, modify
or waive any of its rights under any agreements or instruments governing or
evidencing any Alternative Incremental Facility Debt, any Credit Agreement
Refinancing Debt or any Permitted Refinancing Indebtedness in respect of any of
the foregoing in a manner that would be inconsistent in any material respect
with the requirements set forth in the definitions of such terms.

--------------------------------------------------------------------------------

132
SECTION 6.09.  Asset Sales.  Neither the Parent nor the Borrower will, nor will
they permit any Restricted Subsidiary to, sell, transfer, lease or otherwise
dispose of any asset, including any Equity Interest owned by it, nor will the
Parent or the Borrower permit any Restricted Subsidiary to issue any additional
Equity Interest in such Restricted Subsidiary (other than issuing directors’
qualifying shares and other than issuing Equity Interests to the Borrower or
another Restricted Subsidiary in compliance with Section 6.04(d)), except:
(a)  sales, transfers, leases and other dispositions of (i) inventory, goods
held for sale and other assets and licenses or leases of intellectual property
(including on an intercompany basis), (ii) surplus, obsolete or worn out
equipment or other property, or property no longer useful in the conduct of the
business of the Parent and its Restricted Subsidiaries or otherwise economically
impracticable to maintain, whether now owned or hereafter acquired and
(iii) cash and Permitted Investments, in each case in the ordinary course of
business;
(b)  sales, transfers, leases and other dispositions (i) to the Parent or a
Restricted Subsidiary; provided that any such sales, transfers, leases or other
dispositions involving a Restricted Subsidiary that is not a Loan Party shall be
made in compliance with Sections 6.04 and 6.05 and (ii) of Equity Interest or
Indebtedness of Unrestricted Subsidiaries;
(c)  sales, transfers and other dispositions of accounts receivable in
connection with the collection or compromise thereof in the ordinary course of
business;
(d)  the lease, assignment, sublease, license or sublicense of any real or
personal property in the ordinary course of business;
(e)  assignments and sales of Receivables and Related Security pursuant to a
Permitted Receivables Financing;
(f)  dispositions resulting from any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any asset of any of the Parent or any Restricted Subsidiary;
(g)  any substantially concurrent exchange of assets of comparable value to be
used in a Related Business;
(h)  the creation of a Lien permitted by Section 6.02 (but not the sale or other
disposition of the property subject to such Lien);

--------------------------------------------------------------------------------

133
(i)  to the extent constituting a disposition of assets by the Parent or any of
the Restricted Subsidiaries, Investments permitted by Section 6.04 (other than
Equity Interests in a Restricted Subsidiary, unless all Equity Interests in such
Restricted Subsidiary (other than directors’ qualifying shares) are sold);
(j)  dispositions in connection with the Transactions;
(k)  other sales, transfers, leases and other dispositions of assets (other than
Equity Interests in a Restricted Subsidiary, unless all Equity Interests in such
Restricted Subsidiary (other than directors’ qualifying shares) are sold) that
are not permitted by any other clause of this Section; provided that no Default
shall have occurred and be continuing or would result therefrom;
(l)  the disposition of non-core or non-strategic assets acquired in connection
with (x) the Acquisition and (y) a Permitted Acquisition or similar investment;
provided that (i) to the extent required by Section 2.11, such Net Cash Proceeds
from any such sale are reinvested or applied in prepayment of the Loans, (ii)
immediately after giving effect thereto, no Event of Default would exist and
(iii) the fair market value of such non-core or non-strategic assets so disposed
pursuant to this clause (y) shall not exceed 25% of the purchase price paid for
all such assets acquired in such Permitted Acquisition;
(m)  sales, transfers, leases and other dispositions in order to consummate a
Permitted Reorganization; provided that any assets of the Parent or a Restricted
Subsidiary so sold, transferred, leased or otherwise disposed of shall,
following such transaction, remain assets of the Parent or any other Restricted
Subsidiary; provided that intermediate sales, transfers, leases or other
dispositions may be made by the Parent or any Restricted Subsidiary to an
Unrestricted Subsidiary on a temporary basis (and in any event for a period not
in excess of 20 days) in order to effect a Permitted Reorganization so long as
such assets are further sold or otherwise transferred to the Parent or a
Restricted Subsidiary.
(n)  any merger, consolidation, disposition or conveyance, the sole purpose and
effect of which is to reincorporate or reorganize (i) any Restricted Subsidiary
(other than a Foreign Subsidiary) in another jurisdiction in the United States
or any state thereof or (ii) any Foreign Subsidiary in the United States or any
state thereof or any other jurisdiction; provided that any Loan Party involved
in such transaction does not become an Excluded Subsidiary as a result of such
transaction and any Restricted Subsidiary does not become an Unrestricted
Subsidiary as a result of such transaction unless the designation of such
Restricted Subsidiary as an Unrestricted Subsidiary is permitted under Section
5.13 at such time; and
(o)  other Asset Dispositions involving assets having a fair market value (as
reasonably determined by the Borrower at the time of the relevant disposition)
in the aggregate of not more than the greater of $50,000,000 and 0.65% of
Consolidated Total Assets;

--------------------------------------------------------------------------------

134
provided that (x) all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by clause (b)(i)) shall be made for fair
value and (y) all sales, transfers, leases and other dispositions permitted by
clause (k) shall be for at least 75% cash consideration payable at the time of
such sale, transfer or other disposition; provided further that (i) any
consideration in the form of Permitted Investments that are disposed of for cash
consideration within 30 Business Days after such sale, transfer or other
disposition shall be deemed to be cash consideration in an amount equal to the
amount of such cash consideration for purposes of this proviso, (ii) any
liabilities (as shown on the Parent’s or such Restricted Subsidiary’s most
recent balance sheet provided hereunder or in the footnotes thereto) of the
Parent or such Restricted Subsidiary, other than liabilities that are by their
terms subordinated to the payment in cash of the Secured Obligations, that are
assumed by the transferee with respect to the applicable sale, transfer, lease
or other disposition and for which the Borrower and all the Restricted
Subsidiaries shall have been validly released by all applicable creditors in
writing shall be deemed to be cash consideration in an amount equal to the
liabilities so assumed and (iii) any Designated Non-Cash Consideration received
by the Borrower or such Restricted Subsidiary in respect of such sale, transfer,
lease or other disposition having an aggregate fair market value, taken together
with all other Designated Non-Cash Consideration received pursuant to this
clause (iii) that is at that time outstanding, not in excess of the greater of
(x) $50,000,000 and (y) 0.65% of Total Assets as of the last day of the most
recently ended fiscal quarter of the Parent at the time of the receipt of such
Designated Non-Cash Consideration, with the fair market value of each item of
Designated Non-Cash Consideration being measured at the time received and
without giving effect to subsequent changes in value, shall be deemed to be cash
consideration.
SECTION 6.10.  Total Net Leverage Ratio.  For the benefit of the Revolving
Lenders, the Issuing Banks and the Tranche A Term Lenders only (and the
Administrative Agent on their behalf), the Parent will not permit the Total Net
Leverage Ratio as of the end of any fiscal quarter to exceed the ratio set forth
below with respect to such fiscal quarter:
 
Fiscal Quarter End Date
 
Total Net Leverage Ratio
April 6, 2017, through June 30, 2018
 
4.25 to 1.00
July 1, 2018, through June 30, 2019
 
4.00 to 1.00
July 1, 2019, through June 30, 2020
 
3.75 to 1.00
July 1, 2020, and thereafter
 
3.50 to 1.00

 
SECTION 6.11.  Cash Interest Expense Coverage Ratio.  For the benefit of the
Revolving Lenders, the Issuing Banks and the Tranche A Term Lenders only (and
the Administrative Agent on their behalf), the Parent will not permit the Cash
Interest Expense Coverage Ratio for any period of four consecutive fiscal
quarters to be less than 3.00 to 1.00.

--------------------------------------------------------------------------------

135
SECTION 6.12.  Lien Basket Amount.  The Parent and the Borrower will not, and
will not permit any other Restricted Subsidiary to, create, incur, assume or
permit to exist any Indebtedness secured by a Lien (other than the Secured
Obligations and, subject to the applicable Intercreditor Agreement, any
Alternative Incremental Facility Debt or Credit Agreement Refinancing
Indebtedness or any Permitted Refinancing Indebtedness in respect of the
foregoing) on any Restricted Property that would utilize any of the Lien Basket
Amount under the Existing Senior Notes Indentures and the New Senior Notes
Indenture (that permits Liens on Restricted Property without equally and ratably
securing the Existing Senior Notes and the New Senior Notes).
 
ARTICLE VII

Events of Default
If any of the following events (“Events of Default”) shall occur:
(a)  the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
(b)  the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of five Business Days;
(c)  any representation or warranty made or deemed made by or on behalf of any
Loan Party in or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, or in any report, certificate or
financial statement furnished pursuant to or in connection with any Loan
Document or any amendment or modification thereof or waiver thereunder, shall
prove to have been incorrect in any material respect when made or deemed made;
(d)  (i) the Parent or the Borrower shall fail to observe or perform any
covenant, condition or agreement contained in clause (a) of Section 5.02 or in 
Section 5.03 (with respect to the existence of the Parent or the Borrower) or
5.08 or in Article VI (other than Section 6.05, Section 6.10 or Section 6.11) or
(ii) the Parent shall fail to observe or perform any covenant, condition or
agreement contained in Section 6.10 or Section 6.11; provided that any failure
to observe or perform any covenant set forth in Section 6.10 or Section 6.11
shall not constitute an Event of Default with respect to the Tranche B Term
Loans unless and until the Revolving Commitments have been terminated and the
Revolving Loans (if any) and the Tranche A Term Loans have been accelerated;

--------------------------------------------------------------------------------

136
(e)  any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in
clause (a), (b) or (d) of this Article), and such failure shall continue
unremedied for a period of 30 days after notice thereof from the Administrative
Agent to the Borrower (which notice will be given at the request of any Lender);
(f)  the Parent or any Restricted Subsidiary shall fail to make any payment of
principal, interest or premium (regardless of amount) in respect of any Material
Indebtedness when and as the same shall become due and payable, and such failure
shall continue after the expiration of the grace period (if any) for such
failure specified in the agreement or instrument governing such Material
Indebtedness;
(g)  [INTENTIONALLY OMITTED];
(h)  the Parent or any Restricted Subsidiary shall fail to observe or perform
any term, covenant, condition or agreement (other than the failure to pay
principal, interest or premiums) contained in any agreement or instrument
evidencing or governing any Material Indebtedness or any other event or
condition occurs, and such failure, event or condition shall continue after the
expiration of the grace period (if any) for such failure specified in the
agreement or instrument governing such Material Indebtedness, if such failure,
event or condition enables or permits (with or without the giving of notice, the
lapse of time or both) the holder or holders of any Material Indebtedness or any
trustee or agent on its or their behalf to cause any Material Indebtedness to
become due, or to require the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled maturity; provided that this clause (h) shall
not apply to secured Indebtedness that becomes due as a result of the voluntary
sale or transfer of the property or assets securing such Indebtedness;
(i)  an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) liquidation,
reorganization or other relief in respect of the Parent or any Restricted
Subsidiary (other than any Specified Subsidiary) or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Parent or any Restricted Subsidiary (other than any
Specified Subsidiary) or for a substantial part of its assets, and, in any such
case, such proceeding or petition shall continue undismissed for 60 days or an
order or decree approving or ordering any of the foregoing shall be entered;
(j)  the Parent or any Restricted Subsidiary (other than any Specified
Subsidiary) shall (i) voluntarily commence any proceeding or file any petition
seeking liquidation, reorganization or other relief under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (i) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Parent or any
Restricted Subsidiary (other than any Specified Subsidiary or for a substantial
part of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) take any action for the purpose of
effecting any of the foregoing;

--------------------------------------------------------------------------------

137
(k)  the Parent or any Restricted Subsidiary (other than any Specified
Subsidiary) shall become unable, admit in writing its inability or fail
generally to pay its debts as they become due;
(l)  one or more judgments for the payment of money in an aggregate amount in
excess of $100,000,000 (to the extent such amount is not either (i) covered by
insurance and the applicable insurer has acknowledged liability or has been
notified and is not disputing coverage or (ii) required to be indemnified by
another Person that is reasonably likely to be able to satisfy its indemnity
obligation (other than the Parent or a Restricted Subsidiary) and such Person
has acknowledged such obligation or has been notified and is not disputing such
obligation) shall be rendered against the Parent, the Borrower, any Restricted
Subsidiary or any combination thereof and the same shall remain undischarged and
unsatisfied for a period of 60 consecutive days during which execution shall not
be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of the Parent or any Restricted
Subsidiary to enforce any such judgment;
(m)  an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
would reasonably be expected to result in a Material Adverse Effect;
(n)  (x) this Agreement or the Guarantee shall cease to be, or shall be asserted
by any Loan Party not to be, in full force and effect, except as a result of the
release therefor in accordance with the terms thereof or (y) except during a
Collateral Release Period, any Lien on any material portion of the Collateral
purported to be created under the Security Documents shall cease to be, or shall
be asserted by any Loan Party not to be, a valid and perfected Lien, with the
priority required by the applicable Security Document, except (i) as a result of
the sale or other disposition of the applicable Collateral in a transaction
permitted under the Loan Documents, (ii) as a result of the Collateral Agent’s
failure to maintain possession of any stock certificates, promissory notes or
other instruments delivered to it under the Collateral Agreement, (iii) as a
result of the Collateral Agent’s failure to take any action required in order to
create or perfect any such Lien following notice from the Borrower that such
action is required or (iv) as a result of the Collateral Agent’s release of any
such Lien that it is not authorized to release pursuant to the Loan Documents;
or
(o)  a Change in Control shall occur;

--------------------------------------------------------------------------------

138
then, and in every such event (other than (x) an event with respect to the
Parent or the Borrower described in clause (i) or (j) of this Article and (y) an
event described in clause (d)(ii) of this Article unless the conditions set
forth in the proviso thereto have been satisfied), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times:  (i) terminate
the Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any event with respect to the Parent or the Borrower described in
clause (i) or (j) of this Article, the Commitments shall automatically terminate
and the principal of the Loans then outstanding, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in the case of any event described in clause (d)(ii) of this Article, the
Administrative Agent shall, at the request of the Majority Pro Rata Lenders, by
notice to the Borrower, take either or both of the following actions, at the
same at the same or different times:  (1) terminate the Revolving Commitments,
and thereupon the Revolving Commitments shall terminate immediately, and
(2) declare the Revolving Loans and the Tranche A Term Loans then outstanding to
be due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Revolving Loans and the Tranche A
Term Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower.
 
ARTICLE VIII

The Administrative Agent
Each of the Lenders and the Issuing Banks hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms of the Loan Documents, together with such
actions and powers as are reasonably incidental thereto.

--------------------------------------------------------------------------------

139
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Parent or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder and without any
duty to account therefor to the Lenders or the Issuing Bank.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents and its duties hereunder and under any
other Loan Document shall be administrative in nature.  Without limiting the
generality of the foregoing, (a) the Administrative Agent shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing (and it is understood and agreed that the use of the
term “agent” (or any similar term) herein or in any other Loan Document with
reference to the Administrative Agent is not intended to connote any fiduciary
or implied obligations arising under agency doctrine of any applicable law, and
that such term is used as a matter of market custom and is intended to create or
reflect only an administrative relationship between contracting parties),
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated by the Loan Documents that the Administrative
Agent is required to exercise in writing as directed by the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02); provided that the Administrative
Agent shall not be required to take any action that, in its opinion, could
expose the Administrative Agent to liability or be contrary to any Loan Document
or applicable law, and (c) except as expressly set forth in the Loan Documents,
the Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Parent or
any of the Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct (as determined by a court of competent jurisdiction by a
final and nonappealable judgment).  The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Parent, the Borrower or a Lender, and
the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with any Loan Document, (ii) the contents of any certificate,
report or other document delivered thereunder or in connection therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth in any Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article IV or elsewhere in any Loan Document, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.

--------------------------------------------------------------------------------

140
The Administrative Agent shall not be responsible or have any liability for, or
have any duty to ascertain, inquire into, monitor or enforce, compliance with
the provisions hereof relating to Disqualified Institutions.  Without limiting
the generality of the foregoing, the Administrative Agent shall not (x) be
obligated to ascertain, monitor or inquire as to whether any Lender or
Participant or prospective Lender or Participant is a Disqualified Institution
or (y) have any liability with respect to or arising out of any assignment or
participation of Loans, or disclosure of confidential information, to any
Disqualified Institution.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed or sent by the proper Person (whether
or not such Person in fact meets the requirements set forth in the Loan
Documents for being the signatory or sender thereof).  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person (whether or not such Person in fact meets
the requirements set forth in the Loan Documents for being the signatory or
sender thereof), and shall not incur any liability for relying thereon and may
act upon any such statement prior to receipt of written confirmation thereof. 
In determining compliance with any condition hereunder to the making of a Loan,
or the issuance, amendment, renewal or extension of a Letter of Credit, that by
its terms must be fulfilled to the satisfaction of a Lender or an Issuing Bank,
the Administrative Agent may presume that such condition is satisfactory to such
Lender or Issuing Bank unless the Administrative Agent shall have received
notice to the contrary from such Lender or Issuing Bank sufficiently in advance
to the making of such Loan or the issuance, amendment, renewal or extension of
such Letter of Credit.  The Administrative Agent may consult with legal counsel
(who may be counsel for a Loan Party), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.  The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

--------------------------------------------------------------------------------

141
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Banks and the Borrower.  Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor.  If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Banks, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, and having a combined capital and surplus of at
least $500,000,000.  Upon the acceptance of its appointment as Administrative
Agent hereunder by a successor, such successor shall succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder.  The fees payable by the Borrower to
a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
Notwithstanding the foregoing, in the event no successor Administrative Agent
shall have been so appointed and shall have accepted such appointment within
30 days after the retiring Administrative Agent gives notice of its intent to
resign, the retiring Administrative Agent may give notice of the effectiveness
of its resignation to the Lenders, the Issuing Banks and the Borrower,
whereupon, on the date of effectiveness of such resignation stated in such
notice, (a) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents; provided
that, solely for purposes of maintaining any security interest granted to the
Administrative Agent under any Security Document for the benefit of the Secured
Parties, the retiring Administrative Agent shall continue to be vested with such
security interest as collateral agent for the benefit of the Secured Parties
and, in the case of any Collateral in the possession of the Administrative
Agent, shall continue to hold such Collateral, in each case until such time as a
successor Administrative Agent is appointed and accepts such appointment in
accordance with this paragraph (it being understood and agreed that the retiring
Administrative Agent shall have no duty or obligation to take any further action
under any Security Document, including any action required to maintain the
perfection of any such security interest), and (b) the Required Lenders shall
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent; provided that (i) all payments required to
be made hereunder or under any other Loan Document to the Administrative Agent
for the account of any Person other than the Administrative Agent shall be made
directly to such Person and (ii) all notices and other communications required
or contemplated to be given or made to the Administrative Agent shall also
directly be given or made to each Lender and each Issuing Bank.   After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 (and any exculpatory, reimbursement and indemnification provisions
set forth in any other Loan Document) shall continue in effect for the benefit
of such retiring Administrative Agent, its sub‑agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while it was acting as Administrative Agent.
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, the Guarantee Agreement, the
Security Documents, any related agreement or any document furnished hereunder or
thereunder.

--------------------------------------------------------------------------------

142
Each Lender, by delivering its signature page to this Agreement and funding its
Loans on the Closing Date, or delivering its signature page to an Assignment and
Assumption or any other Loan Document pursuant to which it shall become a Lender
hereunder, shall be deemed to have acknowledged receipt of, and consented to and
approved, each Loan Document and each other document required to be delivered
to, or be approved by or satisfactory to, the Administrative Agent or the
Lenders on the Closing Date.
The parties hereto acknowledge that the Arrangers (in their capacity as such) do
not have any duties or responsibilities under any of the Loan Documents and will
not be subject to liability thereunder to any of the Loan Parties for any
reason.
Except with respect to the exercise of setoff rights in accordance with Section
9.08 or with respect to a Secured Party’s right to file a proof of claim in an
insolvency proceeding, no Secured Party shall have any right individually to
realize upon any of the Collateral, it being understood and agreed that all
powers, rights and remedies under the Security Documents may be exercised solely
by the Collateral Agent on behalf of the Secured Parties in accordance with the
terms thereof.  In the event of a foreclosure by the Collateral Agent on any of
the Collateral pursuant to a public or private sale or other disposition, the
Administrative Agent or any Lender may be the purchaser or licensor of any or
all of such Collateral at any such sale or other disposition, and the
Administrative Agent, as agent for and representative of the Secured Parties
(but not any Secured Party or Secured Parties in its or their respective
individual capacities unless the Required Lenders shall otherwise agree in
writing) shall be entitled, for the purpose of bidding and making settlement or
payment of the purchase price for all or any portion of the Collateral sold at
any such public sale, to use and apply any of the Loan Document Obligations as a
credit on account of the purchase price for any Collateral payable by the
Administrative Agent on behalf of the Secured Parties at such sale or other
disposition.
The Lenders hereby authorize the Administrative Agent and Collateral Agent to
enter into any Intercreditor Agreement and acknowledge that they will be bound
thereby.
The Collateral Agent shall be entitled to the benefits of this Article on the
same basis as if named herein as the Administrative Agent, and also shall be
entitled to the exculpatory provisions and rights set forth in the Collateral
Agreement and other Security Documents.  The rights of the Collateral Agent
under the Loan Documents may not be amended or modified in a manner adverse to
the Collateral Agent without its prior written consent.
Each Secured Party hereby authorizes the Collateral Agent and the Administrative
Agent to take any and all actions permitted or not prohibited by the Loan
Documents in connection with any release of the Liens on any portion of the
Collateral or the release of any Guarantor in accordance with and pursuant to
the Loan Documents.

--------------------------------------------------------------------------------

143
In furtherance of the foregoing and not in limitation thereof, no Swap Agreement
the obligations under which constitute Secured Obligations will create (or be
deemed to create) in favor of any Secured Party that is a party thereto any
rights in connection with the management or release of any Collateral or of the
obligations of any Loan Party under any Loan Document.  By accepting the
benefits of the Collateral, each Secured Party that is a party to any such Swap
Agreement shall be deemed to have appointed the Administrative Agent to serve as
administrative agent and collateral agent under the Loan Documents and agreed to
be bound by the Loan Documents as a Secured Party thereunder, subject to the
limitations set forth in this paragraph.
The Secured Parties irrevocably authorize the Administrative Agent, at its
option and in its discretion, to subordinate any Lien on any property granted to
or held by the Administrative Agent under any Loan Document to the holder of any
Lien on such property that is permitted by Section 6.02(e).
The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Secured Obligations (including by accepting some or all of the Collateral in
satisfaction of some or all of the Secured Obligations pursuant to a deed in
lieu of foreclosure or otherwise) and in such manner purchase (either directly
or through one or more acquisition vehicles) all or any portion of the
Collateral (a) at any sale thereof conducted under the provisions of the
Bankruptcy Code, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code, or any similar laws in any other jurisdictions to which a Loan Party is
subject, or (b) at any other sale, foreclosure or acceptance of collateral in
lieu of debt conducted by (or with the consent or at the direction of) the
Administrative Agent (whether by judicial action or otherwise) in accordance
with any applicable law.  In connection with any such credit bid and purchase,
the Secured Obligations owed to the Secured Parties shall be entitled to be, and
shall be, credit bid by the Administrative Agent at the direction of the
Required Lenders on a ratable basis (with Secured Obligations with respect to
contingent or unliquidated claims receiving contingent interests in the acquired
assets on a ratable basis that shall vest upon the liquidation of such claims in
an amount proportional to the liquidated portion of the contingent claim amount
used in allocating the contingent interests) for the asset or assets so
purchased (or for the equity interests or debt instruments of the acquisition
vehicle or vehicles that are issued in connection with such purchase).  In
connection with any such bid, (i) the Administrative Agent shall be authorized
to form one or more acquisition vehicles and to assign any successful credit bid
to such acquisition vehicle or vehicles, (ii) each of the Secured Parties’
ratable interests in the Secured Obligations which were credit bid shall be
deemed without any further action under this Agreement to be assigned to such
vehicle or vehicles for the purpose of closing such sale, (iii) the
Administrative Agent shall be authorized to adopt documents providing for the
governance of the acquisition vehicle or vehicles (provided that any actions by
the Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or equity interests thereof, shall be
governed, directly or indirectly, by, and the governing documents shall provide
for, control by the vote of the Required Lenders or their permitted assignees
under the terms of this Agreement or the governing documents of the applicable
acquisition vehicle or vehicles, as the case may be, irrespective of the
termination of this Agreement and without giving effect to the limitations on
actions by the Required Lenders contained in Section 9.02 of this Agreement),
(iv) the Administrative Agent on behalf of such acquisition vehicle or vehicles
shall be authorized to issue to each of the Secured Parties, ratably on account
of the relevant Secured Obligations which were credit bid, interests, whether as
equity, partnership, limited partnership interests or membership interests, in
any such acquisition vehicle  and/or debt instruments issued by such acquisition
vehicle, all without the need for any Secured Party or acquisition vehicle to
take any further action, and (v) to the extent that Secured Obligations that are
assigned to an acquisition vehicle are not used to acquire Collateral for any
reason (as a result of another bid being higher or better, because the amount of
Secured Obligations assigned to the acquisition vehicle exceeds the amount of
Secured Obligations credit bid by the acquisition vehicle or otherwise), such
Secured Obligations shall automatically be reassigned to the Secured Parties pro
rata and the equity interests and/or debt instruments issued by any acquisition
vehicle on account of such Secured Obligations shall automatically be cancelled,
without the need for any Secured Party or any acquisition vehicle to take any
further action.  Notwithstanding that the ratable portion of the Secured
Obligations of each Secured Party are deemed assigned to the acquisition vehicle
or vehicles as set forth in clause (ii) above, each Secured Party shall execute
such documents and provide such information regarding the Secured Party (and/or
any designee of the Secured Party which will receive interests in or debt
instruments issued by such acquisition vehicle) as the Administrative Agent may
reasonably request in connection with the formation of any acquisition vehicle,
the formulation or submission of any credit bid or the consummation of the
transactions contemplated by such credit bid.
Each Secured Party, whether or not a party hereto, will be deemed, by its
acceptance of the benefits of the Collateral and of the Guarantees of the
Secured Obligations provided under the Loan Documents, to have agreed to the
provisions of this Article.

--------------------------------------------------------------------------------

144
 
ARTICLE IX

Miscellaneous
SECTION 9.01.  Notices.  (a)  Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile, as follows:
(A)  if to the Parent or the Borrower, to it at One Dauch Drive, Detroit,
Michigan 48211, Attention of the Chief Financial Officer (Facsimile
No. 313‑758‑3936) with a copy to the Treasurer (Facsimile No. 313‑758‑3936) and
the General Counsel (Facsimile No. 313‑758‑3897);
(B)  if to the Administrative Agent or Collateral Agent, to JPMorgan Chase Bank,
N.A., L500 Stanton Christiana Road, NCC5 / 1st Floor, Newark, DE 19713,
Attention: Loan & Agency Services Group (Facsimile No.: 302-634-1890; E-mail:
nicole.c.reilly@jpmorgan.com), with a copy to JPMorgan Chase Bank, N.A., 383
Madison Avenue - 24th Floor, NY 10179, Attention of Richard Duker (Facsimile No.
212-270-5100) and for Alternative Currency Borrowings, to J.P. Morgan Europe
Limited, 24 Bank Street, Canary Wharf, London E14 5JP, United Kingdom (Facsimile
No. +44 207 777 2360, E-mail: loan_and_agency_london@jpmorgan.com; Attention of
the Manager);
(C)  if to JPMorgan Chase Bank, N.A. in its capacity as Issuing Bank, to it at
JPMorgan Chase Bank, N.A., 10420 Highland Manor Drive, 4th Floor, Tampa,
FL 33610, Attention: Standby LC Unit (Facsimile No. 856-294-5267; E-mail:
gts.ib.standby@jpmchase.com), with a copy to JPMorgan Chase Bank, N.A., 500
Stanton Christiana Road, NCC5/ 1st Floor, Newark, DE 19713, Attention: Loan &
Agency Services Group (Facsimile No.: 302-634-1890, E-mail:
nicole.c.reilly@jpmorgan.com); and
(D)  if to any other Lender or Issuing Bank, to it at its address (or facsimile
number) set forth in its Administrative Questionnaire or, in the case of any
Issuing Bank, otherwise most recently specified by it in a written notice
delivered to the Administrative Agent, the Parent and the Borrower.
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by fax shall be deemed to have
been given when sent (except that, if not given during normal business hours for
the recipient, shall be deemed to have been given at the opening of business on
the next business day for the recipient); and notices and other communications
delivered through electronic communications, to the extent provided in paragraph
(b) of this Section, shall be effective as provided in such paragraph.

--------------------------------------------------------------------------------

145
(b)  (i)  Notices and other communications to the Lenders and the Issuing Banks
hereunder may be delivered or furnished by electronic communications pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II to any Lender or Issuing Bank
if such Lender or Issuing Bank, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication.  The Administrative Agent, the Collateral Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.
(ii)  Unless the Administrative Agent otherwise prescribes, (x) notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgment) and (y) notices and other communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (x), of notification that such notice or communication is available and
identifying the website address therefore; provided that, for both clauses (x)
and (y) above, if such notice or other communication is not sent during the
normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next Business Day for
the recipient.
(c)  Any party hereto may change its address or facsimile number or the contact
person for notices and other communications hereunder by notice to the other
parties hereto.
(d)  The Parent and the Borrower agree that the Administrative Agent may, but
shall not be obligated to, make any Communication by posting such Communication
on Debt Domain, Intralinks, SyndTrak, ClearPar or a substantially similar
electronic transmission system (the “Platform”).  The Platform is provided “as
is” and “as available”.  Neither the Administrative Agent nor any of its Related
Parties warrants, or shall be deemed to warrant, as to the adequacy of the
Platform and each such Person expressly disclaims any liability for errors or
omissions in the Communications.  No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third-party rights or freedom from viruses or other
code defects, is made, or shall be deemed to be made, by the Administrative
Agent or any of its Related Parties in connection with the Communications or the
Platform.  In no event shall the Administrative Agent or any of its Related
Parties have any liability to the Loan Parties, any Lender, any Issuing Bank or
any other Person for damages of any kind, including direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise), arising out of any Loan Party’s or the Administrative
Agent’s transmission of Communications through the Platform.
(e)  The Parent and the Borrower shall notify the Administrative Agent of the DQ
List and any updates thereto in writing at the following address: 
JPMDQ_Contact@jpmorgan.com and, to the extent not so notified to the
Administrative Agent at such address, the DQ List or applicable update thereto
shall be deemed not to have been received and shall not be effective.

--------------------------------------------------------------------------------

146
SECTION 9.02.  Waivers; Amendments.  (a)  No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Administrative Agent, the
Issuing Banks and the Lenders hereunder are cumulative and are not exclusive of
any rights or remedies that they would otherwise have.  No waiver of any
provision of any Loan Document or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. 
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.
(b)  Except as provided in Sections 2.23, 2.25 and 2.26, neither this Agreement
nor any other Loan Document nor any provision hereof or thereof may be waived,
amended or modified except, in the case of this Agreement, pursuant to an
agreement or agreements in writing entered into by the Parent, the Borrower and
the Required Lenders or by the Parent, the Borrower and the Administrative Agent
with the consent of the Required Lenders or, in the case of any other Loan
Document, pursuant to an agreement or agreements in writing entered into by the
Administrative Agent and each Loan Party that is a party thereto with the
consent of the Required Lenders; provided that no such agreement shall
(i) increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder (in
each case other than as a result of any change in the definition of “Total Net
Leverage Ratio” or in any component thereof), in each case, without the written
consent of each Lender affected thereby, (iii) postpone the scheduled date of
payment of the principal amount of any Loan under Section 2.10 or the
reimbursement of any LC Disbursement, or any interest thereon, or any fees
payable hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender affected thereby, (iv) change Section 2.18(b) or (c) in a
manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender adversely affected thereby,
(v) change any of the provisions of this Section or the definition of “Required
Lenders” or any other provision hereof or of any other Loan Document specifying
the number or percentage of Lenders (or Lenders of any Class) required to waive,
amend or modify any rights hereunder or thereunder or make any determination or
grant any consent hereunder or thereunder, without the written consent of each
Lender (or each Lender of such Class, as the case may be); provided that with
the consent of the Required Lenders, the provisions of this Section and the
definition of the term “Required Lenders” may be amended to include references
to any new class of loans created under this Agreement (or to lenders extending
such loans) on substantially the same basis as the corresponding references
relating to the existing Classes of Loans or Lenders, (vi) release the Parent or
any Material Subsidiary from its Guarantee under the Guarantee Agreement, or
limit its liability in respect of such Guarantee, without the written consent of
each Lender (in each case, except as expressly provided therein in connection
with a transaction permitted under this Agreement, it being understood that an
amendment or other modification of the type of obligations guaranteed under the
Guarantee Agreement shall not be deemed to be a release or limitation of any
Guarantee), (vii) release all or substantially all the Collateral from the Liens
of the Security Documents, without the written consent of each Lender (except as
expressly provided in Section 9.17 or the applicable Security Document
(including any such release by the Administrative Agent in connection with any
sale or other disposition of the Collateral upon the exercise of remedies under
the Security Documents), it being understood that an amendment or other
modification of the type of obligations secured by the Security Documents shall
not be deemed to be a release of the Collateral from the Liens of the Security
Documents), (viii) waive any condition to any extension of credit under any
Class of Commitments set forth in Section 4.02 without the written consent of
the Majority in Interest of the Lenders of such Class (it being understood and
agreed that any amendment or waiver of, or any consent with respect to, any
provision of this Agreement (other than any waiver expressly relating to Section
4.02) or any other Loan Document, including any amendment of any affirmative or
negative covenant set forth herein or in any other Loan Document or any waiver
of a Default or an Event of Default, shall not be deemed to be a waiver of any
condition set forth in Section 4.02), (ix) change any provisions of any Loan
Document in a manner that by its terms adversely affects the rights in respect
of payments due to, or the Collateral of, Lenders holding Loans of any Class
differently than those holding Loans of any other Class, without the written
consent of Lenders representing a Majority in Interest of each affected Class
and (x) modify the protections afforded to an SPV pursuant to the provisions of
Section 9.04(e) without the written consent of such SPV; provided further, that
(A) no such agreement shall amend, modify or otherwise affect the rights or
duties of the Administrative Agent or any Issuing Bank hereunder without the
prior written consent of the Administrative Agent or such Issuing Bank, as the
case may be, (B) any amendment, waiver or other modification of this Agreement
that by its terms affects the rights or duties under this Agreement of the
Lenders of a particular Class (but not the Lenders of any other Class), may be
effected by an agreement or agreements in writing entered into by Parent, the
Borrower and the requisite number or percentage in interest of the affected
Class of Lenders that would be required to consent thereto under this Section if
such Class of Lenders were the only Class of Lenders hereunder at the time and
(C) only the written consent of a Majority in Interest of the Tranche A Term
Lenders and a Majority in Interest of the Revolving Lenders shall be required to
waive, amend or modify the provisions of Section 6.10 or Section 6.11 (and
related definitions as used in such Sections, but not as used elsewhere in this
Agreement) or Article VII, solely as it relates to any failure to observe or
perform any covenant set forth in Section 6.10 or Section 6.11. 

--------------------------------------------------------------------------------

147
Notwithstanding the foregoing, no consent with respect to any amendment, waiver
or other modification of this Agreement or any other Loan Document shall be
required of (x) any Defaulting Lender, Excluded Term Commitment Lender or
Excluded Term Lender except with respect to any amendment, waiver or other
modification referred to in clause (i), (ii) or (iii) of the first proviso of
this paragraph and then only in the event such Lender shall be affected by such
amendment, waiver or other modification or (y) in the case of any amendment,
waiver or other modification referred to in clauses (i) through (x) of the first
proviso of this paragraph, any Lender that receives payment in full of the
principal of and interest accrued on each Loan made by, and all other amounts
owing to, such Lender or accrued for the account of such Lender under this
Agreement and the other Loan Documents at the time such amendment, waiver or
other modification becomes effective and whose Commitments terminate by the
terms and upon the effectiveness of such amendment, waiver or other
modification.  Notwithstanding the foregoing, if the Administrative Agent and
the Borrower, acting together, identify any ambiguity, omission, mistake,
typographical error or other defect in any provision of this Agreement or any
other Loan Document, then the Administrative Agent and the Borrower shall be
permitted to amend, modify, or supplement such provision to cure such ambiguity,
omission, mistake, typographical error or other defect, and such amendment shall
become effective without any further action or consent of any other party to
this Agreement or such other Loan Document, as the case may be, if the same is
not objected to in writing by the Required Lenders within five Business Days
following receipt of written notice thereof.
SECTION 9.03.  Expenses; Indemnity; Damage Waiver.  (a)  The Borrower shall pay
(i) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent, the Collateral Agent, the Arrangers and their Affiliates,
including the reasonable fees, charges and disbursements of a single counsel for
the Administrative Agent and the Collateral Agent (and any local counsel that
either such Agent determines to be appropriate in connection with matters
affected by laws other than those of the State of New York), in connection with
the Transactions, the structuring, arrangement and syndication of the credit
facilities hereunder and the preparation, negotiation, execution, delivery and
administration of the Loan Documents or any amendments, modifications or waivers
of the provisions thereof (whether or not the transactions contemplated hereby
or thereby shall be consummated), (ii) all reasonable and documented
out-of-pocket expenses incurred by each Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent, the Collateral Agent, any Issuing
Bank or any Lender, including the fees, charges and disbursements of any counsel
for the Administrative Agent, the Collateral Agent, any Issuing Bank or any
Lender, in connection with the enforcement or protection of its rights in
connection with the Loan Documents, including its rights under this Section, or
in connection with the Loans made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.
(b)  The Borrower shall indemnify the Administrative Agent, the Collateral
Agent, the Arrangers, each Issuing Bank and each Lender, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including the reasonable fees,
charges and disbursements of any counsel for any Indemnitee, incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of the Loan Documents or any agreement
or instrument contemplated hereby or thereby, the performance by the parties
hereto or thereto of their respective obligations hereunder or thereunder or the
consummation of the Transactions or any other transactions contemplated hereby
or thereby, (ii) any Loan or Letter of Credit or the use of the proceeds
therefrom (including any refusal by an Issuing Bank to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by the Parent or any of the Subsidiaries, or
any Environmental Liability related in any way to the Parent or any of the
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted (A) from the bad faith, gross negligence
or willful misconduct of such Indemnitee or any of its directors, trustees,
officers or employees or (B) from a material breach of its obligations under
this Agreement or (y) result from a proceeding that does not involve an act or
omission by the Parent, the Borrower or any of their respective Affiliates or
equityholders or its or their respective partners, members, directors, officers,
employees or agents and that is brought by an Indemnitee against any other
Indemnitee (other than a proceeding that is brought against the Administrative
Agent, the Collateral Agent, any Arranger (or any holder of any other title or
role) in its capacity or in fulfilling its roles as an agent or arranger
hereunder or any similar role with respect to the Indebtedness incurred or to be
incurred hereunder).

--------------------------------------------------------------------------------

148
(c)  To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, the Collateral Agent or any Issuing Bank
under paragraph (a) or (b) of this Section, each Lender severally agrees (but
without limiting the obligation of the Borrower to pay such amount) to pay to
the Administrative Agent, the Collateral Agent or the applicable Issuing Bank,
as the case may be, such Lender’s pro rata share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, the Collateral Agent or the
applicable Issuing Bank in its capacity as such.  For purposes of this Section,
a Lender’s “pro rata share” shall be determined based upon its share of the sum
of the total Revolving Credit Exposures, outstanding Term Loans and unused
Commitments at the time (or most recently outstanding and in effect).
(d)  To the extent permitted by applicable law, neither the Borrower nor any
other Loan Party shall assert, and hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, the Loan Documents or any agreement or
instrument contemplated thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.
(e)  All amounts due under this Section shall be payable promptly after written
demand therefor.
SECTION 9.04.  Successors and Assigns.  (a)  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
an Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not (except to a Successor Borrower as expressly contemplated by Section
6.03) assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section.  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of an Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section), the
Arrangers and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Collateral Agent, the Arrangers, the
Issuing Banks and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

--------------------------------------------------------------------------------

149
(b)  (i)  Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld) of:
(A)  the Borrower; provided that (x) no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund (which, in the case of an assignment of (1) a Revolving Commitment or
Revolving Credit Exposure, is to an existing Revolving Lender or any of its
Affiliates ordinarily engaged in the business of extending credit or Approved
Funds and (2) a Tranche A Term Loan, is to an existing Tranche A Term Lender,
Revolving Lender, or any of their respective Affiliates or Approved Funds) or if
an Event of Default under clause (a), (b), (i) or (j) of Article VII has
occurred and is continuing, any other assignee and (y) the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within (I) in the case of any
assignment of Tranche B Term Loans, 10 Business Days and (II) in the case of any
assignment of Tranche A Term Loans, Revolving Commitments or Revolving Loans, 15
Business Days, in each case after having received written notice (for the
avoidance of doubt, in accordance with Section 9.01) thereof;
(B)  the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of a Term Loan to a Lender, an
Affiliate of a Lender or an Approved Fund; and
(C)  in the case of Revolving Commitments or Revolving Credit Exposure, each
Issuing Bank.
(ii)  Assignments shall be subject to the following additional conditions:
(A)  except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the trade date specified in the Assignment and Assumption with
respect to such assignment or, if no trade date is so specified, as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $5,000,000 or, in the case of
Term Loans, $1,000,000, unless each of the Borrower and the Administrative Agent
otherwise consent; provided that no such consent of the Borrower shall be
required if an Event of Default under clause (a), (b), (i) or (j) of Article VII
has occurred and is continuing;

--------------------------------------------------------------------------------

150
(B)  each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause (B) shall not be construed to prohibit the assignment
of a proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;
(C)  the parties to each assignment shall execute and deliver to the
Administrative Agent (and, in the case of an assignment requiring the consent of
the Borrower pursuant to subparagraph (b)(i)(A) of this Section 9.04, the
Borrower) an Assignment and Assumption (or an agreement incorporating by
reference a form Assignment and Assumption posted on the Platform), and shall
pay to the Administrative Agent a processing and recordation fee of $3,500;
provided that (1) only one such processing and recordation fee shall be payable
in the event of simultaneous assignments from any Lender or its Approved Funds
to one or more other Approved Funds of such Lender and (2) with respect to any
assignment pursuant to Section 2.20(b), the parties hereto agree that such
assignment may be effected pursuant to an Assignment and Assumption executed by
the Borrower, the Administrative Agent and the assignee and that the Lender
required to make such assignment need not be a party thereto;
(D)  the Administrative Agent shall notify the Borrower of each assignment of
which the Administrative Agent becomes aware; provided that the failure of the
Administrative Agent to provide such notice shall in no way affect any of the
rights or obligations of the Administrative Agent under this Agreement or
otherwise subject the Administrative Agent to any liability; and
(E)  the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent any tax forms required by Section 2.17(e) and an
Administrative Questionnaire in which the assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable law, including Federal, State and foreign securities laws.
For purposes of this Section 9.04(b), the term “Approved Fund” has the following
meaning:
“Approved Fund” means any Person (other than a natural person and any holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by a Lender, an Affiliate of
a Lender or an entity or an Affiliate of an entity that administers or manages a
Lender.

--------------------------------------------------------------------------------

151
(iii)  Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 9.03 and to any fees payable hereunder that have
accrued for such Lender’s account but have not yet been paid).  Any assignment
or transfer by a Lender of rights or obligations under this Agreement that does
not comply with this Section 9.04 shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.
(iv)  The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount (and stated interest) of the Loans and LC Disbursements
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive absent manifest
error, and the Parent, the Borrower, the Administrative Agent, the Collateral
Agent, the Issuing Banks and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Parent, the Borrower and, as
to entries pertaining to it, any Issuing Bank or any Lender, at any reasonable
time and from time to time upon reasonable prior notice.
(v)  Upon its receipt of a duly completed Assignment and Assumption (or an
agreement incorporating by reference a form of Assignment and Assumption posted
on the Platform) executed by an assigning Lender and an assignee, the assignee’s
completed Administrative Questionnaire and any tax forms required by Section
2.17(e) (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that the
Administrative Agent shall not be required to accept such Assignment and
Assumption or so record the information contained therein if the Administrative
Agent reasonably believes that such Assignment and Assumption lacks any written
consent required by this Section or is otherwise not in proper form, it being
acknowledged that the Administrative Agent shall have no duty or obligation (and
shall incur no liability) with respect to obtaining (or confirming the receipt)
of any such written consent or with respect to the form of (or any defect in)
such Assignment and Assumption, any such duty and obligation being solely with
the assigning Lender and the assignee.  No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph, and following such recording, unless otherwise
determined by the Administrative Agent (such determination to be made in the
sole discretion of the Administrative Agent, which determination may be
conditioned on the consent of the assigning Lender and the assignee), shall be
effective notwithstanding any defect in the Assignment and Assumption relating
thereto.  Each assigning Lender and the assignee, by its execution and delivery
of an Assignment and Assumption, shall be deemed to have represented to the
Administrative Agent that all written consents required by this Section with
respect thereto (other than the consent of the Administrative Agent) have been
obtained and that such Assignment and Assumption is otherwise duly completed and
in proper form, and each assignee, by its execution and delivery of an
Assignment and Assumption, shall be deemed to have represented to the assigning
Lender and the Administrative Agent that such assignee is an Eligible Assignee.

--------------------------------------------------------------------------------

152
(vi)  The words “execution”, “signed”, “signature” and words of like import in
any Assignment and Assumption shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as applicable, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act or any other similar State laws based on the Uniform Electronic
Transactions Act.
(c)  Any Lender may, without the consent of the Borrower, the Administrative
Agent or the Issuing Banks, sell participations to one or more Eligible
Assignees (each, a “Participant”) in all or a portion of such Lender’s rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans of any Class owing to it); provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (C) such Lender shall deliver to the
Administrative Agent and the Borrower (in such number of copies as shall be
requested by the recipient) duly signed completed copies of IRS Form W-8IMY (or
any successor thereto), together with any information statements of exemption
required under the Code for each Participant and (D) the Loan Parties, the
Administrative Agent, the Collateral Agent, the Issuing Banks and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 2.17(h) with respect to any payments made by such Lender to its
Participant(s).  Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement or any other Loan Document; provided that
such agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that directly and adversely
affects such Participant or that requires the approval of all the Lenders.  The
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 (subject to the requirements and limitations
therein, including the requirements under Section 2.17(e) (it being understood
that the documentation required under Section 2.17(e) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Sections 2.18 and 2.19 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Sections 2.15 or 2.17, with respect to any participation, than its participating
Lender would have been entitled to receive.  To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.18(c) as though it were a Lender.  Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans, Letters of Credit or its other
obligations under any Loan Document) except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103‑1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.

--------------------------------------------------------------------------------

153
(d)  Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or any other central bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
(e)  Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPV”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Borrower pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPV to make any Loan and (ii) if an
SPV elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof.  The making of a Loan by an SPV hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Loan were made by such Granting Lender.  Each party hereto hereby agrees
that no SPV shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender).  In furtherance of the foregoing, each party hereto hereby agrees
(which agreement shall survive the termination of this Agreement) that, prior to
the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior indebtedness of any SPV, such party
will not institute against, or join any other person in instituting against,
such SPV any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any State thereof.  In
addition, notwithstanding anything to the contrary contained in this Section,
any SPV may (i) with notice to, but without the prior written consent of, the
Borrower and the Administrative Agent and without paying any processing fee
therefor, assign and delegate all or a portion of its interests in any Loans to
the Granting Lender or to any financial institutions (consented to by the
Borrower and Administrative Agent) providing liquidity or credit support to or
for the account of such SPV to support the funding or maintenance of Loans and
(ii) disclose on a confidential basis any non-public information relating to its
Loans to any rating agency, commercial paper dealer or provider of any surety,
guarantee or credit or liquidity enhancement to such SPV.
(f)  Notwithstanding anything else to the contrary contained in this Agreement,
any Lender may assign all or a portion of its Term Loans (but, for the avoidance
of doubt, not any Revolving Commitments or Revolving Credit Exposure) to any
Purchasing Borrower Party pursuant to either (x) an Auction Purchase Offer or
(y) an open-market purchase, subject to compliance with the following
requirements:
(A)  no Event of Default shall have occurred and be continuing or would result
therefrom;

--------------------------------------------------------------------------------

154
(B)  each Auction Purchase Offer shall be conducted in accordance with the
procedures, terms and conditions set forth in this paragraph and the Auction
Procedures;
(C)  the assigning Lender and the applicable Purchasing Borrower Party shall
execute and deliver to the Administrative Agent an Affiliated Lender Assignment
and Assumption in lieu of an Assignment and Assumption;
(D)  any Term Loans assigned and delegated to any Purchasing Borrower Party
shall be automatically and permanently cancelled upon the effectiveness of such
assignment and delegation and will thereafter no longer be outstanding for any
purpose hereunder (it being understood and agreed that (x) except as expressly
set forth in any such definition, any gains or losses by any Purchasing Borrower
Party upon purchase or acquisition and cancellation of such Term Loans shall not
be taken into account in the calculation of Excess Cash Flow, Consolidated Net
Income and Consolidated EBITDA, and (y) upon any such cancellation, the
aggregate outstanding principal amount of the Term Loans of the applicable Class
shall be deemed reduced by the full par value of the aggregate principal amount
of the Term Loans so cancelled, and each principal repayment installment with
respect to the Term Loans of such Class pursuant to Section 2.10(a) shall be
reduced pro rata by the full par value of the aggregate principal amount of Term
Loans so cancelled);
(E)  each Lender assigning any Term Loans to any Purchasing Borrower Party shall
have rendered a customary “big boy” disclaimer letter;
(F)  no Purchasing Borrower Party may use the proceeds from Revolving Loans to
purchase any Term Loans; and
(G)  the aggregate principal amount of Term Loans purchased by Purchasing
Borrower Parties pursuant to open market purchases shall not exceed an amount
equal to 25% of the initial aggregate principal amount of the Term Loans.
(g)  (i)  No assignment or participation shall be made to any Person that was a
Disqualified Institution as of the date (the “Trade Date”) on which the
assigning or participating Lender entered into a binding agreement to sell and
assign or participate, as the case may be, all or a portion of its rights and
obligations under this Agreement to such Person (unless the Borrower has
consented to such assignment or participation in writing in its sole and
absolute discretion, in which case such Person will not be considered a
Disqualified Institution for the purpose of such assignment or participation). 
For the avoidance of doubt, with respect to any assignee or participant that
becomes a Disqualified Institution after the applicable Trade Date (including as
a result of the delivery of a notice pursuant to, and/or the expiration of the
notice period referred to in, the definition of “Disqualified Institution”), (x)
such assignee or participant shall not retroactively be disqualified from
becoming a Lender and (y) the execution by the Borrower of an Assignment and
Assumption with respect to such assignee shall not by itself result in such
assignee no longer being considered a Disqualified Institution.  Any assignment
in violation of this Section 9.04(g)(i) shall not be void, but the other
provisions of this Section 9.04(g) shall apply.

--------------------------------------------------------------------------------

155
(ii)  If any assignment or participation is made to any Disqualified Institution
without the Borrower’s prior written consent in violation of Section 9.04(g)(i),
or if any Person becomes a Disqualified Institution after the applicable Trade
Date, the Borrower may, at its sole expense and effort, upon notice to the
applicable Disqualified Institution and the Administrative Agent, (A) terminate
any Revolving Commitment of such Disqualified Institution and repay all
obligations of the Borrower owing to such Disqualified Institution in connection
with such Revolving Commitment, (B) in the case of outstanding Term Loans held
by Disqualified Institutions, purchase or prepay such Term Loan by paying the
lesser of (x) the principal amount thereof and (y) the amount that such
Disqualified Institution paid to acquire such Term Loans, in each case plus
accrued interest, accrued fees and all other amounts (other than principal
amounts) payable to it hereunder and/or (C) require such Disqualified
Institution to assign, without recourse (in accordance with and subject to the
restrictions contained in this Section 9.04), all of its interest, rights and
obligations under this Agreement to one or more Eligible Assignees at the lesser
of (x) the principal amount thereof and (y) the amount that such Disqualified
Institution paid to acquire such interests, rights and obligations, in each case
plus accrued interest, accrued fees and all other amounts (other than principal
amounts) payable to it hereunder.
(iii)  Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Institutions (A) will not (x) have the right to receive
information, reports or other materials provided to the Lenders by the Parent,
the Borrower or any their respective Affiliates or by the Administrative Agent
or any other Lender, (y) attend or participate in meetings attended by the
Lenders and the Administrative Agent or (z) access any electronic site
established for the Lenders or confidential communications from counsel to or
financial advisors of the Administrative Agent or the Lenders and (B) (x) for
purposes of any consent to any amendment, waiver or modification of, or any
action under, and for the purpose of any direction to the Administrative Agent
or any Lender to undertake any action (or refrain from taking any action) under,
this Agreement or any other Loan Document, each Disqualified Institution will be
deemed to have consented in the same proportion as the Lenders that are not
Disqualified Institutions consented to such matter and (y) for purposes of
voting on any plan of reorganization or plan of liquidation pursuant to any
Debtor Relief Law, each Disqualified Institution party hereto hereby agrees (1)
not to vote on such plan, (2) if such Disqualified Institution does vote on such
plan notwithstanding the restriction in the foregoing clause (1), such vote will
be deemed not to be in good faith and shall be “designated” pursuant to Section
1126(e) of the Bankruptcy Code (or any similar provision in any other Debtor
Relief Laws), and such vote shall not be counted in determining whether the
applicable class has accepted or rejected such plan in accordance with Section
1126(c) of the Bankruptcy Code (or any similar provision in any other Debtor
Relief Laws) and (3) not to contest any request by any party for a determination
by the Bankruptcy Court (or other applicable court of competent jurisdiction)
effectuating the foregoing clause (2).
(iv)  The Administrative Agent shall have the right, and the Borrower hereby
expressly authorizes the Administrative Agent, to (A) post the list of
Disqualified Institutions provided by the Borrower and any updates thereto from
time to time (collectively, the “DQ List”) on the Platform, including that
portion of the Platform that is designated for “public side” Lenders and/or (B)
provide the DQ List to each Lender requesting the same (and if the DQ List is
not posted on the Platform, the Administrative Agent shall provide the DQ List
to any such Lender following such request).

--------------------------------------------------------------------------------

156
SECTION 9.05.  Survival.  All covenants, agreements, representations and
warranties made by the Parent and the Borrower and the other Loan Parties herein
and in the certificates or other instruments delivered in connection with or
pursuant to this Agreement shall be considered to have been relied upon by the
other parties hereto and shall survive the execution and delivery of this
Agreement and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, any Issuing Bank or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated.  Notwithstanding the
foregoing or anything else to the contrary set forth in this Agreement or any
other Loan Document, in the event that, in connection with the refinancing or
repayment in full of the credit facilities provided for herein, an Issuing Bank
shall have provided to the Administrative Agent a written consent to the release
of the Revolving Lenders from their obligations hereunder with respect to any
Letter of Credit issued by such Issuing Bank (whether as a result of the
obligations of the Borrower (and any other account party) in respect of such
Letter of Credit having been collateralized in full by a deposit of cash with
such Issuing Bank, or being supported by a letter of credit that names such
Issuing Bank as the beneficiary thereunder, or otherwise), then from and after
such time such Letter of Credit shall cease to be a “Letter of Credit”
outstanding hereunder for all purposes of this Agreement and the other Loan
Documents, and the Revolving Lenders shall be deemed to have no participations
in such Letter of Credit, and no obligations with respect thereto, under
Section 2.05(d) or 2.05(e).  The provisions of Sections 2.15, 2.16, 2.17,
2.18(e) and 9.03 and Article VIII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Letters of
Credit and the Commitments or the termination of this Agreement or any provision
hereof.
SECTION 9.06.  Counterparts; Integration; Effectiveness.  (i)  This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement, the
Guarantee Agreement, the Security Documents and any separate letter agreements
with respect to fees payable to the Administrative Agent, the Collateral Agent
or any Issuing Bank or the syndication of the Loans and Commitments constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.  Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of all the
other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns. 
Delivery of an executed counterpart of a signature page of this Agreement by
electronic means (e.g. .pdf file) shall be effective as delivery of a manually
executed counterpart of this Agreement.
(ii)  The words “execution”, “signed”, “signature”, “delivery” and words of like
import in or relating to any document to be signed in connection with this
Agreement or any other Loan Document and the transactions contemplated hereby
shall be deemed to include Electronic Signatures, deliveries or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature, physical delivery
thereof or the use of a paper-based recordkeeping system, as the case may be, to
the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act or any other similar State laws based on
the Uniform Electronic Transactions Act; provided that nothing herein shall
require the Administrative Agent to accept electronic signatures in any form or
format without its prior written consent.

--------------------------------------------------------------------------------

157
SECTION 9.07.  Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
SECTION 9.08.  Right of Setoff.  Upon the occurrence and during the continuance
of an Event of Default, and provided that the Loans shall have become or shall
have been declared due and payable pursuant to the provisions of Article VII,
each Lender and each Issuing Bank is hereby authorized at any time and from time
to time, to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held and other obligations at any time owing by such Lender to or for the
credit or the account of the Parent or the Borrower against any of and all the
obligations of the Borrower now or hereafter existing under this Agreement held
by such Lender or Issuing Bank, irrespective of whether or not such Lender shall
have made any demand under this Agreement and although such obligations may be
unmatured.  Any such deposits and obligations may be combined in such setoff and
application, regardless of the currency in which such deposits and obligations
are denominated.  Each Lender and each Issuing Bank agrees to promptly notify
the Parent and the Borrower after any such set-off and application; provided
that the failure of any Lender or Issuing Bank to so notify the Parent and the
Borrower shall not affect the validity of any such set-off and application.  The
rights of each Lender and Issuing Bank under this Section are in addition to
other rights and remedies (including other rights of setoff) which such Lender
or such Issuing Bank may have.
SECTION 9.09.  Governing Law; Jurisdiction; Consent to Service of Process.  (a) 
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.
(b)  Each of the Parent and the Borrower hereby irrevocably and unconditionally
agrees that it will not commence any action, litigation or proceeding of any
kind or description, whether in law or equity, whether in contract or in tort or
otherwise, against the Administrative Agent, the Collateral Agent, any Lender,
any Issuing Bank or any Related Party of any of the foregoing in any way
relating to this Agreement or any other Loan Document or the transactions
relating hereto or thereto, in any forum other than the courts of the State of
New York sitting in New York County and of the United States District Court of
the Southern District of New York, and any appellate court from any thereof, and
hereby irrevocably and unconditionally submits, for itself and its property, to
the jurisdiction of such courts in any action or proceeding arising out of or
relating to any Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court.  Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent, the Collateral Agent, any Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
against the Borrower or any other Loan Party or their respective properties in
the courts of any jurisdiction.

--------------------------------------------------------------------------------

158
(c)  Each of the Parent and the Borrower hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to any Loan Document in any
court referred to in paragraph (b) of this Section.  Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
(d)  Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01.  Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.
SECTION 9.10.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN  ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
SECTION 9.11.  Judgment Currency.  The obligations hereunder of the Borrower to
make payments in Dollars or in an Alternative Currency, as the case may be (the
“Obligation Currency”), shall not be discharged or satisfied by any tender or
recovery pursuant to any judgment expressed in or converted into any currency
other than the Obligation Currency, except to the extent that such tender or
recovery results in the effective receipt by the Administrative Agent or a
Lender of the full amount of the Obligation Currency expressed to be payable to
the Administrative Agent or such Lender under this Agreement or the other Loan
Documents.  If, for the purpose of obtaining or enforcing judgment against the
Parent, the Borrower or any other Loan Party in any court or in any
jurisdiction, it becomes necessary to convert into or from any currency other
than the Obligation Currency (such other currency being thereinafter referred to
as the “Judgment Currency”) an amount due in the Obligation Currency, the
conversion shall be made, at the Currency Equivalent of such amount, as of the
date immediately preceding the day on which the judgment is given (such Business
Day being hereinafter referred to as the “Judgment Currency Conversion Date”).
(a)  If there is a change in the rate of exchange prevailing between the
Judgment Currency Conversion Date and the date of actual payment of the amount
due, the Parent or the Borrower, as the case may be, covenants and agrees to
pay, or cause to be paid, such additional amounts, if any (but in any event not
a lesser amount), as may be necessary to ensure that the amount paid in the
Judgment Currency, when converted at the rate of exchange prevailing on the date
of payment, will produce the amount of the Obligation Currency which could have
been purchased with the amount of Judgment Currency stipulated in the judgment
or judicial award at the rate of exchange prevailing on the Judgment Currency
Conversion Date.

--------------------------------------------------------------------------------

159
(b)  For purposes of determining the Currency Equivalent under this Section
9.11, such amounts shall include any premium and costs payable in connection
with the purchase of the Obligation Currency.
SECTION 9.12.  Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 9.13.  Confidentiality.  Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent  required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party to this Agreement, (e) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to any Loan
Document or the enforcement of rights thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement (it being
understood that the DQ List may be disclosed to any assignee or Participant, or
prospective assignee or Participant, in reliance on this clause (f)); provided
that no disclosure of Information may be made under this clause (f)(i) to any
Disqualified Institution or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the consent of the Parent or the Borrower, (h) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section or (ii) becomes available to the Administrative Agent,
any Issuing Bank or any Lender on a nonconfidential basis from a source other
than the Parent or the Borrower and (i) on a confidential basis to (i) any
rating agency in connection with rating the Parent or its Subsidiaries or the
credit facilities provided for herein or (ii) the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
with respect to the credit facilities provided for herein.  For the purposes of
this Section, “Information” means all information received from the Parent or
the Borrower relating to the Parent or the Borrower or their respective
businesses, other than any such information that is available to the
Administrative Agent, any Issuing Bank or any Lender on a nonconfidential basis
prior to disclosure by the Parent or the Borrower.  Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
SECTION 9.14.  Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, such excess amount shall be paid to such
Lender on subsequent payment dates to the extent not exceeding the Maximum Rate.

--------------------------------------------------------------------------------

160
SECTION 9.15.  USA PATRIOT Act Notice.  Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies each Loan Party
that pursuant to the requirements of the USA PATRIOT Act it is required to
obtain, verify and record information that identifies such Loan Party, which
information includes the name and address of such Loan Party and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify such Loan Party in accordance with such Act.  This
notice is given in accordance with the requirements of the USA PATRIOT Act and
is effective for each Lender, each Issuing Bank and the Administrative Agent.
SECTION 9.16.  Non-Public Information.  Each Lender acknowledges that all
information furnished to it pursuant to this Agreement by or on behalf of the
Parent or the Borrower and relating to the Parent, the Borrower, the other
Subsidiaries or their businesses may include material non-public information
concerning the Parent, the Borrower and the other Subsidiaries and their
securities, and confirms that it has developed compliance procedures regarding
the use of material non-public information and that it will handle such material
non-public information in accordance with such procedures and applicable law,
including Federal, state and foreign securities laws.
All such information, including requests for waivers and amendments, furnished
by the Parent, the Borrower or the Administrative Agent pursuant to, or in the
course of administering, this Agreement will be syndicate-level information,
which may contain material non-public information concerning the Parent, the
Borrower and the other Subsidiaries and their securities.  Accordingly, each
Lender represents to the Parent, the Borrower and the Administrative Agent that
it has identified in its Administrative Questionnaire a credit contact who may
receive information that may contain material non-public information in
accordance with its compliance procedures and applicable law, including Federal,
state and foreign securities laws.
SECTION 9.17.  Optional Release of Collateral.  (a)  Notwithstanding any other
provision herein or in any other Loan Document, the Collateral Agent is hereby
authorized to release the Collateral from the Liens granted under the Security
Documents securing the obligations under this Agreement and the Guarantee
Agreement (but not the Guarantees provided pursuant to the Guarantee Agreement)
on a Business Day specified by the Borrower (the “Optional Release Date”), upon
the satisfaction of the following conditions precedent (the “Optional Release
Conditions”), and subject to the reinstatement of such Liens as provided in
paragraph (b) below:
(i)  the Borrower shall have given notice to the Collateral Agent at least 10
days prior to the Optional Release Date, specifying the proposed Optional
Release Date;

--------------------------------------------------------------------------------

161
(ii)  the Collateral Release Ratings Requirement shall be satisfied as of the
date of such notice and shall remain satisfied as of the Optional Release Date;
(iii)  no Default shall have occurred and be continuing as of the date of such
notice or as of the Optional Release Date;
(iv)  all Liens on the Collateral securing any other obligations pursuant to the
Security Documents, and any Liens securing Alternative Incremental Facility Debt
or Credit Agreement Refinancing Indebtedness, have been released as of the
Optional Release Date or are released simultaneously with the release of the
Collateral from the Liens securing obligations under the Loan Documents pursuant
to this Section; and
(v)  on the Optional Release Date, the Administrative Agent shall have received
(A) a certificate, dated the Optional Release Date and executed on behalf of the
Borrower by a Financial Officer thereof, confirming the satisfaction of the
Optional Release Conditions set forth in clauses (ii), (iii) and (iv) above and
(B) such other evidence as the Administrative Agent may reasonably require
confirming the satisfaction of the Optional Release Conditions set forth above.
If the conditions set forth above are satisfied on the Optional Release Date, a
Collateral Release Period shall commence on such Optional Release Date.  During
the continuance of any Collateral Release Period, but not otherwise, the
Collateral Requirement shall not apply and all representations and warranties
and covenants contained in this Agreement, the Collateral Agreement and any
other Security Document related to the grant or perfection of Liens on the
Collateral shall be deemed to be of no force or effect.  Any such release shall
be without recourse to, or representation or warranty by, the Collateral Agent
and shall not require the consent of any Lender.  Subject to the satisfaction of
the conditions set forth in this paragraph (a), on and after the Optional
Release Date, the Collateral Agent shall execute and deliver all such
instruments, releases, financing statements or other agreements, and take all
such further actions, at the request and expense of the Borrower, as shall be
necessary to effectuate the release of Liens granted under the Security
Documents pursuant to the terms of this paragraph, without recourse,
representation or warranty.
(b)  If, following the commencement of a Collateral Release Period pursuant to
paragraph (a) of this Section, the Collateral Release Ratings Requirement is no
longer satisfied or a Default occurs and is continuing, then (i) such Collateral
Release Period shall terminate, (ii) the Parent and the Borrower shall promptly
take and cause the other Loan Parties to take all such actions as shall be
necessary or as the Collateral Agent shall reasonably request to cause the
Collateral Requirement to be satisfied, (iii) the provisions of the Loan
Documents that ceased to be effective or apply during such Collateral Release
Period shall be restored and shall be effective and apply as in effect before
such Collateral Release Period commenced and (iv) the Parent and the Borrower
shall, and shall cause the other Loan Parties to, deliver such legal opinions,
certificates and other documents, and satisfy such other requirements, as were
required in connection with the original grant of Liens on the Collateral
pursuant to the Security Documents, in each case to the extent requested by the
Collateral Agent.

--------------------------------------------------------------------------------

162
(c)  Without limiting the provisions of Section 9.03, the Borrower shall
reimburse the Collateral Agent for all costs and expenses, including attorneys’
fees and disbursements, incurred by it in connection with any action
contemplated by this Section.
(d)  It is understood that, if a Collateral Release Period terminates as
provided in paragraph (b) above, a Collateral Release Period may commence again
if the requirements of paragraph (a) above are subsequently satisfied.
(e)  For the avoidance of doubt, to the extent that any personal property leased
to the Parent or any Subsidiary (and neither owned by the Parent or any
Subsidiary nor constituting part of the Collateral) is affixed to any Mortgaged
Property, any waiver of rights with respect to such personal property by the
Lenders in favor of the lessor of such personal property shall be effective if
signed by the Administrative Agent and/or the Collateral Agent and each of the
Administrative Agent and the Collateral Agent is hereby authorized to sign any
such waiver.
SECTION 9.18.  No Fiduciary Relationship.  Each of the Parent and the Borrower,
on behalf of itself and its subsidiaries, agrees that in connection with all
aspects of the transactions contemplated hereby and any communications in
connection therewith, the Parent, the Borrower, the Subsidiaries and their
respective Affiliates, on the one hand, and the Administrative Agent, the
Arrangers, the Lenders, the Issuing Banks and their respective Affiliates, on
the other hand, will have a business relationship that does not create, by
implication or otherwise, any fiduciary duty on the part of the Administrative
Agent, the Lenders, the Issuing Banks or their Affiliates, and no such duty will
be deemed to have arisen in connection with any such transactions or
communications.  The Administrative Agent, the Arrangers, the Lenders, the
Issuing Banks and their respective Affiliates may be engaged, for their own
accounts or the accounts of customers, in a broad range of transactions that
involve interests that differ from those of the Parent, the Borrower, the
Subsidiaries and their respective Affiliates, and none of the Administrative
Agent, the Arrangers, the Lenders, the Issuing Banks or any of their respective
Affiliates has any obligation to disclose any of such interests to the Parent,
the Borrower, the Subsidiaries or any of their respective Affiliates.

--------------------------------------------------------------------------------

163
SECTION 9.19.  Acknowledgment and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among the parties hereto,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of any EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)  the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)  the effects of any Bail-In Action on any such liability, including, if
applicable:
(A)  a reduction in full or in part or cancellation of any such liability;
(B)  a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity or
a bridge institution that may be issued to it or otherwise conferred on it, and
that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or
(c)  the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
 
 
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.
 
AMERICAN AXLE & MANUFACTURING HOLDINGS, INC.
 
 
 
 
 
 
By
/s/ Shannon J. Curry
 
 
 
Name:
Shannon J. Curry
 
 
 
Title:
Treasurer
 
 
 
 
 
 
         

 
AMERICAN AXLE & MANUFACTURING, INC.
 
 
 
 
 
 
By
/s/ Shannon J. Curry
 
 
 
Name:
Shannon J. Curry
 
 
 
Title:
Treasurer
 
 
 
 
 
 
         

 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
JPMORGAN CHASE BANK, N.A., individually as a Lender and as Administrative Agent
and an Issuing Bank
 
 
 
 
 
 
By
/s/ Richard W. Duker
 
 
 
Name:
Richard W. Duker
 
 
 
Title:
Managing Director
 
 
 
 
 
 
         

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
BARCLAYS BANK PLC, as a Lender and an Issuing Bank
 
 
 
 
 
 
By
/s/ Vanessa Kurbatskiy
 
 
 
Name:
Vanessa Kurbatskiy
 
 
 
Title:
Vice President
 
 
 
 
 
 
         

 
 
CITIBANK, N.A., as a Lender and an Issuing Bank
 
 
 
 
 
 
By
/s/ Matthew Burke
 
 
 
Name:
Matthew Burke
 
 
 
Title:
Managing Director & Vice President
 
 
 
 
 
 
         

 
 
ROYAL BANK OF CANADA, as a Lender and an Issuing Bank
 
 
 
 
 
 
By
/s/ Edward D. Herko
 
 
 
Name:
Edward D. Herko
 
 
 
Title:
Authorized Signatory
 
 
 
 
 
 
         

 
 
PNC BANK, NATIONAL ASSOCIATION, as a Lender
 
 
 
 
 
 
By
/s/ Scott M. Kowalski
 
 
 
Name:
Scott M. Kowalski
 
 
 
Title:
Senior Vice President
 
 
 
 
 
 
         

 
 
CITIZENS BANK, NATIONAL ASSOCIATION, as a Lender
 
 
 
 
 
 
By
/s/ Stephen A. Maenhout
 
 
 
Name:
Stephen A. Maenhout
 
 
 
Title:
Senior Vice President
 
 
 
 
 
 
         

 
 
U.S. BANK NATIONAL ASSOCIATION, as a Lender
 
 
 
 
 
 
By
/s/ Jeffrey S. Johnson
 
 
 
Name:
Jeffrey S. Johnson
 
 
 
Title:
Senior Vice President
 
 
 
 
 
 
         

 



--------------------------------------------------------------------------------

 
 
THE HUNTINGTON NATIONAL BANK, as a Lender
 
 
 
 
 
 
By
/s/ Stephen J. McCormack
 
 
 
Name:
Stephen J. McCormack
 
 
 
Title:
Senior Vice President
 
 
 
 
 
 
         

 
 
KEYBANK NATIONAL ASSOCIATION, as a Lender
 
 
 
 
 
 
By
/s/ Marcel Fournier
 
 
 
Name:
Marcel Fournier
 
 
 
Title:
Senior Vice President
 
 
 
 
 
 
         

 
 
BMO HARRIS BANK, N.A., as a Lender
 
 
 
 
 
 
By
/s/ Joshua Hovermale
 
 
 
Name:
Joshua Hovermale
 
 
 
Title:
Director
 
 
 
 
 
 
         

 
 
BANK OF AMERICA, N.A., as a Lender and an Issuing Bank
 
 
 
 
 
 
By
/s/ Brian Lukehart
 
 
 
Name:
Brian Lukehart
 
 
 
Title:
Director
 
 
 
 
 
 
         

 
 
HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender
 
 
 
 
 
 
By
/s/ Casey DeMarco
 
 
 
Name:
Casey DeMarco
 
 
 
Title:
Assistant Vice President
 
 
 
 
 
 
         

 
 
 
 

--------------------------------------------------------------------------------